Exhibit 10.1

STOCK PURCHASE AGREEMENT

BY AND AMONG

GFINET, INC.,

GFI TP HOLDINGS PTE LTD.,

INTERCONTINENTAL EXCHANGE, INC.

AND,

solely for the purposes set forth in the preamble,

GFI GROUP INC.

AND

BGC PARTNERS, INC.

DATED AS OF NOVEMBER 15, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS   

SECTION 1.1

 

Certain Defined Terms

     1   

SECTION 1.2

 

Construction; Absence of Presumption

     14   

SECTION 1.3

 

Headings; Definitions

     15    ARTICLE II    PURCHASE AND SALE   

SECTION 2.1

 

Sale and Purchase of Trayport Equity Interests

     15    ARTICLE III    THE CLOSING AND POST-CLOSING ADJUSTMENTS   

SECTION 3.1

 

Closing

     16   

SECTION 3.2

 

Preliminary Information

     16   

SECTION 3.3

 

Closing Payment

     16   

SECTION 3.4

 

Sellers’ Deliveries at Closing

     17   

SECTION 3.5

 

Purchaser’s Deliveries at Closing

     18   

SECTION 3.6

 

Proceedings at Closing

     18   

SECTION 3.7

 

Post-Closing Adjustment

     18   

SECTION 3.8

 

Withholding

     20    ARTICLE IV    REPRESENTATIONS AND WARRANTIES OF SELLERS   

SECTION 4.1

 

Organization and Good Standing

     21   

SECTION 4.2

 

Trayport Entities and Trayport Subsidiaries

     21   

SECTION 4.3

 

Title; Capitalization of the Trayport Companies

     22   

SECTION 4.4

 

Authorization; Binding Obligations

     22   

SECTION 4.5

 

No Conflicts; Consents and Approvals

     23   

SECTION 4.6

 

Litigation

     23   

SECTION 4.7

 

Compliance with Law

     24   

SECTION 4.8

 

Transactions with Affiliates

     24   

SECTION 4.9

 

Financial Statements

     24   

SECTION 4.10

 

Employee Benefit Plans

     25   

SECTION 4.11

 

Labor Matters

     27   

SECTION 4.12

 

No Brokers or Finders

     28   

SECTION 4.13

 

Real Property

     29   

SECTION 4.14

 

Absence of Certain Changes

     29   

 

i



--------------------------------------------------------------------------------

SECTION 4.15

 

Material Contracts

     29   

SECTION 4.16

 

Intellectual Property

     31   

SECTION 4.17

 

Software and Other Information Technology

     32   

SECTION 4.18

 

Taxes

     33   

SECTION 4.19

 

Environmental Matters

     34   

SECTION 4.20

 

Assets

     34   

SECTION 4.21

 

Foreign Corrupt Practices Act and International Trade Sanction

     35   

SECTION 4.22

 

Indebtedness

     35   

SECTION 4.23

 

Customers and Suppliers

     35   

SECTION 4.24

 

Insurance

     36   

SECTION 4.25

 

No Additional Representations

     36    ARTICLE V    REPRESENTATIONS AND WARRANTIES OF PURCHASER   

SECTION 5.1

 

Organization and Good Standing

     37   

SECTION 5.2

 

Authorization; Binding Obligations

     37   

SECTION 5.3

 

No Conflicts; Consents and Approvals

     38   

SECTION 5.4

 

Litigation

     38   

SECTION 5.5

 

Financial Ability

     38   

SECTION 5.6

 

Financial Statements

     39   

SECTION 5.7

 

SEC Filings

     39   

SECTION 5.8

 

Capitalization

     40   

SECTION 5.9

 

Compliance with Law

     40   

SECTION 5.10

 

No Required Vote

     41   

SECTION 5.11

 

Acquisition of Shares for Investment

     41   

SECTION 5.12

 

No Brokers or Finders

     41    ARTICLE VI    COVENANTS   

SECTION 6.1

 

Conduct of Business

     41   

SECTION 6.2

 

Access and Confidentiality

     45   

SECTION 6.3

 

Efforts; Filings

     47   

SECTION 6.4

 

Non-Competition

     49   

SECTION 6.5

 

Further Assurances

     51   

SECTION 6.6

 

Intercompany Agreements; Intercompany Accounts

     51   

SECTION 6.7

 

Employee Matters

     51   

SECTION 6.8

 

Directors’ and Officers’ Indemnification and Insurance

     53   

SECTION 6.9

 

Guarantees; Commitments

     54   

SECTION 6.10

 

Preservation of Privilege

     55   

SECTION 6.11

 

Exclusivity

     55   

SECTION 6.12

 

No Purchaser Stockholder Approval

     55   

SECTION 6.13

 

Listing

     55   

SECTION 6.14

 

U.K. Equity Interests

     56   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII    CONDITIONS PRECEDENT   

SECTION 7.1

 

Conditions of All Parties to Closing

     56   

SECTION 7.2

 

Conditions to Obligations of Purchaser to Close

     56   

SECTION 7.3

 

Conditions to Obligations of Sellers to Close

     57    ARTICLE VIII    TAX MATTERS   

SECTION 8.1

 

Tax Indemnification

     58   

SECTION 8.2

 

Preparation and Filing of Tax Returns

     58   

SECTION 8.3

 

Refunds, Credits and Carrybacks

     59   

SECTION 8.4

 

Tax Contests

     60   

SECTION 8.5

 

Sellers Consolidated Returns

     61   

SECTION 8.6

 

Cooperation

     61   

SECTION 8.7

 

Tax Sharing Agreements

     61   

SECTION 8.8

 

Timing Differences

     62   

SECTION 8.9

 

Coordination

     62   

SECTION 8.10

 

Tax Treatment of Payments

     62   

SECTION 8.11

 

Sales and Transfer Taxes

     62   

SECTION 8.12

 

Released Tax Claims

     63   

SECTION 8.13

 

Section 338(h)(10) Election

     63    ARTICLE IX    TERMINATION   

SECTION 9.1

 

Termination

     63   

SECTION 9.2

 

Purchaser Termination Fee

     64   

SECTION 9.3

 

Effect of Termination

     65    ARTICLE X    INDEMNIFICATION   

SECTION 10.1

 

Survival of Representations and Warranties and Covenants

     66   

SECTION 10.2

 

Indemnification of Purchaser

     67   

SECTION 10.3

 

Indemnification of Sellers

     67   

SECTION 10.4

 

Claims

     67   

SECTION 10.5

 

Limitations

     69   

SECTION 10.6

 

Tax Benefit and Insurance

     70   

SECTION 10.7

 

Additional Limitations on Damages

     71   

SECTION 10.8

 

Tax Indemnification

     71   

SECTION 10.9

 

Mitigation

     71   

 

iii



--------------------------------------------------------------------------------

ARTICLE XI    MISCELLANEOUS   

SECTION 11.1

 

Payments

     71   

SECTION 11.2

 

Notices

     72   

SECTION 11.3

 

Governing Law

     73   

SECTION 11.4

 

Jurisdiction; Venue; Consent to Service of Process

     73   

SECTION 11.5

 

Counterparts

     74   

SECTION 11.6

 

Entire Agreement

     74   

SECTION 11.7

 

Amendment, Modification and Waiver

     74   

SECTION 11.8

 

Severability

     74   

SECTION 11.9

 

Successors and Assigns; No Third-Party Beneficiaries

     74   

SECTION 11.10

 

Publicity

     75   

SECTION 11.11

 

WAIVER OF JURY TRIAL

     75   

SECTION 11.12

 

Expenses

     75   

SECTION 11.13

 

Specific Performance and Other Equitable Relief

     75   

SECTION 11.14

 

Guarantee

     75   

EXHIBITS and ANNEXES:

 

Exhibit A

  

Form of Services Agreement

Exhibit B

  

Form of Equity Transfer and Assignment Agreement

Exhibit C

  

Form of Framework Agreement Amendment

Exhibit D

  

Form of Deed of Substitution

Exhibit E

  

Form of Registration Rights Agreement

Annex A

  

Working Capital Methodology and Sample Calculation of Working Capital

 

iv



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

2008 Sellers

   Section 8.12(a)

2008 SPA

   Section 8.12(a)

Accountant

   Section 3.7(c)

Accounting Principles

   Section 1.1

Acquired Intellectual Property

   Section 4.16(a)

Action

   Section 6.3(b)

Adjustment Amount

   Section 1.1

Affiliate

   Section 1.1

Aggregate Cash Consideration

   Section 3.2

Aggregate Share Consideration

   Section 1.1

Agreement

   Preamble

Applicable Accounting Standards

   Section 1.1

Assets

   Section 4.20(a)

Audited Financial Statements

   Section 4.9(a)

BGCP

   Preamble

Business

   Section 1.1

Business Day

   Section 1.1

Business Employee

   Section 1.1

Business Financial Information

   Section 4.9(a)

Business Material Adverse Effect

   Section 1.1

Cap

   Section 10.5(d)

Cash and Cash Equivalents

   Section 1.1

Cash Election Notice

   Section 3.2

CBAs

   Section 4.10(a)

Change of Control Payment

   Section 1.1

Claim Notice

   Section 10.4(a)

Cleanup

   Section 1.1

Closing

   Section 3.1

Closing Cash

   Section 1.1

Closing Date

   Section 3.1

Closing Indebtedness

   Section 1.1

Closing Payment

   Section 3.3

Closing Purchase Price

   Section 1.1

Closing Working Capital

   Section 1.1

Code

   Section 1.1

Company Benefit Plan

   Section 1.1

Competing Business

   Section 6.4(a)

Continuing Employee

   Section 6.7(a)

Contract

   Section 1.1

Controlling Party

   Section 8.4(c)

D&O Indemnified Persons

   Section 6.8(a)

D&O Insurance

   Section 6.8(b)

Damages

   Section 1.1

Data Handling

   Section 1.1

 

v



--------------------------------------------------------------------------------

De Minimis Claims

   Section 10.5(b)

Deed of Substitution

   Section 1.1

Disclosure Letters

   Section 1.1

Dispute Notice

   Section 3.7(c)

Divestiture

   Section 6.3(b)

Divestiture Period

   Section 6.4(b)(iii)

Downstream Guarantees

   Section 6.9(a)

EBITDA

   Section 1.1

Enforceability Exceptions

   Section 4.4

Environmental Laws

   Section 1.1

Equity Transfer and Assignment Agreement

   Section 1.1

ERISA

   Section 1.1

ERISA Affiliate

   Section 1.1

Estimated Adjustment Amount

   Section 3.2

Estimated Closing Cash

   Section 3.2

Estimated Closing Indebtedness

   Section 3.2

Estimated Closing Statement

   Section 3.2

Estimated Trayport Transaction Expenses

   Section 3.2

Exchange Act

   Section 1.1

Excluded Taxes

   Section 1.1

Extension Election

   Section 9.1(c)

Extension Fee

   Section 1.1

Federal Funds Rate

   Section 1.1

Foreign Company Benefit Plan

   Section 4.10(h)

Framework Agreement Amendment

   Section 1.1

GFI

   Preamble

Governmental Authority

   Section 1.1

Hazardous Materials

   Section 1.1

HSR Act

   Section 6.3(d)

HSR Approval

   Section 6.3(d)

IFRS

   Section 1.1

Indebtedness

   Section 1.1

Indemnified Parties

   Section 10.3

Indemnifying Party

   Section 10.4(a)

Information Technology

   Section 1.1

Intellectual Property

   Section 1.1

IRS

   Section 1.1

Knowledge

   Section 1.1

Law

   Section 1.1

Leased Real Property

   Section 1.1

Leases

   Section 1.1

Leave of Absence

   Section 1.1

Liability

   Section 1.1

Lien

   Section 1.1

London Lease

   Section 1.1

LTD Recipient

   Section 1.1

 

vi



--------------------------------------------------------------------------------

Marks

   Section 1.1

Material Contracts

   Section 4.15(a)

New Benefit Plans

   Section 6.7(b)

Non-controlling Party

   Section 8.4(c)

Non-Disclosure Agreement

   Section 6.2(c)(i)

OFAC

   Section 4.21

Open Source Software

   Section 1.1

Order

   Section 1.1

Ordinary Course

   Section 4.14

Outside Date

   Section 9.1(c)

Owned Intellectual Property

   Section 4.16(a)

Owned Software

   Section 4.17(c)

Parties

   Preamble

Party

   Preamble

Patents

   Section 1.1

Permits

   Section 1.1

Permitted Lien

   Section 1.1

Person

   Section 1.1

Post-Closing Period

   Section 1.1

Pre-Closing Period

   Section 1.1

Pre-Closing Representation

   Section 6.10

Proceeding

   Section 1.1

Purchaser

   Preamble

Purchaser Common Stock

   Section 1.1

Purchaser Common Stock Closing Price

   Section 1.1

Purchaser Disclosure Letter

   Section 1.1

Purchaser Financial Information

   Section 5.6(a)

Purchaser Fundamental Representations

   Section 10.1(a)

Purchaser Indemnified Parties

   Section 10.2

Purchaser Material Adverse Effect

   Section 1.1

Purchaser Reports

   Section 1.1

Purchaser Stock Plans

   Section 5.8(a)

Purchaser Termination Fee

   Section 9.2

Purchaser’s Bank Account

   Section 11.1(a)

Registration Rights Agreement

   Section 1.1

Regulatory Approvals

   Section 7.1(b)

Regulatory Law

   Section 1.1

Regulatory Proceeding

   Section 4.7(c)

Related Agreements

   Section 1.1

Release

   Section 1.1

Released Parties

   Section 8.12(c)

Released Tax Claims

   Section 1.1

Revised Adjustment Amount

   Section 3.7(a)

Revised Closing Cash

   Section 3.7(a)

Revised Closing Indebtedness

   Section 3.7(a)

Revised Statement

   Section 3.7(a)

 

vii



--------------------------------------------------------------------------------

Revised Trayport Transaction Expenses

   Section 3.7(a)

Sale

   Section 2.1

SEC

   Section 1.1

Section 338(h)(10) Election

   Section 8.13

Securities

   Section 1.1

Securities Act

   Section 1.1

Self-Regulatory Organization

   Section 1.1

Seller

   Preamble

Seller Fundamental Representations

   Section 10.1(a)

Seller Group

   Section 1.1

Seller Indemnified Parties

   Section 10.3

Sellers

   Preamble

Sellers Disclosure Letter

   Section 1.1

Sellers’ Bank Account

   Section 11.1(a)

Services Agreement

   Section 1.1

SFRS

   Section 1.1

Software

   Section 1.1

Stock Payment

   Section 11.1(b)

Straddle Period

   Section 1.1

Subsequent Loss

   Section 8.3(c)

Subsidiary

   Section 1.1

Tax

   Section 1.1

Tax Benefit

   Section 1.1

Tax Claim

   Section 1.1

Tax Deed

   Section 8.12(a)

Tax Item

   Section 1.1

Tax Proceeding

   Section 8.4(b)

Tax Return

   Section 1.1

Taxes

   Section 1.1

Taxing Authority

   Section 1.1

Third Party Claim

   Section 10.4(a)

Threshold

   Section 10.5(c)

Transfer Taxes

   Section 8.11

Trayport Companies

   Section 4.2(a)

Trayport Company

   Section 4.2(a)

Trayport Entities

   Recitals

Trayport Equity Interests

   Section 2.1

Trayport Improvements

   Section 4.13(b)

Trayport Leased Real Property

   Section 4.13(a)

Trayport Permits

   Section 4.7(a)

Trayport Subsidiaries

   Section 4.2(a)

Trayport Subsidiary

   Section 4.2(a)

Trayport Transaction Expenses

   Section 1.1

TUPE

   Section 4.11(h)

U.K. Equity Interests

   Section 2.1

U.K. GAAP

   Section 1.1

 

viii



--------------------------------------------------------------------------------

U.S. Equity Interests

   Section 2.1

U.S. GAAP

   Section 1.1

U.S. Treasury Security

   Section 1.1

Unaudited Financial Statements

   Section 4.9(a)

Upstream Guarantees

   Section 6.9(b)

VAT

   Section 1.1

WLRK

   Section 6.10

Working Capital

   Section 1.1

Working Capital Target

   Section 1.1

 

ix



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of
November 15, 2015 by and among GFINet, Inc., a Delaware corporation, GFI TP
Holdings Pte Ltd., a private company limited by shares organized under the laws
of Singapore (together with GFINet, Inc., “Sellers” and each, a “Seller”),
Intercontinental Exchange, Inc., a Delaware corporation (“Purchaser”), and,
solely for the purposes of Section 6.2(c), Section 6.3 and Section 8.12(b) and
Article XI, GFI Group, Inc., a Delaware corporation (“GFI”), and, solely for the
purposes set forth in Article XI, BGC Partners, Inc., a Delaware corporation
(“BGCP”) (Sellers, together with Purchaser, and, solely for the purposes set
forth in this preamble, GFI and BGCP, collectively, the “Parties,” and each,
individually, a “Party”).

RECITALS

WHEREAS, GFINet, Inc. is the owner of all of the outstanding shares of common
stock of Trayport, Inc., a Delaware corporation, and GFI TP Holdings Pte Ltd. is
the owner of all of the outstanding ordinary shares of GFI TP Ltd., a private
limited company registered in England and Wales (together with Trayport, Inc.,
the “Trayport Entities”);

WHEREAS, on the terms and subject to the conditions set forth herein, Sellers
shall sell, transfer and convey to Purchaser, and Purchaser shall purchase and
acquire from Sellers, one hundred percent (100%) of the equity interests in the
Trayport Entities; and

WHEREAS, simultaneously with the Closing under this Agreement, Sellers,
Purchaser and certain of their respective Affiliates desire to enter into other
agreements in connection with the transactions contemplated hereby.

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
below and for other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and intending to be legally bound, the Parties
hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Certain Defined Terms. For the purposes of this Agreement, unless
the context requires otherwise, the following terms shall have the following
meanings:

“Accounting Principles” shall mean (i) the rules, principles and sample
calculation of Working Capital set forth in Annex A and (ii) the accounting
principles, policies and procedures used in preparing the Business Financial
Information to the extent compliant with Applicable Accounting Standards;
provided, however, that in the event of any conflict among clauses (i) and
(ii) of this definition, then clause (i) shall take precedence.



--------------------------------------------------------------------------------

“Adjustment Amount” shall mean the amount (which may be a positive or negative
number) equal to (i) the Closing Working Capital minus (ii) the Working Capital
Target.

“Affiliate” shall mean: (i) with respect to Sellers and their Subsidiaries, GFI,
BGCP and any of their respective Subsidiaries, and (ii) with respect to any
Person (other than Sellers or Purchaser), any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such first Person. The term “control” (including its
correlative meanings “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise); it being agreed that,
for purposes of this Agreement, (A) the Trayport Companies shall be Affiliates
of Sellers prior to the Closing, but shall cease to be Affiliates of Sellers as
of and after the Closing, and (B) the Trayport Companies shall not be Affiliates
of Purchaser prior to the Closing, but shall be Affiliates of Purchaser as of
and after the Closing.

“Aggregate Share Consideration” shall mean, subject to Section 3.3(b): (a) if
the Purchaser Common Stock Closing Price is equal to or greater than $258.47,
then a number of shares of Purchaser Common Stock equal to (i) the Closing
Purchase Price, divided by (ii) $258.47; (b) if the Purchaser Common Stock
Closing Price is less than $258.47 and greater than $193.85, then a number of
shares of Purchaser Common Stock equal to (i) Closing Purchase Price divided by
(ii) the Purchaser Common Stock Closing Price; and (c) if the Purchaser Common
Stock Closing Price is equal to or less than $193.85, then a number of shares of
Purchaser Common Stock equal to (i) Closing Purchase Price, divided by
(ii) $193.85.

“Applicable Accounting Standards” shall mean: (i) with respect to Trayport,
Inc., U.S. GAAP; (ii) with respect to GFI TP Ltd., Trayport Limited and Trayport
Contigo, U.K. GAAP, or, with respect to such entities in this clause (ii) in
2015, IFRS; and (iii) with respect to Trayport PTE Ltd., SFRS.

“Business” shall mean the business of providing software (and related support,
hosting and maintenance) to operate trading networks connecting brokers, traders
and/or exchanges for the power, natural gas, coal, emissions, freight, oil and
iron ore markets, in each case, as conducted as of the date hereof by the
Trayport Companies.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banking institutions in New York are authorized or obligated by Law or executive
order to be closed.

“Business Employee” shall mean each of the individuals who, as of the Closing,
is employed by any Trayport Company, including any employees on a Leave of
Absence.

“Business Material Adverse Effect” shall mean any event, occurrence, change,
fact, condition, development or effect that, individually or in the aggregate,
(a) has been,

 

2



--------------------------------------------------------------------------------

or would reasonably be expected to be, materially adverse to the business,
financial condition or results of operations of the Trayport Companies, taken as
a whole, or (b) would reasonably be expected to prevent or materially impair or
materially delay the ability of Sellers or their Affiliates to consummate the
Sale on the terms and conditions set forth in this Agreement and otherwise
comply with and perform their obligations hereunder and under the Related
Agreements, except in the case of clause (a) to the extent that such event,
occurrence, change, fact, condition, development or effect results from
(i) changes in general economic, political, legal or regulatory conditions,
(ii) changes in financial, security, commodity or commodity futures market
conditions, (iii) changes in or events generally affecting the industries or
markets in which the Trayport Companies operate, (iv) changes in Applicable
Accounting Standards, as applicable, or Law or accounting principles or
interpretations thereof, (v) the announcement of this Agreement or the Sale or
the identity of Purchaser, including the impact thereof on relationships,
contractual or otherwise, with agents, customers, suppliers, vendors, licensors,
licensees, lenders, partners, employees or regulators, (vi) any failure by the
Trayport Companies to meet any estimates or outlook of revenues or earnings or
other financial projections (provided that this clause (vi) shall not prevent a
determination that any events, occurrences, facts, conditions, changes,
developments or effects underlying any such failure have resulted in a Business
Material Adverse Effect unless such events, occurrences, facts, conditions,
changes, developments or effects are otherwise excepted by this definition),
(vii) natural disasters, including earthquakes, hurricanes, tsunamis, typhoons,
blizzards, tornadoes, droughts, floods, cyclones, arctic frosts, mudslides,
wildfires and other force majeure events, (viii) changes in national or
international political conditions, including any engagement in hostilities,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any military or terrorist attack occurring after the date
hereof, (ix) any action taken at the written request of Purchaser or (x) any
matter set forth on Section 1.1-A of the Sellers Disclosure Letter, except, in
the case of clauses (i), (ii), (iii), (iv), (vii) and (viii) above, to the
extent the Trayport Companies, taken as a whole, are disproportionately affected
thereby as compared with other similarly situated businesses in the industries
or markets in which the Trayport Companies operate.

“Cash and Cash Equivalents” shall mean, with respect to any Person as of any
time of (i) all cash and (ii) all cash equivalents (including deposits,
restricted cash, amounts held in escrow, marketable securities and short-term
investments) of such Person as of such time, in each case, without duplication,
and as determined in a manner consistent with the Accounting Principles. Cash
and Cash Equivalents shall (A) be reduced by issued but uncleared checks and
drafts of such Person as of such time and (B) be increased by checks and drafts
deposited for the account of such Person as of such time.

“Change of Control Payment” shall mean any bonus, severance or other payment
that becomes payable by any Trayport Company to any present or former director,
officer, employee or consultant thereof as a result of the execution of this
Agreement or the consummation of the transactions contemplated hereby, including
pursuant to any employment agreement, benefit plan or any other Contract,
including any employment and payroll taxes and any national insurance or social
security contributions with respect

 

3



--------------------------------------------------------------------------------

to any such payment, other than any payment (a) that is triggered by a
termination of employment which occurs following the Closing, (b) that is
payable only upon the continued employment of an employee for at least six
(6) months following the Closing or (c) for which Purchaser shall have provided
consent.

“Cleanup” shall mean all actions required to clean up, remove, treat or
remediate Hazardous Materials in the indoor or outdoor environment.

“Closing Cash” shall mean the aggregate amount of all Cash and Cash Equivalents
of the Trayport Companies as of 11:59 p.m., Eastern Time, on the day prior to
the Closing Date; provided, however, that “Closing Cash” shall not include
(a) any amounts included in the calculation of Closing Working Capital or
(b) any amounts used to repay Indebtedness, pay Trayport Transaction Expenses,
make distributions or intercompany payments on the Closing Date.

“Closing Purchase Price” shall be equal to (a) six hundred fifty million dollars
($650,000,000) plus (b) the Estimated Adjustment Amount plus (c) the Estimated
Closing Cash minus (d) the Estimated Closing Indebtedness minus (e) the Trayport
Transaction Expenses (if any) minus (f) if the Extension Fee was previously paid
to Sellers, $50,000,000, with any components of the Closing Purchase Price that
are not in dollars being translated into dollars as provided in Section 1.2(d).

“Closing Indebtedness” shall mean all Indebtedness of the Trayport Companies as
of 11:59 p.m., Eastern Time, on the day prior to the Closing Date; provided,
however, that “Closing Indebtedness” shall not include any amounts included in
the calculation of Closing Working Capital.

“Closing Working Capital” shall mean the aggregate amount of all Working Capital
of the Trayport Companies as of 11:59 p.m., Eastern Time, on the day prior to
the Closing Date; provided, however, that “Closing Working Capital” shall not
include any amounts with respect to (i) any deferred Tax assets and any deferred
Tax liabilities, (ii) any fees, expenses or liabilities arising from any
financing by Purchaser and its Affiliates in connection with the Sale, or
(iii) any intercompany accounts and transactions between or among any Trayport
Companies. For purposes of this definition, including the calculation of current
assets and current liabilities, the Parties shall disregard any adjustments
arising from purchase accounting or otherwise arising out of the Sale.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company Benefit Plan” shall mean each deferred compensation and each bonus or
other incentive compensation, equity compensation plan, “welfare” plan, fund or
program (within the meaning of Section 3(1) of ERISA); “pension” plan, fund,
scheme (including a qualifying pension scheme under the UK Pensions Act 2008) or
program (within the meaning of Section 3(2) of ERISA or Section 1 of the UK
Pension Schemes Act 1993); and each other employee benefit plan, fund, program,
agreement or arrangement, in each case, that is sponsored, maintained or
contributed to or required to be contributed to by any Trayport Company, or to
which any Trayport Company is a

 

4



--------------------------------------------------------------------------------

party or has any liability, in each such case for the benefit of any Business
Employee or any former employee who was employed by any Trayport Company
(excluding any such fund, arrangement, program or arrangement that is maintained
by a Governmental Authority or mandated by applicable Law).

“Contract” shall mean, with respect to any Person, any agreement, undertaking,
contract, lease, obligation, promise, indenture, deed of trust or other
instrument, document or agreement by which that Person, or any of its properties
or assets, is bound or subject.

“Damages” shall mean all losses, Liabilities, damages, deficiencies, bonds,
dues, assessments, fines, penalties, fees, costs (including cost of
investigation, defense and enforcement), amounts paid in settlement and expenses
incurred or suffered (and reasonable attorneys’ fees, costs and expenses
associated therewith).

“Data Handling” shall mean the collection, storage, processing, use,
transmission, disclosure and securing of data.

“Deed of Substitution” shall mean the Deed of Substitution substantially in the
form attached hereto as Exhibit D, to be entered into at the Closing.

“Disclosure Letters” shall mean the Sellers Disclosure Letter and the Purchaser
Disclosure Letter.

“EBITDA” shall mean, with respect to a Person in any specified fiscal period,
the combined net income of such Person, (a) increased by the following (in each
case to the extent deducted in determining combined net income): (i) combined
income tax expense, (ii) combined interest expense, and (iii) combined
depreciation and amortization expense; and (b) excluding the following (to the
extent included in determining combined net income) interest income.

“Environmental Laws” shall mean all federal, state, local and foreign laws and
regulations relating to pollution or protection of the environment, including
laws relating to Releases or threatened Releases of Hazardous Materials or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, Release, transport or handling of Hazardous Materials.

“Equity Transfer and Assignment Agreement” shall mean the Equity Transfer and
Assignment Agreement substantially in the form attached hereto as Exhibit B, to
be entered into at the Closing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall mean any trade or business, whether or not incorporated,
that together with any Trayport Entity would be deemed a “single employer”
within the meaning of Section 4001(b) of ERISA.

 

5



--------------------------------------------------------------------------------

“Exchange Act” shall mean the U.S. Securities and Exchange Act of 1934, as
amended.

“Excluded Taxes” shall mean any (a) Taxes imposed on or payable with respect to
the Trayport Companies (including any Taxes imposed as a transferee or successor
or by Contract) in respect of any Pre-Closing Period or the portion of any
Straddle Period ending on the Closing Date; (b) Taxes of either of the Sellers
or any of their Affiliates (other than the Trayport Companies) for which the
Trayport Companies may be liable under Treasury Regulation Section 1.1502-6(a)
or any similar provision of state, local or foreign law; (c) Taxes arising from
any breach by Sellers of the representations contained in Section 4.18(f) and
(i) and (d) any Taxes arising from the actions set forth in Section 6.6;
provided, however, that Excluded Taxes shall not include (i) any Transfer Taxes
borne by Purchaser pursuant Section 8.11 or (ii) any liability for Taxes
resulting from voluntary transactions or voluntary actions taken by Purchaser or
any Trayport Company on or after the Closing that are outside the Ordinary
Course of business. For purposes of this Agreement, in the case of any Straddle
Period, (I) in the case of net income and similar Taxes of the Trayport
Companies, employment or similar Taxes and any Taxes that are imposed in
connection with any sale or other transfer or assignment of property (real or
personal, tangible or intangible) (other than Transfer Taxes imposed pursuant to
this Agreement, the Taxes of which are provided for under Section 8.11), the
amount of such Taxes that are allocable to the Pre-Closing Period shall be
computed as if such taxable period ended as of the close of business on the
Closing Date (and for such purpose, the taxable period of any partnership or
other pass-through entity or any “controlled foreign corporation” will be deemed
to terminate at such time), provided, however, that any item determined on an
annual or periodic basis (such as deductions for depreciation or real estate
Taxes) shall be apportioned on a daily basis and (II) all Taxes not described in
clause (I) of this sentence for the Pre-Closing Period shall be computed by
including the amount of such Taxes for the entire Straddle Period multiplied by
a fraction, the numerator of which is the number of days in the Pre-Closing
Period and the denominator of which is the number of days in such Straddle Tax
Period.

“Extension Fee” shall have the meaning set forth in Section 9.1(c) of the
Purchaser Disclosure Letter.

“Federal Funds Rate” shall mean the offered rate as reported in The Wall Street
Journal in the “Money Rates” section for reserves traded among commercial banks
for overnight use in amounts of one million dollars or more on the Business Day
immediately prior to the day on which a payment is due hereunder.

“Framework Agreement Amendment” shall mean the amendment to the Framework
Agreement by and among BGCP, GFI TP Ltd. Trayport Limited, Trayport Pte Ltd.and
Trayport Contigo Limited, dated as of September 10, 2015, which amendment is
substantially in the form attached hereto as Exhibit C, to be entered into at
the Closing.

“Governmental Authority” shall mean any national, supranational, federal, state,
local, foreign or other judicial, legislative, executive, regulatory or
administrative authority, agency, commission, board, court or any
Self-Regulatory Organization (solely in its capacity, and to the extent of its
authority, as such) or arbitrator.

 

6



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean any material, substance, chemical or waste (or
combination thereof) that is listed, defined, designated, regulated or
classified as hazardous, toxic, radioactive, dangerous, a pollutant, a
contaminant, petroleum, oil or words of similar meaning or effect under any Law
relating to pollution, waste or the environment.

“IFRS” shall mean International Financial Reporting Standards 101 with limited
disclosure.

“Indebtedness” shall mean, with respect to any Person as of any time, the sum of
(i) the principal amount, plus any related accrued and unpaid interest, fees and
prepayment premiums or penalties, breakage costs, or other unpaid similar costs,
fees or expenses (if any) required to fully discharge such Person’s obligations
under (A) indebtedness for borrowed money, including overdrafts, of such Person
as of such time and (B) indebtedness evidenced by notes, debentures or similar
instruments of such Person as of such time, (ii) indebtedness for the deferred
purchase price of property or services (including earn-outs and similar
obligations to the extent payable on their terms but excluding current
liabilities and accrued expenses incurred in the Ordinary Course),
(iii) capitalized lease obligations of such Person as of such time, (iv) all
letters of credit issued as of such time for the account of such Person to the
extent drawn, (v) reimbursement and other obligations of such Person as of such
time with respect to bankers’ acceptances, surety bonds, other financial
guarantees that have been drawn or funded, (vi) all obligations relating to
interest rate protection, swap agreements, collar agreements and factoring
agreements, in each case, to the extent payable if the applicable contract is
terminated at such time (without duplication of other indebtedness supported or
guaranteed thereby), (vii) all obligations in respect of dividends declared but
not yet paid or other distributions payable, in each case, that are payable to a
Person other than a Trayport Company, (viii) all Liabilities arising from any
transactions related to the assignment or securitization of receivables for
financing purposes to any third party, including all Liabilities under factoring
agreements and similar Contracts executed for the purpose of obtaining
financing; and (ix) all guarantees (other than product warranties made in the
Ordinary Course of business), including guarantees of any Indebtedness of any
other person referred to in clauses (i) through (viii), but excluding any
guarantees of performance under Contracts in the Ordinary Course of business, in
each case, without duplication, and as determined in a manner consistent with
the Accounting Principles.

“Information Technology” shall mean any hardware, networks, platforms, servers,
and related telecommunications systems used by the Trayport Companies.

“Intellectual Property” shall mean all intellectual property rights of every
kind and nature, however denominated, through the world, including all:
(i) copyrights and moral rights, and all registrations and applications for
registration thereof; (ii) Patents; (iii) Marks; (iv) common law and statutory
trade secrets and inventions, whether or not patentable, and whether or not
reduced to practice; (v) know-how, methodologies, processes and techniques,
research and development information, and technical data; and (vi) intellectual
property rights in Software.

 

7



--------------------------------------------------------------------------------

“IRS” shall mean the Internal Revenue Service.

“Knowledge” shall mean, with respect to Sellers, the actual knowledge of the
individuals set forth in Section 1.1-B of the Sellers Disclosure Letter after
due inquiry, and, with respect to Purchaser, shall mean the actual knowledge of
the individuals set forth in Section 1.1-B of the Purchaser Disclosure Letter
after due inquiry.

“Law” shall mean any law (including common law), ordinance, judgment, order,
decree, injunction, statute, treaty, rule or regulation enacted or promulgated
by any Governmental Authority.

“Leased Real Property” shall mean all leasehold or subleasehold estates and
other rights to use or occupy any land, buildings, structures, fixtures or other
interest in real property.

“Leases” shall mean all leases, subleases, licenses or other agreements,
including all amendments, extensions, renewals, guaranties or other agreements
with respect thereto, pursuant to which the Leased Real Property is held or
used.

“Leave of Absence” shall mean a leave from active employment that is expected to
continue following the Closing or that (a) was granted in accordance with the
applicable policies and procedures (including any policy or procedures
implemented to comply with the U.S. Uniformed Services Employment and
Reemployment Rights Act, the U.S. Family Medical Leave Act, or similar state
laws or with the CBAs) of any Trayport Company or (b) arose due to an illness or
injury that results in the individual being eligible for short-term disability
benefits, company or statutory sick pay, accident benefits, or workers’
compensation under the applicable short-term disability or accident plan or
state law. Any employee who is not at work on the Closing Date due to vacation,
sickness, or accident that has not qualified the individual for short-term
disability or accident benefits, company or statutory sick pay, workers’
compensation, or other temporary absence, but whose employment continues in
accordance with Sellers’ or applicable Trayport Company’s employment policies
(such as due to the use of personal days or by virtue or taking maternity or
other family related leave) or by Law, shall be considered to be actively at
work on the Closing Date (and not on a Leave of Absence). Any LTD Recipient
shall be considered to be on a “Leave of Absence” for purposes of this
definition.

“Liability” shall mean, with respect to any Person, any liability or obligation
of such Person whether known or unknown, whether asserted or unasserted, whether
determined, determinable or otherwise, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, whether directly or
indirectly incurred, whether due or to become due and whether or not required
under Applicable Accounting Standards, to be accrued on the financial statements
of such Person.

 

8



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any property, asset or equity interest, any
lien, license, security interest, mortgage, pledge, hypothecation, assignment,
charge, claim, option, limitation on voting rights, right of pre-emption, right
to acquire or trust arrangement for the purpose of providing security,
restriction or encumbrance or other interest relating to that property, asset or
equity interest, of any nature whatsoever, whether consensual, statutory or
otherwise; provided, however, that “Liens” shall not include restrictions under
applicable Laws relating to the transfer of Securities or, with respect to the
Sellers and their Affiliates, any restrictions under the applicable
organizational documents of the Trayport Entities in respect of future transfers
of the Trayport Equity Interests.

“London Lease” shall mean the Occupational Lease of Seventh Floor, Phase I
Broadgate West, 9 Appold Street, London EC2, dated as of June 4, 2013, by and
among Broadgate West Property I Limited, as Landlord, Trayport Limited, as
Tenant and GFI Group Inc., as Guarantor.

“LTD Recipient” shall mean a Business Employee who is receiving long-term
disability benefits as of the Closing.

“Marks” shall mean any trademark, service mark, trade dress, trade name,
business name, brand name, slogan, logo, Internet domain name, or other indicia
of origin, whether or not registered, including all common law rights therein,
and registrations and applications for registrations thereof, and all goodwill
connected with the use of and symbolized by any of the foregoing.

“Open Source Software” shall mean Software that is licensed or distributed as
“free software,” “freeware,” “open source software” or under a “copyleft”
agreement, or is otherwise subject to the terms or conditions of any license,
which impose any requirement that such Software (i) be disclosed or distributed
in source code form, (ii) be licensed for the purpose of making derivative works
or (iii) be redistributed at no or minimal charge.

“Order” shall mean any statute, rule, regulation, judgment, decree, injunction
or other order or decision (whether temporary, preliminary or permanent) that a
Governmental Authority of competent jurisdiction shall have enacted, issued,
promulgated, enforced or entered.

“Patents” shall mean any patents, patent applications and provisional
applications, including reissues, divisions, continuations,
continuations-in-part, extensions and reexaminations thereof, and all patents
granted thereon.

“Permits” shall mean permits, licenses, variances, exemptions, certificates,
consents, Orders, approvals, permissions, registrations or other authorizations
from any Governmental Authorities.

“Permitted Lien” shall mean the following Liens: (i) statutory Liens for Taxes,
assessments or other governmental charges or levies that are not yet due or
payable or that are being contested in good faith by appropriate proceedings and
for which an

 

9



--------------------------------------------------------------------------------

adequate reserve has been established and reflected on the latest balance sheet
included in the Business Financial Information; (ii) statutory Liens of
landlords and Liens of carriers, warehousemen, mechanics, materialmen, workmen,
repairmen and other similar Liens imposed by Law in the Ordinary Course with
respect to liabilities (other than Indebtedness) that are not yet due or payable
or that are being contested in good faith by appropriate proceedings and for
which an adequate reserve has been established and reflected on the latest
balance sheet included in the Business Financial Information; (iii) Liens
incurred or deposits made in the Ordinary Course in connection with workers’
compensation, unemployment insurance or other types of social security;
(iv) Liens securing obligations or liabilities that are not material to the
Trayport Companies; (v) with respect to real property (A) defects or
imperfections of title, (B) easements, declarations, covenants, rights-of-way,
restrictions and other charges, instruments or encumbrances affecting title to
real estate; (C) zoning ordinances, variances, conditional use permits and
similar regulations, permits, approvals and conditions which are not violated in
any material respect by the current use and operation of the real estate; and
(D) Liens not created by any Seller or Trayport Company that affect the
underlying fee interest of any leased real property, including master leases or
ground leases and any set of facts that an accurate up-to-date survey would
show; provided, however, that (with respect to this clause (v) only) any such
item does not, individually or in the aggregate with other such items,
materially interfere with the ordinary conduct of the business of the Trayport
Companies or materially impair the continued use and operation of such real
property; and (vi) Liens deemed to be created by this Agreement or any Related
Agreement.

“Person” shall mean any individual, corporation, business trust, partnership,
association, limited liability company, unincorporated organization or similar
organization, any Governmental Authority or other entity of any kind.

“Post-Closing Period” shall mean any taxable period (or portion thereof)
beginning after the Closing Date.

“Pre-Closing Period” shall mean any taxable period (or portion thereof) ending
on or prior to the Closing Date.

“Proceeding” shall mean any action, suit, claim, litigation, proceeding,
arbitration, inquiry, audit or controversy (whether at law or in equity, in
contract, tort, statute or otherwise, and whether civil, criminal,
administrative or otherwise) before or by any Governmental Authority.

“Purchaser Common Stock” shall mean the common stock, par value $0.01 per share,
of Purchaser.

“Purchaser Common Stock Closing Price” shall mean, subject to Section 3.3(b),
the arithmetic average of the daily intra-day volume-weighted average price of
one share of Purchaser Common Stock on the New York Stock Exchange during the
regular trading session (and excluding pre-market and after-hours trading) over
the ten (10) consecutive trading days ending on the second (2nd) trading day
prior to the Closing Date.

 

10



--------------------------------------------------------------------------------

“Purchaser Disclosure Letter” shall mean the letter delivered by Purchaser to
Sellers concurrently with the execution of this Agreement.

“Purchaser Material Adverse Effect” shall mean any event, occurrence, change,
fact, condition, development or effect that, individually or in the aggregate,
(a) has been, or would reasonably be expected to be, materially adverse to the
business, financial condition or results of operations of the Purchaser and its
Subsidiaries, taken as a whole, or (b) would reasonably be expected to prevent
or materially impair or materially delay the ability of Purchaser or its
Affiliates to consummate the Sale on the terms and conditions set forth in this
Agreement and otherwise comply with and perform their obligations hereunder and
under the Related Agreements, except in the case of clause (a) to the extent
that such event, occurrence, change, fact, condition, development or effect
results from (i) changes in general economic, political, legal or regulatory
conditions, (ii) changes in financial, security, commodity or commodity futures
market conditions, (iii) changes in or events generally affecting the industries
or markets in which the Purchaser and its Subsidiaries operate, (iv) changes in
U.S. GAAP or Law or accounting principles or interpretations thereof, (v) the
announcement of this Agreement or the Sale, including the impact thereof on
relationships, contractual or otherwise, with agents, customers, suppliers,
vendors, licensors, licensees, lenders, partners, employees or regulators,
(vi) any failure by Purchaser or its Subsidiaries to meet any estimates or
outlook of revenues or earnings or other financial projections (provided that
this clause (vi) shall not prevent a determination that any events, occurrences,
facts, conditions, changes, developments or effects underlying any such failure
have resulted in a Purchaser Material Adverse Effect unless such events,
occurrences, facts, conditions, changes, developments or effects are otherwise
excepted by this definition), (vii) natural disasters, including earthquakes,
hurricanes, tsunamis, typhoons, blizzards, tornadoes, droughts, floods,
cyclones, arctic frosts, mudslides, wildfires and other force majeure events,
(viii) changes in national or international political conditions, including any
engagement in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
occurring after the date hereof, (ix) any action taken at the written request of
Sellers or (x) any decline in the price, or a change in the trading volume, of
the Purchaser Common Stock on the New York Stock Exchange (provided, however,
that any effect, occurrence, change, fact, condition, development or effect that
caused or contributed to the decline in stock value shall not be excluded under
this clause (x) unless otherwise excepted by this definition), except, in the
case of clauses (i), (ii), (iii), (iv), (vii) and (viii) above, to the extent
Purchaser and its Subsidiaries, taken as a whole, are disproportionately
affected thereby as compared with other similarly situated businesses in the
industries or markets in which Purchaser and its Subsidiaries operate.

“Purchaser Reports” shall mean each form, statement, registration statement,
prospectus, report, schedule, proxy statement and other document (including
exhibits and schedules thereto and other information incorporated therein) filed
with or furnished to the SEC on a voluntary basis or otherwise since January 1,
2012 by Purchaser pursuant to the Securities Act or the Exchange Act, including
any amendments thereto.

 

11



--------------------------------------------------------------------------------

“Regulatory Law” shall mean the Sherman Act of 1890, as amended, the Clayton
Antitrust Act of 1914, as amended, the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended, the Federal Trade Commission Act of 1914, as amended,
and all other federal, state or foreign statutes, rules, regulations, orders,
decrees, administrative and judicial doctrines and other Laws, including any
antitrust, competition or trade regulation Laws, that are designed or intended
to prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade or lessening competition.

“Related Agreements” shall mean the Services Agreement, the Equity Transfer and
Assignment Agreement, the Deed of Substitution and the Registration Rights
Agreement.

“Registration Rights Agreement” shall mean the Registration Rights Agreement
substantially in the form attached hereto as Exhibit E.

“Release” shall mean any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, dispersal, leaching or migration into the indoor
or outdoor environment (including ambient air, surface water, groundwater and
surface or subsurface strata) or into or out of any property, including the
movement of Hazardous Materials through or in the air, soil, surface water,
groundwater or property.

“Released Tax Claims” shall mean any and all actual or potential claims,
proceedings or actions related to, or arising from, the proceedings commenced on
July 10, 2009 in the Newcastle upon Tyne County Court (Claim No. 9NE06379)
between The Commissioners for HM Revenue & Customs PW004449 and Trayport
Limited.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Securities” shall mean, with respect to any Person, any common stock or
preferred stock (or any series thereof), any ordinary shares or preferred shares
and any other equity securities, capital stock, partnership, membership or
similar interest of such Person, and any securities that are directly or
indirectly convertible, exchangeable or exercisable into any such stock or
interests, including any right that would entitle any other Person to directly
or indirectly acquire any such interest in such Person or otherwise entitle any
other Person to share in the equity, profits, earnings, losses or gains of such
Person (including stock appreciation, phantom stock, profit participation or
other similar rights), however described and whether voting or non-voting.

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

“Self-Regulatory Organization” shall mean any U.S. or foreign commission, board,
agency or body charged with regulating its own members through the adoption and
enforcement of financial, sales practice and other requirements for brokers,
dealers, securities underwriting or trading, stock exchanges, swap execution
facilities, commodity exchanges, commodity intermediaries, electronic
communications networks, insurance companies or agents, investment companies or
investment advisors.

 

12



--------------------------------------------------------------------------------

“Sellers Disclosure Letter” shall mean the letter delivered by Sellers to
Purchaser concurrently with the execution of this Agreement.

“Seller Group” shall mean (a) the “affiliated group” as defined in
Section 1504(a) of the Code which one or more Sellers is a member and, (b) with
respect to each state, local or non-U.S. jurisdiction in which a Seller files a
consolidated, combined, or unitary Tax Return and in which any of the Trayport
Companies is subject to Tax, the group with respect to which such Tax Return is
filed.

“Services Agreement” shall mean the Services Agreement substantially in the form
attached hereto as Exhibit A, to be entered into at the Closing.

“SFRS” shall mean Singapore Financial Reporting Standards.

“Software” shall mean computer software, including all programs, applications,
middleware, firmware, embedded versions thereof and operating systems (each
whether in object code, source code or other form).

“Straddle Period” shall mean any taxable period beginning prior to and ending
after the Closing Date.

“Subsidiary” shall mean, with respect to any Person, any other Person of which
such first Person (either alone or through or together with any other
Subsidiary) owns, directly or indirectly, a majority of the outstanding equity
securities or securities carrying a majority of the voting power in the election
of the board of directors or other governing body of such Person.

“Tax” (and, with correlative meaning, “Taxes”) shall mean any federal, state,
local or foreign income, gross receipts, profits, property, sales, use, license,
excise, franchise, employment, payroll, withholding, alternative or add-on
minimum, ad valorem, value added, transfer or excise tax, stamp duty or any
other tax, custom, duty, governmental fee or other like assessment or charge of
any kind whatsoever, together with any interest or penalty, imposed by any
Governmental Authority.

“Tax Benefit” shall mean any Tax benefit actually received in cash or as a
reduction in cash Tax liability by the Indemnified Party or any of its
Affiliates in connection with the incurrence of such Damages in or prior to the
taxable year in which any related indemnification payment is made or in the
succeeding two taxable years and, in the case of any Tax benefits anticipated in
the succeeding two taxable years, which are determined by the applicable
Indemnified Party’s tax return preparers to be without material risk of being
disallowed on audit.

“Tax Claim” shall mean any claim with respect to Taxes made by any Taxing
Authority that, if pursued successfully, would reasonably be expected to serve
as the basis for a claim for indemnification against Sellers under this
Agreement.

“Tax Item” shall mean any item of income, gain, loss, deduction, credit,
recapture of credit or any other item which increases or decreases Taxes paid or
payable.

 

13



--------------------------------------------------------------------------------

“Tax Return” shall mean any return, report or similar statement filed or
required to be filed with respect to any Tax (including any attachments or
schedules), including any information return, claim for refund, amended return
or declaration of estimated Tax.

“Taxing Authority” shall mean any governmental agency, board, bureau, body,
department or authority of any United States federal, state or local
jurisdiction or any non-U.S. jurisdiction, having or purporting to exercise
jurisdiction with respect to any Tax.

“Trayport Transaction Expenses” shall mean, to the extent not paid prior to the
Closing Date: (a) all costs, fees and expenses incurred in connection with or in
anticipation of the negotiation, execution and delivery of this Agreement and
the Related Agreements or the consummation of the Sale or in connection with or
in anticipation of any alternative transactions considered by Sellers to the
extent any of such costs, fees and expenses are payable or reimbursable by any
of the Trayport Companies, including any brokerage fees, commissions, finders’
fees or financial advisory fees so incurred and any fees and expenses of legal
counsel, accountants, consultants or other experts or advisors so incurred and
(b) all Change of Control Payments.

“U.K. GAAP” shall mean U.K. generally accepted accounting principles.

“U.S. GAAP” shall mean U.S. generally accepted accounting principles as in
effect from time to time.

“U.S. Treasury Security” shall mean any bond or note issued or to be issued by
the U.S. Treasury.

“VAT” shall mean, within the European Union, such Tax as may be levied in
accordance with (but subject to derogations from) Council Directive 2006/112/EC
and, outside the European Union, any equivalent Tax levied by reference to added
value or sales.

“Working Capital” shall mean, with respect to any Person as of any time, (i) the
current assets of such Person as of such time that are included in the line item
categories of current assets specifically identified on Annex A, reduced by
(ii) the current liabilities of such Person as of such time that are included in
the line item categories of current liabilities specifically identified on
Annex A, in each case, without duplication, and as determined in a manner
consistent with the Accounting Principles. For illustrative purposes, an example
calculation of the Working Capital of the Trayport Companies is set forth in
Annex A.

“Working Capital Target” shall mean zero British pounds sterling (£0.00).

SECTION 1.2 Construction; Absence of Presumption.

(a) For the purposes of this Agreement: (i) words (including capitalized terms
defined herein) in the singular shall be deemed to include the plural and vice
versa and words (including capitalized terms defined herein) of one gender shall
be deemed to include the other

 

14



--------------------------------------------------------------------------------

gender as the context requires; (ii) the terms “hereof,” “herein,” “hereby” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole (including all of the Exhibits
and Annexes) and not to any particular provision of this Agreement, and Article,
Section, paragraph, Exhibit and Annex references are to the Articles, Sections,
paragraphs, Exhibits and Annexes of or to this Agreement unless otherwise
specified; (iii) the word “including” and words of similar import when used in
this Agreement shall mean “including without limitation” unless otherwise
specified; (iv) all references to any period of days shall be deemed to be to
the relevant number of calendar days unless otherwise specified; (v) the word
“extent” in the phrase “to the extent” shall mean the degree to which a subject
or other thing extends, and such phrase shall not mean simply “if”; (vi) the use
of “or” is not intended to be exclusive unless expressly indicated otherwise;
and (vii) references to a particular statute or regulation include all rules and
regulations thereunder and any successor statute, rule or regulation, in each
case as amended or otherwise modified from time to time.

(b) The Parties acknowledge that each Party and its counsel have reviewed and
revised this Agreement and that no rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party shall be employed in
the interpretation of this Agreement (including all of the Exhibits and Annexes)
or any amendments hereto.

(c) The Parties acknowledge and agree that to the extent that there is a
conflict between any (i) general provision of this Agreement and (ii) provision
specifically relating to Tax matters, the terms of the specific Tax provision
shall control.

(d) All references to “British pounds sterling” or “£” in this Agreement refer
to the lawful currency from time to time of England and all references to
“dollars” or “$” in this Agreement refer to the lawful currency from time to
time of the United States. All amounts payable under this Agreement shall be
payable in dollars and, to the extent necessary, the conversion of any amounts
in a currency other than dollars shall be converted to dollars using the
arithmetic average of the relevant exchange rate as in effect at 5:00 p.m.
Eastern Time (as published on Bloomberg.com) over the five (5) Business Days
immediately preceding the date of determination.

SECTION 1.3 Headings; Definitions. The Article and Section headings contained in
this Agreement are inserted for convenience of reference only and shall not
affect the meaning or interpretation of this Agreement.

ARTICLE II

PURCHASE AND SALE

SECTION 2.1 Sale and Purchase of Trayport Equity Interests. Subject to the terms
and conditions of this Agreement, at the Closing, the applicable Seller agrees
to sell, assign and transfer to Purchaser, and Purchaser agrees to purchase from
such Seller, (a) one hundred percent (100%) of the equity interest held by
GFINet, Inc. in Trayport, Inc. (the “U.S. Equity Interests”) and (b) one hundred
percent (100%) of the equity interest held by GFI TP Holdings Pte Ltd. in GFI TP
Ltd. (the “U.K. Equity Interests” and together with the U.S. Equity Interests,
the “Trayport Equity Interests”), free and clear of all Liens (the “Sale”).

 

15



--------------------------------------------------------------------------------

ARTICLE III

THE CLOSING AND POST-CLOSING ADJUSTMENTS

SECTION 3.1 Closing. The closing of the transactions provided for in this
Agreement (the “Closing”) shall take place (i) at the offices of Wachtell,
Lipton, Rosen & Katz, 51 West 52nd Street, New York, New York 10019 at 10:00
a.m., New York City time, three (3) Business Days following the date the last of
the conditions required to be satisfied pursuant to Article VII is either
satisfied (other than those conditions that by their nature are to be satisfied
at the Closing) or waived (if permissible), or (ii) at such other place, time or
date as the Parties shall agree upon in writing. The date on which the Closing
is to occur is referred to herein as the “Closing Date.”

SECTION 3.2 Preliminary Information. (a) At least two (2) Business Days prior to
the Closing Date, Sellers shall deliver to Purchaser written instructions
designating the account or accounts in which name or names the Aggregate Share
Consideration shall be issued on the Closing Date, (b) three (3) Business Days
prior to the Closing Date, Sellers shall deliver to Purchaser a statement of
Sellers’ good-faith estimate of the Adjustment Amount (the “Estimated Adjustment
Amount”), a good-faith estimate of the Closing Cash (the “Estimated Closing
Cash”), a good-faith estimate of the Closing Date Indebtedness (the “Estimated
Closing Indebtedness”) and a good-faith estimate of any Trayport Transaction
Expenses (the “Estimated Trayport Transaction Expenses” and collectively, as the
same may be adjusted in response to any comments of Purchaser and its authorized
representatives provided prior to the Closing, the “Estimated Closing
Statement”), together with such reasonably detailed data appropriate to support
such Estimated Closing Statement and (c) at any time prior to the Closing but by
no later than two (2) trading days immediately preceding the Closing Date,
Purchaser may deliver to Seller a written notice indicating (i) that it elects
to replace with immediately available funds any or all of the Purchaser Common
Stock Consideration in accordance with Section 11.1(b) and (ii) the aggregate
cash consideration calculated in accordance with Section 11.1(b) (the “Aggregate
Cash Consideration”) to be delivered at Closing in lieu of shares of Purchaser
Common Stock (the “Cash Election Notice”). The Estimated Closing Statement shall
be prepared in accordance with the Accounting Principles and this Agreement.

SECTION 3.3 Closing Payment.

(a) In consideration for the sale of the Trayport Equity Interests pursuant to
Section 2.1, at the Closing, subject to the immediately following sentence,
Purchaser shall issue and deliver to Sellers a number of shares of Purchaser
Common Stock equal to the Aggregate Share Consideration free and clear of all
Liens (the “Closing Payment”). If the Purchaser has delivered a Cash Election
Notice, the Closing Payment shall consist of such number of shares of Purchaser
Common Stock, if any, and the Aggregate Cash Consideration as specified in the
Cash Election Notice and calculated in accordance with Section 11.1(b). The
Closing Payment (and any adjustments thereto contemplated by this Agreement)
shall be allocated as between the U.S. Equity Interests and the U.K. Equity
Interests as provided on Section 3.3 of the Sellers Disclosure Letter.

 

16



--------------------------------------------------------------------------------

(b) If at any time between the date of this Agreement and the Closing the
outstanding shares of Purchaser Common Stock shall have been increased,
decreased, changed into or exchanged for a different number or kind of shares or
securities as a result of a subdivision, reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, combination
or other similar change in capitalization, the definition of Aggregate Share
Consideration shall be equitably adjusted to reflect such change and, if such
change occurs on any date used to calculate the Purchaser Common Stock Closing
Price, the Purchaser Common Stock Closing Price shall be equitably adjusted to
reflect such change as well; provided that nothing in this Section 3.3(b) shall
be construed to permit Purchaser to take any action with respect to its
securities that is prohibited by the terms of this Agreement.

SECTION 3.4 Sellers’ Deliveries at Closing. At the Closing, Sellers shall
deliver or cause to be delivered to Purchaser:

(a) (i) the Equity Transfer and Assignment Agreement for the U.S. Equity
Interests, duly executed by Sellers and/or their Affiliates and (ii) duly
executed transfers in respect of the U.K. Equity Interests in favor of Purchaser
or its permitted assignee and share certificates for the U.K. Equity Interests
in the name of the relevant transferors and any duly executed power of attorney
or other authorities under which any such transfer is executed on behalf of the
Sellers and/or their Affiliates;

(b) the Services Agreement, duly executed by Sellers;

(c) the Deed of Substitution, duly executed by Sellers and/or their Affiliates
and the other parties thereto (other than Purchaser and the Purchaser’s designee
as replacement escrow agent thereunder) that have executed such agreement at
such time;

(d) the Framework Agreement Amendment, duly executed by BGCP;

(e) the Registration Rights Agreement, duly executed by Sellers (to the extent
not previously delivered);

(f) the officer’s certificate required pursuant to Section 7.2(c);

(g) a resignation letter from each officer and director (or their equivalents)
of each of the Trayport Companies set forth in Section 3.4(g) of the Purchaser
Disclosure Letter;

(h) in respect of the shares of Trayport, Inc., a certification of the
non-foreign status of GFINet, Inc., as set forth in Section 1.1445-2(b)(2) of
the U.S. Treasury regulations; and

(i) the Section 338(h)(10) Elections required pursuant to Section 8.13, duly
executed by Sellers and/or their Affiliates, as applicable, in form and
substance reasonably acceptable to Purchaser.

 

17



--------------------------------------------------------------------------------

SECTION 3.5 Purchaser’s Deliveries at Closing. At the Closing, Purchaser shall
deliver to Sellers:

(a) (i) evidence of book-entry shares representing a number of shares of
Purchaser Common Stock equal to the Aggregate Share Consideration (as adjusted
pursuant to Section 3.3(a) if a Cash Election Notice has been delivered in
accordance with the terms of this Agreement and as adjusted pursuant to
Section 3.3(b), if applicable) free and clear of all Liens and (ii) if a Cash
Election Notice has been delivered, the Aggregate Cash Consideration by federal
funds wire transfer of immediately available funds to the account or accounts
designated by Sellers in writing to Purchaser not less than two (2) Business
Days prior to the Closing Date;

(b) the Equity Transfer and Assignment Agreement for the U.S. Equity Interests,
duly executed by Purchaser and/or its permitted assignee;

(c) the Deed of Substitution, duly executed by Purchaser and/or its Affiliates
and, to the extent executed by such time, by the replacement escrow agent
thereunder;

(d) the Registration Rights Agreement, duly executed by Purchaser (to the extent
not previously delivered);

(e) the Services Agreement, duly executed by Purchaser and/or its permitted
assignee; and

(f) the officer’s certificate required pursuant to Section 7.3(c).

SECTION 3.6 Proceedings at Closing. All proceedings to be taken and all
documents to be executed and delivered by the Parties at the Closing shall be
deemed to have been taken and executed and delivered simultaneously, and, except
as permitted hereunder, no proceedings shall be deemed taken nor any documents
executed or delivered until all have been taken, executed and delivered.

SECTION 3.7 Post-Closing Adjustment.

(a) Not later than ninety (90) days after the Closing Date or such other time as
is mutually agreed by the Parties, Purchaser shall prepare or cause to be
prepared, and deliver to Sellers a revised statement (the “Revised Statement”)
of the Adjustment Amount (the “Revised Adjustment Amount”), the Closing Cash
(the “Revised Closing Cash”), the Closing Indebtedness (the “Revised Closing
Indebtedness”) and any Trayport Transaction Expenses (the “Revised Trayport
Transaction Expenses”), together with such reasonably detailed data appropriate
to support such Revised Adjustment Amount, Revised Closing Cash, Revised Closing
Indebtedness and Revised Trayport Transaction Expenses. The Revised Statement
shall be prepared in accordance with the Accounting Principles and this
Agreement, with all amounts reflected therein being converted to dollars in
accordance with Section 1.2(d). It is agreed that no amounts set forth on the
Revised Statement, including the Revised Adjustment Amount (or any component
thereof), or the Estimated Adjustment Amount (or any component thereof) shall be
adjusted in any way for changes in the value of Purchaser Common Stock.

 

18



--------------------------------------------------------------------------------

(b) For thirty (30) days following the delivery of the Revised Statement,
Purchaser shall provide Sellers and their Affiliates and their authorized
representatives with reasonable access to the relevant books, records, employees
and representatives of Purchaser reasonably requested by Sellers to evaluate and
assess the calculation of the Revised Adjustment Amount, Revised Closing Cash,
Revised Closing Indebtedness and Revised Trayport Transaction Expenses,
including using reasonable best efforts to cause Purchaser’s accountants to
cooperate and assist Sellers, their Affiliates and representatives in evaluating
the calculation of the Revised Adjustment Amount, Revised Closing Cash, Revised
Closing Indebtedness and Revised Trayport Transaction Expenses.

(c) Within thirty (30) days following receipt of the Revised Statement, Sellers
shall deliver to Purchaser in writing either their (i) agreement as to the
calculation of the Revised Adjustment Amount, Revised Closing Cash, Revised
Closing Indebtedness and Revised Trayport Transaction Expenses or (ii) notice of
dispute thereof, specifying in reasonable detail (A) the nature of such dispute,
(B) each item of the Revised Statement with which Sellers disagree, (C) the
bases for each such disagreement and (D) Sellers’ calculation of the proper
amount of each such disputed item (a “Dispute Notice”). During the thirty
(30) days after the delivery of such dispute notice to Purchaser, Purchaser and
Sellers shall attempt in good faith to resolve any such dispute and finally
determine the final Adjustment Amount, Revised Closing Cash, Revised Closing
Indebtedness and Revised Trayport Transaction Expenses (if any). If, at the end
of such thirty (30)-day period, Purchaser and Sellers have failed to reach an
agreement with respect to the final Adjustment Amount, the matter shall be
submitted to KPMG LLP, which shall act as arbitrator solely with respect to
determining the disputed items. If KPMG LLP is unable to serve, Purchaser and
Sellers shall jointly select another nationally recognized accounting firm that
is not the independent auditor for either Sellers or Purchaser and is otherwise
neutral and impartial to act as such arbitrator; provided, however, that if
Sellers and Purchaser are unable to select such other accounting firm within
thirty (30) days after delivery of a Dispute Notice, each of Purchaser and
Sellers shall cause its respective selected nationally recognized accounting
firm to select another firm meeting the requirements set forth above or a
neutral and impartial certified public accountant with significant relevant
experience to act as such arbitrator. The accounting firm or accountant so
selected shall be referred to herein as the “Accountant.” The Accountant shall
determine the final Adjustment Amount, final Closing Cash, final Closing
Indebtedness and final Trayport Transaction Expenses (if any) in accordance with
the terms and conditions of this Agreement. In making its determinations, the
Accountant shall not assign a value to any disputed item that is greater than
the highest value attributed to such item, or that is less than the lowest value
attributed to such disputed item, in the Revised Statement and the Dispute
Notice, respectively. The Accountant shall deliver to Sellers and Purchaser, as
promptly as practicable and in any event within thirty (30) days after its
appointment, a written report setting forth the resolution of the final
Adjustment Amount, final Closing Cash, final Closing Indebtedness and final
Trayport Transaction Expenses (if any). Such report shall be final and binding
upon the Parties to the fullest extent permitted by applicable Law and may be
enforced in any court having jurisdiction. Each of Purchaser and Sellers shall
bear all the fees and costs incurred by it in connection with this arbitration,
except that all fees and expenses relating to the foregoing work by the
Accountant shall be borne by Purchaser, on the one hand, and Sellers, on the
other hand, in inverse proportion as they may prevail on the matters resolved by
the Accountant, which proportionate allocation will also be determined by the
Accountant and be included in the Accountant’s written report.

 

19



--------------------------------------------------------------------------------

(d) On the fifth (5th) Business Day after Purchaser and Sellers agree to the
final Adjustment Amount, final Closing Cash, final Closing Indebtedness and
final Trayport Transaction Expenses (if any) (or after Purchaser and Sellers
receive notice of any final determination of the final Adjustment Amount, final
Closing Cash, final Closing Indebtedness and final Trayport Transaction Expenses
(if any) pursuant to the procedures set forth in Section 3.7(c)), then:

(i) (A) if the final Adjustment Amount shall exceed the Estimated Adjustment
Amount, then Purchaser shall pay to Sellers an amount of cash in dollars equal
to such excess and (B) if the Estimated Adjustment Amount shall exceed the final
Adjustment Amount, then Sellers shall pay to Purchaser an amount of cash in
dollars equal to such excess;

(ii) (A) if the final Closing Cash shall exceed the Estimated Closing Cash, then
Purchaser shall pay to Sellers an amount of cash in dollars equal to such excess
and (B) if the Estimated Closing Cash shall exceed the final Closing Cash, then
Sellers shall pay to Purchaser an amount of cash in dollars equal to such
excess;

(iii) (A) if the Estimated Closing Indebtedness shall exceed the final Closing
Indebtedness, then Purchaser shall pay to Sellers an amount of cash in dollars
equal to such excess and (B) if the final Closing Indebtedness shall exceed the
Estimated Closing Indebtedness, then Sellers shall pay to Purchaser an amount of
cash equal to such excess;

(iv) (A) if the Estimated Trayport Transaction Expenses shall exceed the final
Trayport Transaction Expenses, then Purchaser shall pay to Sellers an amount of
cash in dollars equal to such excess and (B) if the final Trayport Transaction
Expenses shall exceed the Estimated Trayport Transaction Expenses, then Sellers
shall pay to Purchaser an amount of cash in dollars equal to such excess; and

in each of cases (i), (ii), (iii) and (iv), plus interest on such amount from
the Closing Date up to but excluding the date on which such payment is made at a
rate per annum equal to the Federal Funds Rate as of the Closing Date,
calculated on the basis of a year of three-hundred sixty (360) days and the
actual number of days elapsed. Any such payment shall be made by federal funds
wire transfer of immediately available dollars (with amounts denominated in
currencies other than dollars being converted to dollars in accordance with
Section 1.2(d)) to the account(s) of the Party entitled to receive such payment,
which account(s) shall be identified by Purchaser to Sellers or by Sellers to
Purchaser, as the case may be, not less than two (2) Business Days prior to the
date such payment would be due.

SECTION 3.8 Withholding. The Purchaser will be entitled to deduct and withhold,
or cause to be deducted and withheld, from any amounts payable pursuant to or as
contemplated by this Agreement any withholding Taxes or other amounts required
under the Code or any applicable Law to be deducted and withheld. The Purchaser
and the Sellers hereby acknowledge that, absent a change in applicable Law after
the date hereof, provided that Sellers have satisfied their obligations under
Section 3.4, the Purchaser shall not deduct or withhold any U.S. federal Taxes
or U.K. Taxes from the payment of the Closing Payment under Section 3.3 of

 

20



--------------------------------------------------------------------------------

this Agreement. In any case where such withholding or deduction is required, the
Purchaser shall use reasonable efforts to provide notice to the Sellers at least
ten (10) Business Days prior to withholding any amount pursuant to this
Section 3.8, and the parties shall use reasonable efforts to reduce or avoid
such withholding where possible. To the extent that any such amounts are so
deducted or withheld, such amounts will be treated for all purposes of this
Agreement as having been paid to the Person in respect of which such deduction
and withholding was made. The Sellers and the Purchaser shall cooperate in
completing any procedural formalities necessary for the Purchaser to obtain
authorization to make payments under this Agreement without any withholding or
deduction for or on account of Tax. Notwithstanding anything to the contrary in
this Agreement, any compensatory amounts subject to payroll reporting and
withholding payable pursuant to or as contemplated by this Agreement shall be
payable in accordance with the payroll procedures of the applicable Trayport
Company.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLERS

Except as disclosed in the Sellers Disclosure Letter, Sellers hereby jointly and
severally represent and warrant to Purchaser as follows (it being understood
that information disclosed in any section of the Sellers Disclosure Letter shall
be deemed to be disclosed with respect to any other section of the Sellers
Disclosure Letter to which such disclosure would reasonably pertain or if its
relevance to such other section is reasonably apparent on the face of such
disclosure):

SECTION 4.1 Organization and Good Standing.

(a) Each Seller is a legal entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization. Each Seller has
all requisite corporate (or other) power and authority to own or lease the
assets owned or leased by it and to carry on its business, as currently
conducted, except where the failure to have such power or authority would not be
material to the Business.

(b) Each Seller is duly qualified to do business and is in good standing as a
foreign entity in each jurisdiction where the ownership, lease or operation of
the applicable assets or the conduct of its business requires such
qualification, except where the failure to be so qualified or in good standing
would not be material to the Business.

SECTION 4.2 Trayport Entities and Trayport Subsidiaries.

(a) Section 4.2(a) of the Sellers Disclosure Letter sets forth (i) each Trayport
Entity and each Subsidiary of the Trayport Entities (individually, a “Trayport
Subsidiary” and collectively, the “Trayport Subsidiaries,” and together with the
Trayport Entities, the “Trayport Companies,” and individually, a “Trayport
Company”), (ii) the number of authorized, allotted, issued and outstanding
Securities of each Trayport Company and the record owners thereof, and
(iii) each Trayport Company’s jurisdiction of incorporation or organization.

(b) Each Trayport Company is an entity duly incorporated or organized and is
validly existing and, to the extent such concept or a similar concept exists in
the relevant

 

21



--------------------------------------------------------------------------------

jurisdiction, in good standing under the laws of the jurisdiction of its
incorporation or organization, as the case may be, and has all requisite
corporate or other power and authority, as the case may be, to own, lease and
operate its properties and assets and to carry on its business in all material
respects as currently conducted.

(c) Each Trayport Company is qualified or licensed to do business and, to the
extent such concept or a similar concept exists in the relevant jurisdiction, is
in good standing in each jurisdiction where the ownership, leasing or operation
of its properties or assets requires such qualification or license, except where
any failure to be so qualified or licensed and in good standing would not be
material to the Business.

(d) Sellers have delivered or made available to Purchaser true, correct and
complete copies of the organizational documents of each Trayport Company, as
amended and in effect on the date of this Agreement.

SECTION 4.3 Title; Capitalization of the Trayport Companies.

(a) Sellers have good and valid title to the Trayport Equity Interests, free and
clear of all Liens (other than restrictions under securities Laws). The Trayport
Equity Interests have been duly authorized, validly issued, fully paid and,
where applicable, are non-assessable. Other than the Trayport Equity Interests,
there are no other Securities of the Trayport Entities outstanding or issued.

(b) All of the outstanding Securities of each Trayport Subsidiary (the “Trayport
Subsidiary Interests”) are owned by a Trayport Entity or a Trayport Subsidiary
that is a wholly owned Subsidiary of a Trayport Entity, and each respective
Trayport Entity or Trayport Subsidiary has good and valid title to such Trayport
Subsidiary Interests, free and clear of all Liens (other than restrictions under
securities Laws). All of such Trayport Subsidiary Interests have been duly
authorized, validly issued, and are fully paid and, where applicable, are
non-assessable.

(c) No Trayport Company (i) owns (beneficially or of record), directly or
indirectly, any Securities in any other Person or (ii) is subject to any
obligation to make any investment (in the form of a loan, capital contribution
or otherwise) in any other Person.

SECTION 4.4 Authorization; Binding Obligations. Each Seller has all necessary
corporate or other power and authority to make, execute and deliver this
Agreement and the Related Agreements to which it is a party, or will be a party
at Closing, and to perform all of the obligations to be performed by it
hereunder and thereunder. The making, execution, delivery and performance of
this Agreement and the Related Agreements and the consummation by Sellers of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate (or other) action on the part of GFI and
each Seller, and no other corporate (or other) proceedings on the part of
Sellers is necessary to authorize the execution, delivery and performance by
Sellers of this Agreement or the Related Agreements or the transactions
contemplated hereby or thereby. This Agreement has been and, as of the Closing
Date, the Related Agreements will be, duly and validly executed and delivered by
Sellers, and assuming the due authorization, execution and delivery by
Purchaser, each of this

 

22



--------------------------------------------------------------------------------

Agreement and the Related Agreements will constitute the valid, legal and
binding obligation of each Seller that is a party thereto, enforceable against
it in accordance with its terms, except as may be limited by bankruptcy,
insolvency, fraudulent transfer, moratorium, reorganization, preference or
similar Laws of general applicability relating to or affecting the rights of
creditors generally and subject to general principles of equity (regardless of
whether enforcement is sought in equity or at law) (collectively, the
“Enforceability Exceptions”).

SECTION 4.5 No Conflicts; Consents and Approvals.

(a) The execution and delivery of this Agreement and the Related Agreements by
each Seller do not, and the consummation by Sellers of the Sale will not:
(i) conflict with any provisions of the organizational documents of Sellers or
the Trayport Companies; (ii) violate any applicable Law (assuming compliance
with the matters set forth in Section 4.5(b) of the Sellers Disclosure Letter);
(iii) result, after the giving of notice, with lapse of time or otherwise, in
any violation, default or loss of a benefit under, or permit the acceleration or
termination of any obligation under or require any consent under or require any
offer to purchase or prepayment of any Indebtedness or Liability under, any
mortgage, indenture, lease, agreement or other instrument, permit, concession,
grant, franchise, license or other Contract to which any Trayport Company is a
party or by which any Trayport Company or any of their respective assets or
properties may be bound; (iv) result in the creation or imposition of any Lien
(other than Permitted Liens) upon any properties or assets of any Trayport
Company; or (v) cause the suspension or revocation of any Trayport Permit
(assuming compliance with the matters set forth in Section 4.5(b) of the Sellers
Disclosure Letter); except, in the case of clauses (ii), (iii), (iv) and (v), as
would not be material to the Business.

(b) No clearance, consent, approval, order, license or authorization of, or
declaration, registration or filing with, or notice to, or permit issued by, any
Governmental Authority is required to be made or obtained by Sellers or any
Trayport Company in connection with the execution or delivery of this Agreement
or any Related Agreement by Sellers or the consummation by Sellers of the Sale,
except for (i) any clearance, consent, approval, order, license, authorization,
declaration, registration, filing, notice or permit set forth in Section 4.5(b)
of the Sellers Disclosure Letter; and (ii) any such clearance, consent,
approval, order, license, authorization, declaration, registration, filing,
notice or permit, the failure of which to make or obtain would not be material
to the Business.

SECTION 4.6 Litigation. As of the date hereof, (a) there is no Proceeding
pending or threatened in writing, or, to the Knowledge of Sellers, threatened
against any Trayport Company, or their respective properties, assets or rights
or any of their respective current or former directors, officers, employees or
contractors (in their capacities as such or relating to their services or
relationship to the Trayport Companies) that is material to the Business,
(b) there is no Order outstanding against any Trayport Company or that is
specifically applicable to its respective properties, assets or rights, that is
material to the Business, and (c) there is no Proceeding pending or, to the
Knowledge of Sellers, threatened against any Trayport Company which seeks to, or
would reasonably be expected to, restrain, enjoin or delay the consummation of
the Sale or which seeks damages in connection therewith, and no such injunction
of any type has been entered or issued. As of the date hereof, there is no
material Proceeding which a Trayport Company presently intends to initiate,
other than in the Ordinary Course.

 

23



--------------------------------------------------------------------------------

SECTION 4.7 Compliance with Law.

(a) Except as would not be material to the Business, (i) each of the Trayport
Companies hold all material Permits that are necessary or required for the
lawful conduct of their respective businesses or ownership and operation of
their respective assets and properties (the “Trayport Permits”) (ii) all
Trayport Permits are in full force and effect and none of the Trayport Permits
have been withdrawn, revoked, suspended or cancelled nor is any such withdrawal,
revocation, suspension or cancellation pending or, to the Knowledge of Sellers,
threatened, (iii) and each of the Trayport Companies is, and since January 1,
2013 has been, in compliance with the terms of the Trayport Permits, and (iv) to
the Knowledge of Sellers, as of the date hereof, no basis exists that would
constitute a material breach, violation or default under any Trayport Permit or
give any Governmental Authority grounds to suspend, revoke or terminate any
Trayport Permits

(b) None of the Trayport Companies is, or has been at any time since January 1,
2014, in violation of and, no written notice has been given of any violation of
any applicable Law, except for any violations that would not be material to the
Business.

(c) Except as would not be material to the Business, none of the Trayport
Companies is or since January 1, 2013 has been party to any Proceeding by or on
behalf of any Governmental Authority in respect of any violation of Law (each a
“Regulatory Proceeding”), nor has any of them received since January 1, 2013 any
written notice of any Regulatory Proceeding and, to the Knowledge of Sellers,
nor has any Regulatory Proceeding been threatened in writing.

SECTION 4.8 Transactions with Affiliates. Neither Sellers nor any of their
Affiliates has engaged in any material transaction with any Trayport Company
(including any acquisition of any asset, right or property therefrom) since
January 1, 2014 (other than in the Ordinary Course). Other than this Agreement,
any Related Agreement or the agreements set forth in Section 4.8 of the Sellers
Disclosure Letter, as of immediately after the Closing, neither Sellers nor any
of their Affiliates (other than the Trayport Companies) shall be a party to any
transaction, agreement, understanding or arrangement with the Trayport
Companies.

SECTION 4.9 Financial Statements.

(a) Sellers have provided to Purchaser true and complete copies of (i) the
audited balance sheet as of, and related statements for the year then ended on,
December 31, 2012, December 31, 2013 and December 31, 2014 for each of GFI TP
Ltd., Trayport Limited, Trayport Contigo Limited and Trayport PTE Ltd. (the
“Audited Financial Statements”) and (ii) (A) the unaudited balance sheet as of,
and related unaudited income statement for the year then ended on, December 31,
2012, December 31, 2013 and December 31, 2014 for Trayport, Inc., (B) the
unaudited balance sheet as of June 30, 2015 and related unaudited income
statement for the six (6) month period then ended for Trayport, Inc., and
(C) the unaudited balance sheet as of June 30, 2015 and related unaudited income
statements for the six (6) month period then ended

 

24



--------------------------------------------------------------------------------

for each of GFI TP Ltd., Trayport Limited, Trayport Contigo Limited and Trayport
PTE Ltd. (collectively, the “Unaudited Financial Statements” and together with
the Audited Financial Statements, the “Business Financial Information”).

(b) The Business Financial Information has been prepared from the books and
records of the Trayport Companies. Subject to the absence of footnotes and other
presentation items and normal year-end and other adjustments (which other
adjustments are not material to the Business) with respect to the Unaudited
Financial Statements, the Business Financial Information, except as otherwise
indicated therein, has been prepared in accordance with the Applicable
Accounting Standards, consistently applied within the applicable period, and
(i) with respect to the Business Financial Information of Trayport, Inc., fairly
presents, in all material respects, the financial condition and the results of
operations of Trayport, Inc. as at the respective dates and for the period
covered by such Business Financial Information; (ii) with respect to the
Business Financial Information of GFI TP Ltd., Trayport Limited and Trayport
Contigo Limited, gives a true and fair view of the state of affairs of such
applicable Trayport Company, and its respective assets and liabilities as at the
respective dates and for the periods covered by such Business Financial
Information; and (iii) with respect to the Business Financial Information of
Trayport PTE Ltd., gives a true and fair view of the state of affairs of
Trayport PTE Ltd. as at the respective dates and for the periods covered by such
Business Financial Information.

(c) To the Knowledge of Sellers, no Trayport Company has any Liabilities other
than (i) Liabilities reflected or reserved in the unaudited financial statements
referred to in Section 4.9(a)(ii)(B) or Section 4.9(a)(ii)(C), (ii) Liabilities
incurred in the Ordinary Course after December 31, 2014, (iii) Liabilities
incurred in connection with this Agreement or the Related Agreements or the
transactions contemplated hereby or thereby, (iv) Liabilities that arise under
Contracts to which a Trayport Company is a party as of the date hereof
(excluding Liabilities for breach, non-performance or default), and
(v) Liabilities that, in the aggregate, are not material to the Business.

SECTION 4.10 Employee Benefit Plans.

(a) Section 4.10(a)-1 of the Sellers Disclosure Letter lists each Company
Benefit Plan. Section 4.10(a)-2 of the Sellers Disclosure Letter lists each
collective bargaining, work rules or similar agreements to which any of the
Trayport Companies are party with any labor organization, trade union, labor
union or works council representing any of the Business Employees (“CBAs”).

(b) With respect to each material Company Benefit Plan, Seller has heretofore
delivered or made available to Purchaser true and complete copies of the Company
Benefit Plan and any material amendments thereto, any related trust or other
funding vehicle, any reports or summaries required under ERISA or the Code or
other Law and the most recent determination letter received from the IRS with
respect to each Company Benefit Plan intended to qualify under Section 401 of
the Code.

(c) Each of the Company Benefit Plans has been operated and administered in all
material respects in accordance with its terms and all applicable Laws,
including ERISA and the Code. In the past six years, no Trayport Company has
maintained or contributed to or was

 

25



--------------------------------------------------------------------------------

required to contribute to any plan or arrangement that is or was (i) subject to
Section 412 of the Code or Section 302 of Title IV of ERISA, (ii) a multiple
employer welfare arrangement within the meaning of Section 3(40) of ERISA, or
(iii) a multiemployer plan within the meaning of Section 3(37) or 4001(a)(3) of
ERISA.

(d) Neither the execution of this Agreement nor the consummation of the Sale
will (either alone or together with any other event) (i) cause any payment
(whether of severance pay or otherwise) to become due to any current or former
employee or director of any Trayport Company, (ii) cause an increase in the
amount of compensation or benefits or the acceleration of the vesting or timing
of payment of any compensation or benefits payable to or in respect of any
current or former employee or director of any Trayport Company, (iii) cause any
individual to accrue or receive additional benefits, services or accelerated
rights to payment of benefits under any Company Benefit Plan, (iv) provide for
payments that could subject any person to liability for tax under Section 4999
of the Code or (v) result in payments under any of the Company Benefit Plans
which would not be deductible under Section 280G of the Code.

(e) Seller has previously made available to Purchaser the following information
as of the most recent practicable date with respect to each Business Employee as
of the date this representation is made: (i) date of hire and effective service
date, (ii) job title or position held, (iii) city and state of employment,
(iv) base salary or current wages, (v) employment status (i.e., active or on
leave, short-term disability or long-term disability and full-time or part-time)
and (vi) the length of notice to be given (by both the employing entity and the
employee) pursuant to an applicable employment agreement to terminate employment
without cause (if applicable).

(f) Each Company Benefit Plan intended to be “qualified” within the meaning of
Section 401(a) of the Code has received a favorable determination letter from
the IRS as to its qualification and, to the Knowledge of Sellers, no event has
occurred that could reasonably be expected to result in disqualification of such
Company Benefit Plan.

(g) Except as would not reasonably be expected to result in a liability to
Purchaser, there are no pending or, to the Knowledge of Seller, threatened
claims (other than claims for benefits in the Ordinary Course), lawsuits or
arbitrations which have been asserted or instituted, and to the Knowledge of
Seller, no set of circumstances exists which may reasonably give rise to a claim
or lawsuit, against the Company Benefit Plans, any fiduciaries thereof with
respect to their duties to the Company Benefit Plans or the assets of any of the
trusts under any of the Company Benefit Plans which could reasonably be expected
to result in any material liability of Trayport, Inc. to the Pension Benefit
Guaranty Corporation, the Department of Treasury, the Department of Labor, any
multi-employer plan, any Company Benefit Plan, any participant in a Company
Benefit Plan, or any other Person.

(h) With respect to each Company Benefit Plan established or maintained outside
of the United States primarily for the benefit of Business Employees residing
outside of the United States (a “Foreign Company Benefit Plan”): (i) all
material employer and Business Employee contributions to each Foreign Company
Benefit Plan required by Law or by the terms of such Foreign Company Benefit
Plan have been made, or, if applicable, accrued, in accordance with normal
accounting practices; (ii) the fair market value of the assets of each funded
Foreign

 

26



--------------------------------------------------------------------------------

Company Benefit Plan and the liability of each insurer for any Foreign Company
Benefit Plan funded through insurance or the book reserve established for any
Foreign Company Benefit Plan, together with any accrued contributions, is not
materially less than the accrued benefit obligations with respect to all current
and former participants in such plan according to the actuarial assumptions and
valuations most recently used to determine employer contributions to such
Foreign Company Benefit Plan; (iii) each Foreign Company Benefit Plan required
to be registered has been registered and has been maintained in good standing
with applicable regulatory authorities (including tax authorities); and
(iv) each of the Foreign Company Benefit Plans has been operated and
administered in all material respects in accordance with its terms and all
applicable Laws. Section 4.10(h) of the Sellers Disclosure Letter separately
identifies each Foreign Company Benefit Plan that is a defined benefit pension
plan.

(i) The representations and warranties provided in this Section 4.10 are the
sole representations and warranties provided by Sellers under this Agreement
with respect to employee benefits plans.

SECTION 4.11 Labor Matters.

(a) No Trayport Company is party to, bound by, or in the process of negotiating
a collective bargaining agreement, other labor-related agreement or
understanding or work rules with any labor union, labor organization or works
council, nor to the Knowledge of Sellers, has any Trayport Company communicated
or represented, whether to any employee or director of, or consultant to, any
Trayport Company or any labor union, labor organization or works council, that
it will recognize any labor union, labor organization or works council.

(b) None of the employees or directors of, or consultants to, any Trayport
Company is represented by a labor union, other labor organization or works
council and, (i) to the Knowledge of Sellers, there is no effort currently being
made or threatened by or on behalf of any Business Employees, labor union, trade
union or labor organization to organize any employees or directors of, or
consultants to, any Trayport Company, and there are currently no activities
related to the establishment of a works council representing employees or
directors of, or consultants to, any Trayport Company, (ii) no demand for
recognition of any employees or directors of, or consultants to, any Trayport
Company has been made by or on behalf of any labor union, trade union or labor
organization in the past two (2) years, and (iii) no petition has been filed,
nor has any proceeding been instituted by any employee or director of, or
consultant to, any Trayport Company or group of employees or directors of, or
consultants to, any Trayport Company with any labor relations board or
commission or the central arbitration committee seeking recognition of a
collective bargaining or works council representative in the past two (2) years.

(c) There is no pending, actual or, to the Knowledge of Sellers, threatened
(i) material strike, lockout, work stoppage, slowdown, picketing or labor
dispute, other industrial action or dispute with respect to or involving any
current or former employee or director of, or consultant to, any Trayport
Company, and there has been no such action or event in the past three (3) years
or (ii) material arbitration, grievance, claim or dispute against any Trayport
Company involving current or former employees, directors, consultants or any of
their representatives concerning their employment or engagement, its termination
or otherwise.

 

27



--------------------------------------------------------------------------------

(d) Each Trayport Company is in compliance in all material respects with all
(i) Laws respecting employment and employment practices, terms and conditions of
employment, labor relations, collective bargaining, disability, immigration,
layoffs, health and safety, wages, hours and benefits and plant closings and
layoffs, including classification of employees, consultants and independent
contractors and classification of employees and consultants for overtime
eligibility, non-discrimination in employment, data protection, workers’
compensation and the collection and payment of withholding and/or payroll taxes
and similar Taxes, and (ii) obligations of any Trayport Company under any
employment agreement, agreement for the provision of personal services,
severance agreement, Order or CBA. No Trayport Company has implemented any plant
closings or employee layoffs in the past two years that triggered a notice
requirement under the Worker Adjustment and Retraining Notification Act of 1988,
as amended, or any similar or related Law which was not satisfied.

(e) To the Knowledge of Sellers, no Trayport Company is involved in negotiations
(whether with employees, directors, consultants or any trade union or other
representatives thereof) to vary materially the terms and conditions of
employment or engagement of any of its employees, directors or consultants, nor,
to the Knowledge of Sellers, are there any outstanding agreements, promises or
offers made by any Trayport Company to any of its employees, directors or
consultants or to any trade union or other representatives thereof concerning or
affecting the terms and conditions of employment or engagement of any of its
employees, directors or consultants, and no Trayport Company is under any
contractual or other obligation to change the terms of service of any employee,
director or consultant.

(f) No offer of employment of engagement has been made and is currently
outstanding by any Trayport Company to any individual whose aggregate annual
cash compensation would exceed $200,000 and no notice of termination has been
given to or received from any Business Employee whose aggregate annual cash
compensation exceeds $200,000.

(g) There are no outstanding loans nor notional loans to any director or
Business Employee made by any Trayport Company where the amount outstanding on
the loan exceeds $10,000.

(h) Except as would not be material to the Business, Trayport Limited and
Trayport Contigo Limited, have, in relation to the transfer of employees from
Trayport Contigo Limited to Trayport Limited by operation of the Transfer of
Undertakings (Protection of Employment) Regulations 2006 (“TUPE”) prior to the
date hereof, complied with all requirements under TUPE.

(i) The representations and warranties provided in this Section 4.11 are the
sole representations and warranties provided by Sellers under this Agreement
with respect to labor matters.

SECTION 4.12 No Brokers or Finders. Except for Cantor Fitzgerald & Co., no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the Sale based upon arrangements made
by or on behalf of Sellers or the Trayport Companies or their Affiliates.
Sellers are solely responsible for all fees and expenses of Cantor Fitzgerald &
Co.

 

28



--------------------------------------------------------------------------------

SECTION 4.13 Real Property.

(a) None of the Trayport Companies owns any real property. Section 4.13(a) of
Sellers Disclosure Letter sets forth the address or other description of each
parcel of real property leased or subleased by any of the Trayport Companies
(the “Trayport Leased Real Property”) and such information is true and accurate
in all material respects. No eminent domain or condemnation Proceeding is
pending or, to the Knowledge of Sellers, threatened in writing, that would
preclude or materially impair the use of any Trayport Leased Real Property.

(b) Except as would not be material to the Business, all buildings, structures,
fixtures and improvements included within the Trayport Leased Real Property (the
“Trayport Improvements”) are in good repair and operating condition, and are
adequate and suitable for the purposes for which they are presently being used
or held for use, and to the Knowledge of Sellers, there are no facts or
conditions affecting any of the Trayport Improvements that, in the aggregate,
would reasonably be expected to materially interfere with the current use,
occupancy or operation thereof. Except as would not be material to the Business,
no portion of such Trayport Leased Real Property has suffered any damage by fire
or other casualty loss which has not heretofore been completely repaired and
restored to its original condition (ordinary wear and tear excepted).

SECTION 4.14 Absence of Certain Changes. Since December 31, 2014 through the
date of this Agreement, (a) the Business has been conducted in the ordinary
course of business (“Ordinary Course”) in all material respects, (b) none of
Sellers, any Affiliate of Sellers, nor the Trayport Companies has taken any
action or omitted to take any action that if taken or omitted to be taken after
the date of this Agreement would constitute a violation of Section 6.1(b)(v),
Section 6.1(b)(vi), Section 6.1(b)(ix), Section 6.1(b)(x), Section 6.1(b)(xii)
or Section 6.1(b)(xvii) and (c) there has not been a Business Material Adverse
Effect.

SECTION 4.15 Material Contracts.

(a) Section 4.15(a) of the Sellers Disclosure Letter (which is arranged in
subsections to correspond to the subsections of this Section 4.15(a)) sets forth
the following Contracts as of the date hereof (other than any such Contract
solely by or among the Trayport Companies) to which any Trayport Company is a
party or by which it is bound or to which its assets or properties is subject
(collectively, the “Material Contracts”):

(i) any Contract for Indebtedness;

(ii) any Contracts under which any Trayport Company has advanced or loaned any
Person any amounts in excess of $500,000;

(iii) any joint venture, partnership, limited liability company, shareholder, or
other similar Contract or arrangements relating to the formation, creation,
operation, management or control of any partnership, strategic alliance or joint
venture with a third party;

(iv) any Contract or series of related Contracts, including any option
agreement, relating to the acquisition or disposition of any business or real
property (whether by merger, sale of stock, sale of assets or otherwise) for
aggregate consideration in excess of $2,000,000;

 

29



--------------------------------------------------------------------------------

(v) any Contract for the voting of Securities of any Trayport Company;

(vi) any Contract (including any exclusivity agreement) that purports to limit
or restrict in any material respect either the type of business in which any
Trayport Company may engage or the manner or locations in which any of them may
so engage in any business or would require the disposition of any material
assets or any line of business of any Trayport Company;

(vii) any Contract with a non-solicitation or non-compete provision that
purports to limit or restrict in any material respect any Trayport Company;

(viii) any Contract with a “most-favored-nations” pricing provision or that
purports to limit or restrict in any material respect any Trayport Company;

(ix) any Contract, other than such Contracts entered into in the Ordinary
Course, under which (A) any Person (other than any Trayport Company) has
directly or indirectly guaranteed or provided an indemnity in respect of any
liabilities, obligations or commitments of any Trayport Company or (B) any
Trayport Company has directly or indirectly guaranteed or provided an indemnity
in respect of liabilities, obligations or commitments of any other Person (other
than any Trayport Company) (in each case other than endorsements for the purpose
of collection in a commercially reasonable manner consistent with industry
practice), unless such guarantor or indemnity obligation is less than
$1,000,000;

(x) any Contract under which any Trayport Company has granted any Person
registration rights (including demand and piggy-back registration rights);

(xi) any material Contract under which (A) any Trayport Company has granted any
license, sublicense or other permission to any Person to use any Acquired
Intellectual Property, except that non-exclusive licenses to customers of the
Trayport Companies in the Ordinary Course are not required to be scheduled in
subsection (xi) of Section 4.15(a) of the Sellers Disclosure Letter but are
nevertheless included in the definition of Material Contracts herein; or (B) any
Person has granted any license, sublicense or other permission to any Trayport
Company to use any Intellectual Property other than Owned Intellectual Property;

(xii) any Contract that involves or would reasonably be expected to involve
expenditures of, or receipts by, any Trayport Company in excess of $3,000,000 in
the aggregate per any calendar year;

(xiii) any material Contract with any Governmental Authority;

(xiv) any material Contract between or among a Trayport Company, on the one
hand, and any Seller (or Affiliate thereof), on the other hand;

 

30



--------------------------------------------------------------------------------

(xv) any Lease for a Trayport Leased Real Property, and any other Contract that
relates in any way to the occupancy or use of any of the Trayport Leased Real
Property;

(xvi) any employment agreement or outstanding offer letter that provides for
annual compensation in excess of $200,000;

(xvii) any Contract under which a Trayport Company has permitted any material
asset to become subject to a Lien (other than a Permitted Lien);

(xviii) any outstanding general or special powers of attorney executed by or on
behalf of a Trayport Company; and

(xix) any Contract the termination or breach of which or the failure to obtain
consent in respect of which would have a Business Material Adverse Effect.

(b) Except as would not be material to the Business, (i) no Trayport Company is
and, to the Knowledge of Sellers, no other party is, in breach or violation of,
or in default under, any Material Contract, (ii) each Material Contract is a
valid and binding agreement of the Trayport Companies, as the case may be,
enforceable in accordance with its terms, except for the Enforceability
Exceptions, (iii) to the Knowledge of Sellers, no event has occurred which would
result in a breach or violation of, or a default under, any Material Contract
(in each case, with or without notice or lapse of time or both), and (iv) each
Material Contract (including all modifications and amendments thereto and
waivers thereunder) is in full force and effect with respect to the Trayport
Companies, as applicable, and, to the Knowledge of Sellers, with respect to the
other parties thereto, and an accurate and complete copy of which has been
delivered or made available to Purchaser.

SECTION 4.16 Intellectual Property.

(a) All Intellectual Property that is currently used in the conduct of the
Business by any Trayport Company is either (a) owned by the Trayport Companies
(such Intellectual Property, “Owned Intellectual Property”), or (b) licensed by
the Trayport Companies (together with the Owned Intellectual Property, the
“Acquired Intellectual Property”), except, in each case, where a failure to so
own or license such Intellectual Property would not be material to the Business
or the Trayport Companies taken as a whole. Section 4.16(a) of the Sellers
Disclosure Letter lists, in each case, as of the date hereof, with respect to
the Acquired Intellectual Property, all: (i) registrations and applications for
registration of Marks; (ii) Patents; (iii) registered copyrights and
applications for registration of copyrights; and (iv) material Software. All
material Acquired Intellectual Property is valid, subsisting and enforceable,
and The Trayport Companies are the sole and exclusive owner of the Owned
Intellectual Property free and clear of all Liens (other than Permitted Liens).

(b) In each case except as would not be material to the Business or the Trayport
Companies taken as a whole, neither the operations of the Business nor any of
the Trayport Companies: (i) has infringed upon, misappropriated or otherwise
violated any Intellectual Property rights of any Person; or (ii) has received
any charge, complaint, claim, demand, or notice alleging infringement,
misappropriation or violation of the Intellectual Property rights of any Person
(including any invitation to license or request or demand to refrain from using
any Intellectual Property rights of any Person).

 

31



--------------------------------------------------------------------------------

(c) To the Knowledge of Sellers: (i) there is no interference, infringement,
dilution, misappropriation or other violation of any Acquired Intellectual
Property by any Person; (ii) none of the Acquired Intellectual Property is
subject to any outstanding judgment, injunction, writ, order, decree or
agreement prohibiting or restricting the use thereof by the Trayport Companies
or their customers; and (iii) no Acquired Intellectual Property is the subject
of any re-examination, opposition, cancellation or invalidation proceeding
before any Governmental Authority.

(d) Sellers and the Trayport Companies have taken commercially reasonable
measures to protect the confidentiality of trade secrets and other confidential
information owned by the Trayport Companies, except as would not be material to
the Business or the Trayport Companies taken as a whole. Except as would not be
material to the Business or the Trayport Companies taken as a whole, each
current and former consultant and individual that has delivered, developed,
contributed to, modified or improved Owned Intellectual Property has executed an
agreement assigning to a Trayport Company all of such consultant’s and
individual’s rights in such development, contribution, modification or
improvement.

SECTION 4.17 Software and Other Information Technology.

(a) Except as would not be material to the Business or the Trayport Companies
taken as a whole, the Trayport Companies have implemented commercially
reasonable measures designed to reasonably protect all Information Technology
used in the conduct of the Business from loss and unauthorized intrusion, access
and modification.

(b) Except as would not be material to the Business or the Trayport Companies
taken as a whole, the Software included in the Acquired Intellectual Property
does not contain any undocumented code, disabling mechanism or protection
feature designed to prevent its use, including any undocumented clock, timer,
counter, computer virus, worm, software lock, drop dead device, Trojan-horse
routine, trap door, back door (including capabilities that permit
non-administrative users to gain unrestricted access or administrative rights to
Software or that otherwise bypasses security or audit controls), time bomb or
any other codes or instructions that may be used to access, modify, replicate,
distort, delete, damage, or disable Software or data, other software operating
systems, computers or equipment with which the Software interacts. Except as
would not be material to the Business or the Trayport Companies taken as a
whole, in the past four (4) years, there has been no failure or other
substandard performance of any Information Technology or Owned Software which
has caused any disruption to the Business or any Trayport Company.

(c) Except as would not be material to the Business or the Trayport Companies
taken as a whole, no portion of any source code for any Software included within
the Owned Intellectual Property (“Owned Software”) has currently been or is
obligated to be delivered, licensed or made available to any escrow agent (other
than in the Ordinary Course), and the consummation of the transactions
contemplated by this Agreement will not provide any such escrow agent with the
right to deliver, release or make available any source code included within the
Owned Software to any Person.

 

32



--------------------------------------------------------------------------------

(d) Section 4.17(d) of the Sellers Disclosure Letter sets forth a complete and
accurate list of (i) all material Open Source Software used by any Trayport
Company as of the date hereof in its products and (ii) the license agreement
that governs such Person’s use of such Open Source Software. Except as would not
be material to the Business or the Trayport Companies taken as a whole, no
Trayport Company has used, modified or distributed any Open Source Software in
its products or services in a manner that would impose a requirement as
described in subparts (i) through (iii) under the definition of Open Source
Software. No Owned Software is being or was developed pursuant to participation
in any industry standards body or consortium.

SECTION 4.18 Taxes.

(a) (i) The Trayport Companies, and, to the extent directly in respect of the
Business, Sellers have filed all material Tax Returns required to have been
filed on or before the date hereof and all such Tax Returns were true, correct
and complete in all material respects; (ii) all material Taxes due by the
Trayport Companies or with respect to the Business (whether or not shown on any
Tax Return) have been timely paid.

(b) None of the Trayport Companies has waived in writing any statute of
limitations in respect of a material amount of Taxes which waiver is currently
in effect, has received or requested, in each case in writing, any extension of
time to file a material Tax Return that remains unfiled or has granted any
currently effective power of attorney with respect to Tax matters.

(c) No Taxing Authority is presently conducting or has conducted within the
previous three (3) years, any material dispute, claim, audit, action, suit,
proceeding, examination or investigation in relation to the Trayport Companies
or any other member of a Seller Group to which the Trayport Companies belong,
and no material issues that have been raised in writing by the relevant Taxing
Authority in connection with the examination of the Tax Returns referred to in
Section 4.18(a)(i) are currently pending.

(d) No material liens for Taxes have been filed with respect to the Business
(other than Taxes for which payment is not yet due), and all material
deficiencies asserted in writing or material assessments made in writing as a
result of any examination of the Tax Returns referred to in Section 4.18(a)(i)
by a Taxing Authority have been paid in full.

(e) The Trayport Companies have not been a member of any Seller Group or any
other group for Tax purposes other than any Seller Group comprising solely
current or former Affiliates of either Seller. The Trayport Companies are not
bound by any material Tax sharing agreement, indemnity obligation or similar
contract, practice or legal requirement.

(f) No Trayport Company will be required to recognize more than $1,000,000 of
income in the aggregate during a taxable period concluding after the Closing
Date as a result of any deferred intercompany transaction or excess loss account
(described in U.S. Treasury regulations under Section 1502 of the Code or
similar provisions of state, local or foreign law)

 

33



--------------------------------------------------------------------------------

existing on or before the Closing Date, any installment sale or open transaction
concluded on or before the Closing Date, any change in accounting method,
practice or period or any amount prepaid on or before the Closing Date or any
settlement or agreement with a Taxing Authority concluded on or before the
Closing Date except, in each case, to the extent Taxes arising from such items
do not exceed the amounts specifically identified as having been provided for
them in the Working Capital.

(g) No Trayport Company nor any other member of a Seller Group to which a
Trayport Company belongs has engaged or agreed to engage in a listed transaction
within the meaning of Treasury Regulation Section 1.6011-4(b)(2) that could
affect its Tax liability for any taxable period as to which the period for audit
and assessment has not expired.

(h) All material Taxes that any of the Trayport Companies were or are required
by Law to withhold or collect in connection with amounts paid or owing to any
employee, independent contractor, creditor, stockholder, member or other Person
have been duly withheld and paid over to the appropriate Taxing Authority, and
the Trayport Companies have complied in all material respects with all related
recordkeeping and reporting requirements.

(i) GFI TP Ltd. and Trayport Limited is each classified as a disregarded entity
for U.S. federal income tax purposes and each of Trayport Limited’s current
Subsidiaries has at all times been classified as a non-U.S. corporation for U.S.
federal income tax purposes.

(j) No Trayport Company has an investment in United States property as defined
in Section 956 of the Code.

(k) All material documents in the enforcement of which any Trayport Company may
be interested have been duly stamped.

Notwithstanding anything to the contrary in this Agreement, nothing in this
Section 4.18 shall cause either Seller to be liable for any Taxes for which
Sellers are not expressly liable pursuant to Article VIII, and this
Section 4.16, Section 4.10 and Section 4.11 contain the exclusive
representations and warranties by Sellers with respect to Taxes.

SECTION 4.19 Environmental Matters. Except as would not be material to the
Business, since December 31, 2013: (a) the Trayport Companies have complied with
and are currently in compliance with all Environmental Law applicable to them,
(b) the Trayport Companies are not subject to any Liabilities, including
corrective, investigatory or remedial obligations arising under Environmental
Laws, and (c) none of Sellers or the Trayport Companies have received any
written notice, report or information regarding any Liabilities, including
corrective, investigatory or remedial obligations arising under Law, with
respect to the Trayport Companies.

SECTION 4.20 Assets.

(a) Ownership of Assets. Except as would not be material to the Business, each
Trayport Company has good and marketable title to, or, in the case of property
held under a lease or other Contract, a valid leasehold interest in, or adequate
rights to use, all of the material properties, rights and assets, whether real
or personal and whether tangible or intangible, used by

 

34



--------------------------------------------------------------------------------

it in the conduct of the Business, including all material assets reflected in
each of the June 30, 2015 balance sheets included in the Business Financial
Information, except for such assets that have been sold or otherwise disposed of
since June 30, 2015 in the Ordinary Course (collectively, the “Assets”). None of
the Assets is subject to any Lien other than a Permitted Lien and none of the
Assets is held under a lease or other Contract with an Affiliate of the Sellers
(other than Assets held by the Trayport Companies).

(b) Sufficiency of Assets. The Trayport Companies and the Assets, together with
the rights of Purchaser and its Affiliates under this Agreement and the Related
Agreements, constitute all of the assets, properties, rights and interests that
are used or held for use in or necessary to conduct the business of providing
software (and related support, hosting and maintenance) to operate trading
networks connecting brokers, traders and/or exchanges for the power, natural
gas, coal, emissions, freight, oil and iron ore markets, in each case, as
currently conducted, in all material respects, by (i) the Trayport Companies
and/or, (ii) to the extent applicable (if at all), BGCP, GFI and any of their
respective Subsidiaries (other than the Trayport Companies) which it is agreed
shall not include any brokerage business.

(c) No Other Business Activities. None of the Trayport Companies conducts any
material business activities other than activities related to or incidental to
the Business and none of the Trayport Companies conducts any brokerage of
transactions as a broker.

SECTION 4.21 Foreign Corrupt Practices Act and International Trade Sanction.
None of the Trayport Companies, nor any of their respective directors, officers,
agents, employees or, to the Knowledge of Sellers, any other Persons acting on
their behalf has, in connection with the operation of the Business, (a) used any
corporate or other funds, directly or indirectly, for unlawful contributions,
payments, gifts or entertainment, (b) made any unlawful expenditures relating to
political activity to government officials, candidates or members of political
parties or organizations, or any other Person, or (c) established or maintained
any unlawful or unrecorded funds in material violation of the Foreign Corrupt
Practices Act of 1977, as amended, or any other similar applicable Law
(including the United Kingdom Bribery Act 2010, any anti-money laundering law or
any laws enacted pursuant to the OECD Convention on Combating Bribery of Foreign
Public Officials). None of the Trayport Companies, nor any of their respective
directors, officers, agents, employees or, to the Knowledge of Sellers, any
other Persons acting on their behalf has, in connection with the operation of
the Business, violated or operated in noncompliance, directly or indirectly, in
any material respect, with any export restrictions or other economic sanctions
laws, anti-boycott regulations, embargo regulations or other applicable domestic
or foreign Laws, including the regulations enacted by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”), which prohibit
transactions involving parties located in countries subject to comprehensive
economic sanctions by OFAC or parties identified on OFAC’s Specially Designated
Nationals and Blocked Persons List.

SECTION 4.22 Indebtedness. Section 4.22 of the Sellers Disclosure Letter sets
forth a list that is correct and complete in all material respects of all
Indebtedness of the Trayport Companies as of the date hereof.

SECTION 4.23 Customers and Suppliers. Section 4.23 of the Sellers Disclosure
Letter sets forth a list, which is complete and accurate in all material
respects, of

 

35



--------------------------------------------------------------------------------

(a) each of the ten largest trader customers, the ten largest broker customers
and the five largest exchange customers of the Trayport Companies (measured by
aggregate revenue) during the fiscal year ended on December 31, 2014 and (b) the
ten largest suppliers of materials, products or services to the Trayport
Companies (measured by the aggregate amount spent by the Trayport Companies)
during the fiscal year ended on December 31, 2014. Except as disclosed in
Section 4.23 of the Sellers Disclosure Letter and except as would not be
material to the Business, as of the date hereof, none of such customers or
suppliers has cancelled, terminated or otherwise materially adversely altered
(including any material reduction in the rate or amount of sales or purchases or
material increase in the prices charged or paid, as the case may be) or notified
a Trayport Company in writing of any intention to do any of the foregoing.

SECTION 4.24 Insurance. All insurance policies of the Trayport Companies are in
full force and effect and were in full force and effect during the periods of
time such insurance policies are purported to be in effect, except for such
failures to be in full force and effect that would not be material to the
Business. No Trayport Company is in breach of or default under, and, to the
Knowledge of Sellers, no event has occurred which, with notice or the lapse of
time, would constitute such a breach of or default under, or permit termination
under, any policy, in each case, except as would not otherwise be material to
the Business.

SECTION 4.25 No Additional Representations.

(a) Purchaser acknowledges that neither Sellers nor any of their Affiliates
makes any representation or warranty as to any matter whatsoever except as
expressly set forth in this Article IV or in any Related Agreement or
certificate delivered by Sellers to Purchaser in accordance with the terms
hereof and thereof, and specifically (but without limiting the generality of the
foregoing) that neither Sellers nor any of their Affiliates makes any
representation or warranty with respect to (i) any projections, estimates or
budgets delivered or made available to Purchaser (or any of its respective
Affiliates, officers, directors, employees or representatives) of future
revenues, results of operations (or any component thereof), cash flows or
financial condition (or any component thereof) of the Trayport Companies or
(ii) the future business and operations of the Trayport Companies, and Purchaser
has not relied on such information or any other representation or warranty not
set forth in this Article IV or in any such Related Agreement or certificate.

(b) Purchaser has conducted its own independent review and analysis of the
business, operations, assets, liabilities, results of operations, financial
condition and prospects of the Trayport Companies and acknowledges that
Purchaser has been provided access for such purposes. Purchaser has not relied
upon any representations, warranties or statements, whether express or implied,
made by Sellers, or any of its Affiliates, stockholders, controlling persons or
representatives that are not expressly set forth in this Article IV or in any
Related Agreement or certificate delivered by Sellers to Purchaser, whether or
not such representations and warranties were made in writing or orally.
Purchaser acknowledges and agrees that, except for the representations,
warranties or statements expressly set forth in this Article IV, in the Related
Agreements or in any certificate delivered by Sellers to Purchaser, (i) neither
Sellers nor any of their Affiliates makes, or has made, any representations or
warranties relating to itself, its Subsidiaries, the Trayport Companies or
otherwise in connection with the transactions contemplated hereby and Purchaser
is not relying on any representation or warranty except for

 

36



--------------------------------------------------------------------------------

those expressly set forth in this Agreement, the Related Agreements or such
certificates, as applicable, (ii) no Person has been authorized by Sellers or
any of their Affiliates to make any representation or warranty relating to
themselves or their business or otherwise in connection with the transactions
contemplated hereby, and if made, such representation or warranty must not be
relied upon by Purchaser as having been authorized by such party, and (iii) any
estimates, projections, predictions, data, financial information, memoranda,
presentations or any other materials or information provided or addressed to
Purchaser or any of its representatives are not and shall not be deemed to be or
include representations or warranties unless any such materials or information
is the subject of any express representation or warranty set forth in this
Article IV, the Related Agreements or such certificates, as applicable.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Except as set forth in (i) the Purchaser Disclosure Letter (it being understood
that information disclosed in any section of the Purchaser Disclosure Letter
shall be deemed to be disclosed with respect to any other section of the
Purchaser Disclosure Letter to which such disclosure would reasonably pertain or
if its relevance to such other section is reasonably apparent on the face of
such disclosure) and (ii) the Purchaser Reports (provided, that in the case of
clause (ii), only to the extent the relevant information is reasonably apparent
on its face but excluding any disclosures set forth in any risk factor or
forward looking statement section or in any other section to the extent they are
cautionary, predictive or forward looking in nature), Purchaser hereby
represents and warrants to Sellers as follows.

SECTION 5.1 Organization and Good Standing.

(a) Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. Purchaser has all requisite
corporate power and authority to own the Trayport Companies. Purchaser has all
requisite corporate power and authority to own or lease the assets owned or
leased by it and to carry on its business, as currently conducted, except where
the failure to have such power or authority would not have a Purchaser Material
Adverse Effect.

(b) Purchaser is duly qualified to do business and is in good standing as a
foreign entity in each jurisdiction where the ownership, lease or operation of
the applicable assets or the conduct of its business requires such
qualification, except where the failure to be so qualified or in good standing
would not have a Purchaser Material Adverse Effect.

SECTION 5.2 Authorization; Binding Obligations. Purchaser has all necessary
corporate power and authority to make, execute and deliver this Agreement and
the Related Agreements and to perform all of the obligations to be performed by
it hereunder and thereunder. The making, execution, delivery and performance of
this Agreement and the Related Agreements and the consummation by Purchaser of
the transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action on the part of Purchaser and no
other corporate proceedings on the part of Purchaser is necessary to authorize
the execution, delivery and performance by Purchaser of this Agreement or the
Related

 

37



--------------------------------------------------------------------------------

Agreements or the transactions contemplated hereby or thereby. This Agreement
has been, and, as of the Closing Date, the Related Agreements will be, duly and
validly executed and delivered by Purchaser, and assuming the due authorization,
execution and delivery by Sellers that are party thereto, each of this Agreement
and the Related Agreements will constitute the valid, legal and binding
obligation of Purchaser, enforceable against it in accordance with its terms,
except as may be limited by the Enforceability Exceptions.

SECTION 5.3 No Conflicts; Consents and Approvals.

(a) The execution and delivery of this Agreement and the Related Agreements by
Purchaser does not, and the consummation by Purchaser of the Sale will not:
(i) conflict with any provisions of the organizational documents of Purchaser;
(ii) violate any applicable Law (assuming compliance with the matters set forth
in Section 5.3(b) of the Purchaser Disclosure Letter); (iii) result, after the
giving of notice, with lapse of time or otherwise, in any violation, default or
loss of a benefit under, or permit the acceleration or termination of any
obligation under or require any consent under or require any offer to purchase
or prepayment of any Indebtedness or Liability under, any mortgage, indenture,
lease, agreement or other instrument, permit, concession, grant, franchise,
license or other Contract to which Purchaser is a party or by which Purchaser or
its Subsidiaries or any of their assets or properties may be bound; (iv) result
in the creation or imposition of any Lien (other than Permitted Liens) upon any
properties or assets of Purchaser or its Subsidiaries; or (v) cause the
suspension or revocation of any material Permit of Purchaser or its
Subsidiaries; except in the case of clauses (ii), (iii), (iv) and (v), as would
not have a Purchaser Material Adverse Effect.

(b) No clearance, consent, approval, order, license or authorization of, or
declaration, registration or filing with, or notice to, or permit issued by, any
Governmental Authority is required to be made or obtained by Purchaser in
connection with the execution or delivery of this Agreement or any Related
Agreement by Purchaser or the consummation by Purchaser of the Sale, except for
(i) any clearance, consent, approval, order, license, authorization,
declaration, registration, filing, notice or permit set forth in Section 5.3(b)
of the Purchaser Disclosure Letter and (ii) any such clearance, consent,
approval, order, license, authorization, declaration, registration, filing,
notice or permit, the failure of which to make or obtain would not have a
Purchaser Material Adverse Effect.

SECTION 5.4 Litigation. As of the date hereof, (a) there is no Proceeding
pending, threatened in writing, or, to the Knowledge of Purchaser, threatened
against Purchaser, or its properties or rights or any of its current or former
directors, officers, employees or contractors (in their capacities as such)
except as would not have a Purchaser Material Adverse Effect, (b) there is no
Order outstanding against Purchaser except as would not have a Purchaser
Material Adverse Effect, and (c) there is no Proceeding pending or, to the
Knowledge of Purchaser, threatened against Purchaser, which seeks to, or would
reasonably be expected to, restrain, enjoin or delay the consummation of the
Sale or which seeks damages in connection therewith, and no injunction of any
type has been entered or issued.

SECTION 5.5 Financial Ability. Purchaser has, or will have at Closing, all funds
necessary to pay and satisfy in full the obligations pursuant to this Agreement,
including to pay any amounts due pursuant to Section 3.7.

 

38



--------------------------------------------------------------------------------

SECTION 5.6 Financial Statements.

(a) The financial statements of Purchaser and its Subsidiaries included or
incorporated by reference in the Purchaser Reports (including the related notes,
where applicable) (the “Purchaser Financial Information”) have been prepared
from the books and records of the Purchaser and its Subsidiaries. Subject to the
absence of footnotes and other presentation items and normal year-end and other
adjustments (which other adjustments are not material to the Purchaser and its
Subsidiaries, taken as a whole) in the case of unaudited quarterly financial
statements, except as otherwise indicated therein, the Purchaser Financial
Information has been prepared in accordance with U.S. GAAP, consistently applied
within the applicable period, and fairly presents, in all material respects, the
financial condition and the results of operations of Purchaser and its
consolidated Subsidiaries as at the respective dates and for the period covered
by such Purchaser Financial Information.

(b) To the Knowledge of Purchaser, none of Purchaser or any of its Subsidiaries
has any Liabilities other than (i) Liabilities reflected or reserved in the most
recent balance sheet included in the Purchaser Financial Information,
(ii) Liabilities incurred in the Ordinary Course after December 31, 2014,
(iii) Liabilities incurred in connection with this Agreement or the Related
Agreements or the transactions contemplated hereby or thereby, (iv) Liabilities
that arise under Contracts to which Purchaser or one of its Subsidiaries is a
party as of the date hereof (excluding Liabilities for breach, non-performance
or default), and (v) Liabilities that, in the aggregate, are not material to the
Purchaser and its Subsidiaries, taken as a whole.

(c) As of the date hereof, Purchaser’s outside auditors have not resigned (or
informed Purchaser that they intend to resign) or been dismissed as independent
public accuntants of Purchaser as a result of or in connection with any
disagreements with Purchaser on a matter of accounting principles or practices,
financial statement disclosures or auditing scope or procedure.

SECTION 5.7 SEC Filings. Purchaser has timely filed all Purchaser Reports,
together with any amendments required to be made with respect thereto, that it
was required to file since January 1, 2012 with the SEC. As of their respective
dates, or, if amended or superseded by a subsequent filing, as of the date of
the last such amendment or superseded filing prior to the date hereof, the
Purchaser Reports complied, and each of the Purchaser Reports filed subsequent
to the date of this Agreement will comply, in all material respects, with the
requirements of the Securities Act, the Exchange Act and the Sarbanes-Oxley Act
of 2002 and the rules and regulations promulgated under each of them, as
applicable. No Subsidiary of Purchaser is subject to the periodic reporting
requirements of the Exchange Act. As of the time of filing with the SEC, none of
the Purchaser Reports so filed or that will be filed subsequent to the date of
this Agreement contained or will contain, as the case may be, any untrue
statement of a material fact or omitted or will omit, as the case may be, to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading, except to the extent that the information in such
Purchaser Reports has been amended or superseded by a later Purchaser Report
filed prior to the date hereof. Purchaser has made available to the Sellers
correct and complete copies of all material correspondence with the SEC since
January 1, 2012. As of the date hereof, none of the Purchaser Reports is subject
to any ongoing SEC review, outstanding SEC comment or outstanding SEC
investigation.

 

39



--------------------------------------------------------------------------------

SECTION 5.8 Capitalization.

(a) The authorized capital stock of Purchaser consists of 500,000,000 shares of
Purchaser Common Stock, of which, as of November 13, 2015, 109,760,304.00 shares
were issued and outstanding, and 100,000,000 shares of preferred stock, par
value $0.01 per share, of which, as of the date hereof, no shares were issued
and outstanding. As of November 13, 2015, 6,797,774.00 shares of Purchaser
Common Stock were held in Purchaser’s treasury. As of the date hereof, no shares
of Purchaser Common Stock were reserved for issuance, except for under the
employee and director stock plans of Purchaser set forth on Section 5.8 of the
Purchaser Disclosure Letter (the “Purchaser Stock Plans”). As of November 13,
2015, (i) 787,587 options to acquire shares of Purchaser Common Stock were
outstanding pursuant to the Purchaser Stock Plans or otherwise and
(ii) 1,211,647 restricted stock units of Purchaser Common Stock (of which
620,931 are time-vesting and 590,716 are performance-vesting) were outstanding
pursuant to the Purchaser Stock Plans or otherwise. All of the issued and
outstanding shares of Purchaser Common Stock have been, and all shares of
Purchaser Common Stock that may be issued pursuant to the Purchaser Stock Plans
will be, when issued in accordance with the terms thereof, duly authorized and
validly issued and are, or will be, fully paid, nonassessable and free of
preemptive rights, with no personal liability attaching to the ownership
thereof. Except pursuant to this Agreement and the Purchaser Stock Plans,
Purchaser does not have and is not bound by any outstanding subscriptions,
options, warrants, calls, commitments or agreements of any character calling for
the purchase or issuance of any shares or Purchaser Common Stock or any other
equity securities of Purchaser or any securities representing the right to
purchase or otherwise receive any shares of Purchaser Common Stock.

(b) Purchaser has and will keep available for issuance pursuant to the terms of
this Agreement a number of shares of Purchaser Common Stock equal to the
Aggregate Share Consideration, as may be adjusted pursuant to Section 3.3.

(c) The shares of Purchaser Common Stock to be issued pursuant to this Agreement
have been duly authorized and, when issued and delivered in accordance with the
terms of this Agreement, will have been validly issued, fully paid,
nonassessable and free of preemptive rights.

SECTION 5.9 Compliance with Law.

(a) Except as would not have a Purchaser Material Adverse Effect, none of
Purchaser or any of its Subsidiaries is, or has been at any time since
January 1, 2014, in violation of, and no written notice has been given of, any
violation of any applicable Law.

(b) Except as would not have a Purchaser Material Adverse Effect, none of
Purchaser or any of its Subsidiaries is or since January 1, 2013 has been party
to any Regulatory Proceeding, nor has any of them received since January 1, 2013
any written notice of any Regulatory Proceeding and, to the Knowledge of
Purchaser, nor has any Regulatory Proceeding been threatened in writing.

 

40



--------------------------------------------------------------------------------

SECTION 5.10 No Required Vote. No vote or approval of any stockholder of
Purchaser is required for the issuance by Purchaser of any Purchaser Common
Stock pursuant to this Agreement, and no other vote of the holders of securities
of Purchaser is required to approve this Agreement, the Sale or the other
transactions contemplated hereby.

SECTION 5.11 Acquisition of Shares for Investment. Purchaser has such knowledge
and experience in financial and business matters, and is capable of evaluating
the merits and risks of its purchase of the Trayport Entities. Without limiting
the other provisions hereof, Purchaser confirms that Sellers and their
Affiliates have made available to Purchaser and Purchaser’s agents the
opportunity to ask questions of the officers and management employees of Sellers
and their Affiliates, and of the Trayport Companies, as well as access to the
documents, information and records of Sellers, the Trayport Companies and to
acquire additional information about the Business and the financial condition of
the Trayport Companies, and Purchaser confirms that it has made an independent
investigation, analysis and evaluation of the Trayport Companies and their
properties, assets, business, financial condition, prospects, documents,
information and records. Purchaser is acquiring the shares of the Trayport
Entities for investment and not with a view toward or for sale in connection
with any distribution thereof, or with any present intention of distributing or
selling the shares of the Trayport Entities. Purchaser acknowledges that the
shares of the Trayport Entities have not been registered under the Securities
Act, or any state securities Laws, and agrees that the shares of the Trayport
Entities may not be sold, transferred, offered for sale, pledged, hypothecated
or otherwise disposed of without registration under the Securities Act, except
pursuant to an exemption from such registration available under the Securities
Act, and without compliance with foreign securities Laws, in each case, to the
extent applicable.

SECTION 5.12 No Brokers or Finders. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Sale based upon arrangements made by or on behalf of Purchaser.

ARTICLE VI

COVENANTS

SECTION 6.1 Conduct of Business.

(a) From the date of this Agreement until the earlier of the Closing Date and
the termination of this Agreement in accordance with its terms, except as
(w) contemplated or required by this Agreement, (x) required by applicable Law
or the regulations or requirements of any stock exchange or regulatory
organization applicable to Sellers or any of their Affiliates, (y) as may be
agreed in writing by Purchaser (which consent shall not be unreasonably
withheld, delayed or conditioned), or (z) as set forth in Section 6.1(a) of the
Sellers Disclosure Letter, Sellers agree to cause the Trayport Companies to
conduct their business in the Ordinary Course, and to use their respective
commercially reasonable efforts to preserve substantially intact the business
organizations and relationships with all Governmental Authorities, customers,
suppliers, business associates and others having material business dealings with
the Trayport Companies, in each case, in the Ordinary Course; provided, however,
that no action by Sellers or any of their Subsidiaries with respect to matters
specifically addressed by any provision of Section 6.1(b) shall be deemed a
breach of this sentence unless such action would constitute a breach of such
other provision.

 

41



--------------------------------------------------------------------------------

(b) Except as (w) expressly contemplated or required by this Agreement, (x)
required by applicable Law or the regulations or requirements of any stock
exchange or regulatory organization applicable to Sellers or any of their
Affiliates, (y) as may be agreed in writing by Purchaser (which consent shall
not be unreasonably withheld, delayed or conditioned), or (z) as set forth in
Section 6.1(b) of the Sellers Disclosure Letter, Sellers agree not to, and to
cause the Trayport Companies not to:

(i) authorize or effect any amendment to or change the organizational documents
of the Trayport Companies;

(ii) issue or authorize the issuance of any Securities of the Trayport Companies
or grant any options, warrants, or other rights to purchase or obtain any of the
Securities of the Trayport Companies or issue, sell or otherwise dispose of any
of the Securities of the Trayport Companies or redeem, repurchase or otherwise
acquire any Securities of the Trayport Companies (other than to another Trayport
Company);

(iii) declare, authorize, make or pay any dividend or other distribution with
respect to the Securities of any Trayport Company, other than (A) in the
Ordinary Course or (B) cash dividend paid prior to the Closing Date;

(iv) effect any recapitalization, reclassification or similar change in the
capitalization of the Trayport Companies;

(v) have the Trayport Companies assume or incur any Indebtedness in excess of
$10,000,000 except (A) Indebtedness incurred in the Ordinary Course or
(B) guarantees by any Trayport Company of Indebtedness of any other Trayport
Company;

(vi) have the Trayport Companies make or commit to make any capital expenditure
other than (A) capital expenditures that will have been fully paid prior to the
Closing Date, (B) capital expenditures made in the Ordinary Course or (C) as set
forth in the Trayport Entities’ capital budget, a copy of which is attached as
Section 6.1(b)(vi) of the Sellers Disclosure Letter;

(vii) other than in the Ordinary Course and except for renewals or expirations
in accordance with the existing terms of any Material Contract, (A) terminate,
modify or amend on terms materially adverse to the Trayport Companies any
Material Contract, or (B) enter into any new Contract that would have been
considered a Material Contract if it were entered into at or prior to the date
hereof;

(viii) enter into, renew, extend or amend any Contracts or arrangements that
limit or restrict any of the Trayport Companies from engaging or competing in
any line of business or in any geographic area;

(ix) sell, lease, license, transfer or otherwise dispose of, either to a third
party or otherwise, any assets, property or rights owned or held by the Trayport

 

42



--------------------------------------------------------------------------------

Companies (including Securities of the Trayport Subsidiaries), except (A) in the
Ordinary Course, (B) pursuant to the terms of a Contract as of the date of this
Agreement or (C) to third parties on arms’ length terms in an amount not in
excess of $5,000,000 in the aggregate;

(x) have the Trayport Companies merge with, enter into a consolidation with any
Person or acquire a substantial portion of the assets or business of any Person
or any division or line of business thereof with a value in excess of $100,000
individually or $500,000 in the aggregate, or otherwise acquire, other than in
the Ordinary Course, any assets with a value in excess of $100,000 individually
or $500,000 in the aggregate, other than in the Ordinary Course;

(xi) other than in the Ordinary Course, (A) materially amend or otherwise
materially modify benefits under any Company Benefit Plan, including with
respect to any employment agreements with any officer, employee, worker or
consultant of the Trayport Companies; (B) accelerate the payment or vesting of
benefits or amounts payable or to become payable under any Company Benefit Plan
as currently in effect on the date hereof, (C) fail to make any required
contribution to any Company Benefit Plan, (D) merge or transfer any Company
Benefit Plan or the assets or liabilities of any Company Benefit Plan,
(E) change the sponsor of any Company Benefit Plan, or (F) terminate or
establish any Company Benefit Plan, except, in each case, with respect to
agreements for new hires (other than new hires into executive management
positions);

(xii) with respect to any director, officer, employee, worker or consultant of
the Trayport Companies whose aggregate annual cash compensation exceeds
$300,000, (A) enter into any employment agreement that has a term of more than
one year (or materially amend any employment agreement) or (B) extend the term
of any employment agreement by more than one year;

(xiii) terminate the employment or contractual relationship of any officer,
director, consultant or employee of the Trayport Companies, other than
terminations of employees or consultants (other than employees in executive
management positions) in the Ordinary Course and existing policies and/or
terminations for cause;

(xiv) negotiate, enter into, amend or extend any Contract with a labor union,
works council or other employee representative body;

(xv) (A) make, revoke or amend any material election relating to Taxes, (B) make
a request for a written ruling of a Taxing Authority relating to material Taxes,
(C) enter into a Contract with a Taxing Authority relating to material Taxes,
(D) materially change any of its methods, policies or practices of reporting
income or deductions for U.S. federal income tax purposes from those employed in
the preparation of its U.S. federal income tax returns for the taxable year
ended December 31, 2013, or (E) settle or compromise any material Tax claim,
audit, or assessment or (F) take any action that could materially increase the
Tax liability or materially decrease any Tax attribute of any of the Trayport
Companies for any period ending after the Closing;

 

43



--------------------------------------------------------------------------------

(xvi) terminate or cancel, or amend or modify in any material respect, any
material insurance policies covering the Trayport Companies or their respective
properties, directors, officers or employees which is not replaced by a
comparable amount of insurance coverage, other than in the Ordinary Course;

(xvii) transfer, abandon, allow to lapse, or otherwise dispose of any rights to,
or obtain or grant any right to any material Acquired Intellectual Property or
disclose any material confidential information, including trade secrets, of any
Trayport Company to any Person, in each case, other than in the Ordinary Course;

(xviii) other than changes required by Applicable Accounting Standards or by a
Governmental Authority, change any method of financial accounting or financial
accounting practice or policy of the Trayport Companies;

(xix) permit any of its material Assets to become subject to a Lien (other than
any Lien that will be released prior to Closing and other than any Permitted
Lien), the existence of which materially interferes with, or is reasonably
likely to materially interfere with, the operation of the Business;

(xx) cancel, permanently waive or forgive any Indebtedness or claims or rights
with a value in excess of $100,000 individually or $500,000 in the aggregate
without consideration therefor;

(xxi) enter into a settlement, an agreement to settle, a waiver or another
compromise regarding any pending or threatened material Proceedings primarily
relating to the Business (A) with a value in excess of $100,000 individually or
$500,000 in the aggregate (B) which imposes any affirmative obligation other
than payment or which imposes any obligation that restricts the operation of the
business of any Trayport Company, or (C) which does not provide for a full
release with regard to the matter that is settled; or

(xxii) agree, or commit to do, any of the foregoing.

(c) Notwithstanding anything in this Agreement to the contrary, (A) Sellers
shall have the right to remove from any Trayport Company all Cash and Cash
Equivalents in the manner as determined by Sellers (including by means of
dividend, the creation or repayment of intercompany debt or otherwise) prior to
the Closing Date and (B) nothing contained in this Agreement shall give
Purchaser, directly or indirectly, the right to control or direct the operations
of Sellers or the Trayport Companies prior to the Closing. Prior to the Closing,
Sellers shall exercise, consistent with the terms and conditions of this
Agreement, complete control and supervision of the operations of the Trayport
Companies.

(d) From the date of this Agreement until the earlier of the Closing Date and
the termination of this Agreement in accordance with its terms, except as
(A) contemplated or required by this Agreement, (B) required by applicable Law
or the regulations or requirements of any stock exchange or regulatory
organization applicable to Purchaser or any of its Affiliates, (C) as may be
agreed in writing by Sellers (which consent shall not be unreasonably withheld,
delayed or conditioned), or (D) as set forth in Section 6.1(d) of the Purchaser
Disclosure Letter,

 

44



--------------------------------------------------------------------------------

Purchaser agrees to, and to cause its Subsidiaries to, conduct their business in
the Ordinary Course consistent with past practice, and to use their respective
commercially reasonable efforts to preserve substantially intact the business
organizations and relationships with all Governmental Authorities, customers,
suppliers, business associates and others having material business dealings with
the Purchaser and its Subsidiaries, in each case, in the Ordinary Course;
provided, however, that no action by Purchaser or any of its Subsidiaries with
respect to matters specifically addressed by any provision of Section 6.1(e)
shall be deemed a breach of this sentence unless such action would constitute a
breach of such other provision.

(e) Except as (w) expressly contemplated or required by this Agreement,
(x) required by applicable Law or the regulations or requirements of any stock
exchange or regulatory organization applicable to Purchaser or any of its
Affiliates, (y) as may be agreed in writing by Sellers (which consent shall not
be unreasonably withheld, delayed or conditioned), or (z) as set forth in
Section 6.1(e) of the Purchaser Disclosure Letter, Purchaser agrees not to, and
to cause its Subsidiaries not to:

(i) declare, authorize, make or pay any dividend or other distribution with
respect to the Purchaser Common Stock or other Securities of Purchaser, other
than Purchaser’s regular quarterly dividend not to exceed $0.75 per share per
quarter;

(ii) effect any recapitalization, reclassification or similar change in the
capitalization of Purchaser;

(iii) adopt a plan or agreement of merger, consolidation, complete or partial
liquidation or dissolution, restructuring, recapitalization or other
reorganization of Purchaser; or

(iv) agree, or commit to do, any of the foregoing.

SECTION 6.2 Access and Confidentiality.

(a) From the date hereof until the earlier of the Closing and termination of
this Agreement in accordance with its terms, subject to applicable Law,
(i) Sellers shall, and shall cause the Trayport Companies to, permit Purchaser
and its agents and representatives to have reasonable access, during regular
business hours and upon reasonable advance notice for purposes reasonably
consistent with this Agreement, to their respective properties, premises,
facilities, employees and representatives and books and records of the Trayport
Companies (and the Sellers, to the extent related to the Sale), and (ii) Sellers
shall, and shall cause the Trayport Companies to, direct their respective
employees, agents and representatives and shall cause their respective
employees, agents and representatives, to cooperate fully with Purchaser and its
agents and representatives to the extent related to the Sale; provided, however,
that nothing herein shall obligate Sellers or their Affiliates to take any
actions that would (A) unreasonably interrupt the normal course of their
businesses or (B) result in any waiver of attorney-client privilege or violate
any Laws or the terms of any Contract to which Sellers or their Affiliates is a
party or to which any of their respective assets are subject; provided, however,
that Sellers shall give notice to Purchaser of the fact that it is withholding
information or documents pursuant to this clause (B) and Sellers shall use their
reasonable best efforts to cause such information or

 

45



--------------------------------------------------------------------------------

documents to be provided in a manner that would not reasonably be expected to
waive such privilege or result in such a violation. Purchaser shall comply, and
shall cause its representatives to comply, with all safety, health and security
rules applicable to the premises being visited. In each case, Purchaser and its
agents and representatives shall comply with the confidentiality obligations
contained herein.

(b) Each Party hereto shall preserve and keep all books and records and all
information relating to the accounting, business and financial affairs that are
retained by Sellers or their Affiliates or obtained by Purchaser hereunder, as
the case may be, which information relates to the Trayport Companies prior to
the Closing, for five (5) years after the Closing Date, or for any longer period
as may be (i) required by any Governmental Authority or (ii) reasonably
necessary with respect to the prosecution or defense of any legal action that is
then pending or threatened or audit and with respect to which the requesting
Party has notified the other Party as to the need to retain such books, records
or information. Notwithstanding the foregoing provisions of this Section 6.2(b),
the provisions of Article VIII shall govern the preservation, retention and
sharing of Tax Returns and Tax work papers. After the Closing Date, Purchaser,
on the one hand, and Sellers and GFI, on the other hand, shall, and shall cause
their Affiliates, including in the case of Purchaser, the Trayport Companies, to
permit the other Parties, their Affiliates and their representatives to have
reasonable access to, and to inspect and copy, all materials referred to in this
Section 6.2(b) and to meet with officers and employees of such other Parties on
a mutually convenient basis during normal business hours to obtain explanations
with respect to such materials, to obtain additional information in connection
with the preparation of any financial statements or Tax Returns of such other
Parties or their Affiliates.

(c) Confidentiality.

(i) All information provided or obtained in connection with the Sale (including
pursuant to subsection (a) above) will be held by Purchaser in accordance with
the Non-Disclosure Agreement, dated May 6, 2015, between Purchaser and GFI and
amended on August 7, 2015 (as amended, the “Non-Disclosure Agreement”). In the
event of a conflict or inconsistency between the terms of this Agreement and the
Non-Disclosure Agreement, the terms of this Agreement will govern. GFI hereby
assigns in part, effective as of Closing, to Purchaser or the Trayport
Companies, as specified by Purchaser, the rights that GFI or its Affiliates may
have under any other confidentiality agreements entered into with respect to any
potential alternative transaction similar to the Sale, to the extent assignment
is permitted thereby only to the extent that such rights relate to (i) the
confidentiality obligations of the counterparty to such agreements with respect
to the Trayport Companies and/or (ii) the non-solicitation and/or non-hire
obligations of the counterparty to such agreements with respect to the Trayport
Companies.

(ii) Each Seller acknowledges that the success of the Trayport Companies and the
Business after the Closing depends upon the continued preservation of the
confidentiality of certain information possessed by such Persons and their
Affiliates, that the preservation of the confidentiality of such information by
such Persons and their Affiliates is an essential premise of the bargain between
Sellers and Purchaser, and that Purchaser would be unwilling to enter into this
Agreement in the absence of this

 

46



--------------------------------------------------------------------------------

Section 6.2(c)(ii). Accordingly, each Seller shall not, and shall procure that
its representatives, Affiliates and Affiliates’ representatives will not,
directly or indirectly, without the prior written consent of Purchaser, disclose
to a third party, any information involving or relating to the Business or any
Trayport Company; provided, that the information subject to this
Section 6.2(c)(ii) will not include any information that (A) is or becomes
generally available to the public other than as a result of a disclosure in
violation hereof; (B) is or becomes available to such Person on a
non-confidential basis from a source so long as such Person does not know or
have reason to believe that the source was prohibited by a contractual, legal,
or fiduciary obligation to any Trayport Company from disclosing such
information; (C) is independently developed, conceived, or discovered by such
Person; provided, further, that the provisions of this Section 6.2(c)(ii) will
not prohibit any retention of copies of records or disclosure (I) required by
any applicable Law so long as prior notice, when reasonably practicable, is
given to Purchaser of such disclosure and a reasonable opportunity is afforded
Purchaser to contest the same at Purchaser’s sole cost and expense (it being
agreed that the disclosure of financial or other information regarding the
Trayport Companies as required by GFI’s or BGCP’s public reporting obligations,
shall not require any prior notice or right of Purchaser to contest); provided
that if, in the absence of a protective order, GFI, each Seller, their
Affiliates and their Affiliate’s representatives, as applicable, is, in the
opinion of counsel (which may be internal counsel), compelled as a matter of law
to disclose such information, such Person may disclose only that part of the
information as required to be disclosed, (II) made in connection with the
defense of any claim or enforcement of any right or remedy relating to this
Agreement or the Sale, or (III) if requested by any Governmental Authority
having jurisdiction over such Person or (D) relates to Sellers’ or any of their
respective Affiliates’ status as a customer of the Business or becomes available
to Sellers or any of their respective Affiliates in such person’s capacity as a
customer of the Business.

SECTION 6.3 Efforts; Filings.

(a) Subject to the terms and conditions of this Agreement, each of GFI, Sellers
and Purchaser shall use their reasonable best efforts to take, agree to take, or
cause to be taken, any and all actions and to do, or cause to be done, any and
all things necessary, proper or advisable under applicable Law or otherwise,
including taking actions to avoid the imposition of an Order preventing or
delaying the consummation of the Sale, so as to, as promptly as practicable,
consummate the Sale, and each shall, and shall cause its respective Affiliates
to, cooperate fully to that end. Subject to Section 6.2 and the Non-Disclosure
Agreement, each Party shall (i) permit the other Parties to review and discuss
in advance, and consider in good faith the views of the other Parties in
connection with, any proposed written (or any material proposed oral)
communication with any Governmental Authority regarding the Sale and
(ii) promptly inform the other Parties (and if in writing, provide the other
Parties or their counsel with copies of) all correspondence, filings and
communications between the Party and any Governmental Authority regarding the
Sale. The Parties may, as each deems advisable and necessary, reasonably
designate any competitively sensitive material provided to the other Parties
under this Section 6.3 as “outside counsel only.” Such materials and the
information contained therein shall be given only to the outside legal counsel
of the recipient and will not be disclosed by such outside counsel to employees,
officers or directors of the recipient unless

 

47



--------------------------------------------------------------------------------

express permission is obtained in advance from the source of the materials
(Purchaser or Sellers, as the case may be) or its legal counsel; provided,
however, that materials provided pursuant to this Section 6.3 may be redacted
(A) to remove references concerning the valuation of the Trayport Companies,
(B) as necessary to comply with contractual arrangements, or (C) as necessary to
address reasonable legal privilege concerns.

(b) Notwithstanding anything to the contrary in Section 6.3(a), Purchaser shall
not be required to (and Sellers shall not and shall not permit the Trayport
Companies to) (i) agree to sell, divest, hold separate, license or otherwise
dispose of assets or businesses of Purchaser or its Subsidiaries or Affiliates
(including the Trayport Companies) (each, a “Divestiture”) or (ii) otherwise
take or commit to take actions (each, an “Action”) that after the Closing Date
would limit the Purchaser’s or its Subsidiaries’ or Affiliates’ (including the
Trayport Companies’) freedom of action with respect to, or its ability to
retain, one or more of its or its Subsidiaries’ (which term shall include the
Trayport Companies) or Affiliates’ businesses, product lines or assets, in each
case, in order to avoid the entry of, or to effect the dissolution of, any
injunction, temporary restraining order or other order in any suit or proceeding
that would otherwise have the effect of preventing or materially delaying the
Closing; provided, however, that Purchaser shall be required to agree to such
Divestitures or Actions pursuant to this Section 6.3, if such Divestitures or
Actions (individually or in the aggregate) relate only to the Trayport Entities
and would not be reasonably likely to reduce (A) the combined annual revenues of
the Trayport Entities by twenty million ($20 million) or more or (B) the
combined annual EBITDA of the Trayport Entities by ten million dollars ($10
million) or more, in each case in any twelve month period; provided, further,
that the consummation of any such Divestiture or Action shall be contingent upon
the consummation of the Sale. Notwithstanding anything in this Section 6.3,
Purchaser shall not be required to initiate or defend any litigation with regard
to any Order issued or requested by a Governmental Authority.

(c) No Party shall participate in any meeting with any Governmental Authority in
connection with this Agreement (or make oral submissions at meetings or in
telephone or other conversations) unless it consults with the other Parties in
advance and, to the extent not prohibited by such Governmental Authority, gives
the other Parties the opportunity to attend and participate thereat.

(d) Each of Sellers and Purchaser agrees to, and to cause their respective
Affiliates to, use their respective reasonable best efforts to prepare all
documentation, to effect all filings and to obtain all permits, consents,
clearances, approvals and authorizations of all Governmental Authorities and
other Persons necessary to consummate the Sale (or permit the Business to be
operated in the same manner following the Sale) as promptly as practicable, in
particular, each Party shall, and shall procure that its Subsidiaries and
Affiliates (including the Trayport Companies) will, as promptly as practicable,
provide the other Parties all such assistance and information as may reasonably
be required. In furtherance and not in limitation of the foregoing, (i) each of
Sellers and Purchaser agree to make an appropriate filing of a Notification and
Report Form pursuant to the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended (“HSR Act”) with respect to Sellers’ receipt of the Aggregate
Share Consideration as promptly as practicable, and in any event within ten
(10) Business Days after the execution of this Agreement, and to take all other
actions necessary to cause the expiration or termination of the applicable
waiting periods under the HSR Act (the “HSR Approval”) as soon

 

48



--------------------------------------------------------------------------------

as practicable, and (ii) Purchaser agrees to submit advanced draft notifications
with any applicable Governmental Authority listed in Section 6.3(d) of the
Purchaser Disclosure Letter as promptly as practicable, and in any event within
ten (10) Business Days after the execution of this Agreement. If the Parties
receive any request for information or documentary materials from any
Governmental Authority, the Parties will use their respective reasonable best
efforts to respond to such request as promptly as possible and counsel for the
Parties will reasonably cooperate during the entirety of any such process.
Purchaser shall be responsible for all filing fees under the HSR Act and other
Regulatory Laws applicable to the transactions contemplated by this Agreement.

(e) Purchaser shall not, and shall not permit any of its Subsidiaries or
Affiliates to, acquire or agree to acquire by merging or consolidating with, or
by purchasing a substantial portion of the assets of or equity in, or by any
other manner, any business or any corporation, partnership, association or other
business organization or division thereof, or otherwise acquire or agree to
acquire any assets or take any other action if the entering into of a definitive
agreement relating to the consummation of such acquisition, merger,
consolidation or other action could reasonably be expected to (i) impose any
significant delay in the obtaining of or significantly increase the risk of not
obtaining, any authorizations, consents, orders, declarations or approvals of
any Governmental Authority necessary to consummate the Sale or the expiration or
termination of any applicable waiting period, (ii) significantly increase the
risk of any Governmental Authority entering an order prohibiting the
consummation of the Sale, (iii) significantly increase the risk of not being
able to remove any such order on appeal or otherwise, or (iv) significantly
delay or prevent the consummation of the Sale.

SECTION 6.4 Non-Competition.

(a) From the Closing Date until the two-year anniversary thereof, without the
prior written consent of Purchaser, and subject to Section 6.4(b), Sellers shall
not, and shall procure that their Subsidiaries will not, directly or indirectly,
own, control, manage or operate any business that provides software (and related
support, hosting and maintenance) to operate trading networks connecting
brokers, traders and/or exchanges for the power, natural gas, coal, emissions,
freight, oil and iron ore markets in Europe, in each case substantially as
conducted at Closing by the Trayport Companies (a “Competing Business”).

(b) Nothing in Section 6.4(a) shall preclude Sellers or any of their Affiliates
from:

(i) collectively owning ten percent (10%) or less of the outstanding securities
of any Person;

(ii) acquiring and, after such acquisition, owning an interest in any Person (or
its successor) that, together with its Subsidiaries, is engaged, directly or
indirectly, in a Competing Business if such Competing Business generated less
than ten percent (10%) of such Person’s consolidated annual revenues in the last
completed fiscal year of such Person;

 

49



--------------------------------------------------------------------------------

(iii) acquiring and, after such acquisition, owning an interest in any Person
(or its successor) that, together with its Subsidiaries, is engaged, directly or
indirectly, in a Competing Business if such Competing Business generated more
than ten percent (10%), but less than twenty percent (20%), of such Person’s
consolidated annual revenues in the last completed fiscal year of such Person;
provided that Sellers shall enter into a definitive agreement to cause the
divestiture of the Competing Business within one (1) year after the consummation
of such acquisition and has completed such disposition within eighteen
(18) months of the date of such definitive agreement (the “Divestiture Period”);
provided, further, that if such divestiture has not been consummated due to
(x) any applicable waiting period (including extension thereof) applicable to
such divestiture under any Regulatory Law, or under any other applicable Law not
having expired or been terminated, or (y) the failure to procure or obtain any
required governmental or regulatory consents, approvals, permits or
authorizations applicable to such divestiture, then the Divestiture Period will
automatically be extended so that it expires one (1) week following the later of
the expiration or termination of such waiting period and the procurement or
obtainment of such consents, approvals, permits and authorizations; provided
that in no event shall the Divestiture Period extend beyond thirty (30) months
following the acquisition of the Competing Business;

(iv) engaging in any activity that constitutes an immaterial, or non-recurring
inadvertent, breach or violation of its obligations pursuant to Section 6.4(a);
provided that, upon receiving notice of any such breach, the breaching party
promptly ceases the activity causing such breach; and

(v) directly or indirectly, conducting or engaging in any brokerage business,
trading business and/or an exchange, or owning, controlling, managing or
operating any business that such Person (other than the Trayport Companies)
owns, controls, manages or operates as of the date hereof.

(c) GFI and Sellers acknowledge and agree that the remedy at law for any breach,
or threatened breach, of any of the provisions of Section 6.4(a) will be
inadequate, and, accordingly, Sellers hereby acknowledge and agree that
Purchaser shall be entitled to equitable relief, including injunctive relief,
and to the remedy of specific performance with respect to any breach or
threatened breach of Section 6.4(a).

(d) Sellers and Purchaser agree that the terms of the covenants in
Section 6.4(a), as modified by Section 6.4(b) are fair and reasonable with
respect to their duration, geographical area and scope, including in light of
Purchaser’s plans for the Trayport Companies, are necessary to protect the value
of the Trayport Companies (including the goodwill related thereto) and were a
material and necessary inducement for Purchaser and Sellers to agree to the
Sale. If any provision contained in Section 6.4(a), as modified by
Section 6.4(b) shall be determined by any court of competent jurisdiction or any
Governmental Authority to be unenforceable for any reason whatsoever (including
in relation to duration, geographic area or the scope of the activities covered
thereby), then the Parties agree that the maximum subject matter, duration,
scope, geographic area or other restrictions deemed reasonable under such
circumstances by such court shall be substituted for the stated subject matter,
duration, scope, geographic area or other restrictions, with it being
specifically acknowledged and agreed by Purchaser, GFI and Sellers that it is
their continuing desire that each covenant in Section 6.4(a), as modified by
Section 6.4(b), be enforced to the full extent of its terms and conditions.

 

50



--------------------------------------------------------------------------------

(e) Notwithstanding anything herein to the contrary, Sellers’ ownership of
shares of Purchaser Common Stock shall not constitute a breach of this
Section 6.4.

SECTION 6.5 Further Assurances. After the Closing Date, each of GFI and Sellers
and Purchaser shall use their commercially reasonable efforts from time to time
to do, make, execute and deliver, or cause to be done, made, executed and
delivered, at the reasonable request of the other Party, such further acts,
assurances, additional documents and instruments (including any assignments,
bills of sale, assumption agreements, consents and other similar instruments in
addition to those required by this Agreement) as may be reasonably required to
give effect to this Agreement and the transactions contemplated hereby, and to
provide whatever documents or other evidence of ownership as may be reasonably
requested by Purchaser to confirm Purchaser’s ownership of the Trayport
Companies.

SECTION 6.6 Intercompany Agreements; Intercompany Accounts.

(a) Except as set forth in Section 6.6 of the Sellers Disclosure Letter or as
otherwise expressly set forth in this Agreement or the Related Agreements, GFI
and Sellers shall, and shall cause their respective Affiliates to, immediately
prior to the Closing, execute and deliver such releases, termination agreements
and discharges (in forms reasonably acceptable to Purchaser) as are necessary to
release and discharge each Trayport Company from any and all Liabilities owed to
GFI, any Seller or any Affiliate thereof (other than any Trayport Company). In
addition, GFI and Sellers shall, and shall cause their respective Affiliates to,
immediately prior to the Closing, execute and deliver such releases, termination
agreements and discharges (in a form reasonably acceptable to Purchaser) as are
necessary to (i) release and discharge GFI, each Seller and each Affiliate
thereof (other than the Trayport Companies) from any and all obligations owed to
any Trayport Company that is set forth on Section 6.6 of the Sellers Disclosure
Letter and (iii) terminate all arrangements, commitments, contracts and
understandings among any Seller and any Affiliate, on the one hand, and any
Trayport Company, on the other hand that is set forth on Section 6.6 of the
Sellers Disclosure Letter.

(b) On or prior to the Closing Date, all intercompany accounts between any
Seller and/or any of its Subsidiaries (other than any Trayport Company), on the
one hand, and any Trayport Company, on the other hand, shall be settled or
otherwise eliminated (other than intercompany accounts that (i) constitute
ordinary course trade payables and receivables, (ii) arise out of services
performed within ninety (90) days prior to the Closing pursuant to Contracts
identified in Section 4.15(a)(xiv) of the Sellers Disclosure Letter, (iii) have
not been invoiced as of the Closing Date and (iv) do not, in the aggregate,
exceed one million dollars ($1,000,000), which shall remain outstanding in
accordance with their terms). Intercompany accounts between and among the
Trayport Companies shall not be affected by this provision.

SECTION 6.7 Employee Matters

(a) For the one year period following the Closing Date, Purchaser will provide,
or cause one of its Affiliates to provide, each Business Employee who is
employed as of the

 

51



--------------------------------------------------------------------------------

Closing (each a “Continuing Employee”), for so long as he/she remains employed
with Purchaser or one of its Affiliates (including any Trayport Company) during
such one year period, with (A) base salary at least equal to the base salary
provided to the Continuing Employees immediately prior to the Closing and
(B) benefits (other than equity compensation or defined benefit pension
benefits) that, taken as a whole, are comparable in the aggregate to those
provided to Continuing Employees immediately prior to the Closing.

(b) Except to the extent necessary to avoid the duplication of benefits,
Purchaser shall recognize the service of each Continuing Employee with any
Trayport Company before the Closing Date as if such service had been performed
with Purchaser or its Affiliates (i) for all purposes under the Company Benefit
Plans maintained by Purchaser or its Affiliates after the Closing Date (to the
extent such plans, programs, or agreements are delivered to Continuing
Employees), (ii) for purposes of eligibility and vesting under any employee
benefit plans and programs of Purchaser or its Affiliates other than the Company
Benefit Plans (the “New Benefit Plans”) in which the Continuing Employee
participates after the Effective Time, and (iii) for benefit accrual purposes
under any New Benefit Plan that is a vacation or severance plan in which the
Continuing Employee participates after the Closing Date.

(c) With respect to any welfare plan maintained by Purchaser or its Affiliates
in which Continuing Employees are eligible to participate after the Closing,
Purchaser and its Affiliates shall use commercially reasonable efforts to
(i) waive all limitations as to preexisting conditions and exclusions with
respect to participation and coverage requirements applicable to such employees
to the extent such conditions and exclusions were satisfied or did not apply to
such employees under the welfare plans maintained by the Trayport Companies
prior to the Closing and (ii) provide each Continuing Employee with credit for
any co-payments and deductibles paid prior to the Closing in satisfying any
analogous deductible or out-of-pocket requirements to the extent applicable
under any such plan.

(d) Prior to the Closing, the Trayport Companies shall fully comply with all
notice, consultation, collective bargaining or other bargaining obligations, if
any, to any labor union, labor organization, works council or group of
employees, workers and/or consultants to the Trayport Companies in connection
with the Sale.

(e) Notwithstanding anything in this Section 6.7 to the contrary, nothing
contained herein, whether express or implied, shall be treated as an amendment
or other modification of any Company Benefit Plan or any employee benefit plan
of Purchaser or its Affiliates, or shall limit the right of Purchaser or its
Affiliates to amend, terminate or otherwise modify any such Company Benefit Plan
or employee benefit plan of Purchaser or its Affiliates following the Closing in
accordance with the terms and conditions of such plans. If (i) a party other
than the parties hereto makes a claim or takes other action to enforce any
provision in this Agreement as an amendment to any such plan, and (ii) such
provision is deemed to be an amendment to such plan even though not explicitly
designated as such in this Agreement, then, solely with respect to such plan,
such provision shall lapse retroactively and shall have no amendatory effect
with respect thereto. The parties hereto acknowledge and agree that all
provisions contained in this Section 6.7 are included for the sole benefit of
the parties hereto, and that nothing in this Agreement, whether express or
implied, shall create any third party beneficiary or other rights (A) in any
other Person, including, without limitation, any Continuing

 

52



--------------------------------------------------------------------------------

Employee, any participant in any Company Benefit Plan or any employee benefit
plan of Purchaser or its Affiliates, or any dependent or beneficiary thereof, or
(B) to continued employment with Purchaser or any of its Affiliates.

SECTION 6.8 Directors’ and Officers’ Indemnification and Insurance.

(a) For a period of six (6) years from and after the Closing, the Trayport
Companies shall indemnify and hold harmless, and provide advancement of expenses
to, all past and present directors and officers of any Trayport Company as of
the date hereof and anyone who becomes a director or officer of any Trayport
Company during the period from the date of this Agreement through the Closing
(in such capacities) (the “D&O Indemnified Persons”) for all acts and omissions
occurring at or prior to the Closing to the same extent such D&O Indemnified
Persons are indemnified or have the right to advancement of expenses as of the
date of this Agreement by the Trayport Companies pursuant to the organizational
documents of any applicable Trayport Company as in existence on the date hereof,
in each case, to the fullest extent that such indemnification and advancement is
permitted by applicable Law. Purchaser shall cause the organizational documents
of the Trayport Companies to contain provisions with respect to indemnification,
advancement of expenses and limitation of director and officer liability that
are no less favorable to the D&O Indemnified Persons with respect to acts or
omission occurring at or prior to the Closing than those set forth in the
organizational documents of the Trayport Companies as of the date of this
Agreement, which provisions thereafter shall, subject to applicable Law, not be
amended, repealed or otherwise modified in any manner that would adversely
affect the rights thereunder of any D&O Indemnified Persons for a period of six
(6) years from and after the Closing. From and after the Closing, Purchaser
shall cause the Trayport Companies to honor, in accordance with their respective
terms, each of the covenants contained in this Section 6.8.

(b) Prior to the Closing, Sellers shall, or if Sellers are unable to, Purchaser
shall cause the Trayport Companies as of or following the Closing to, purchase a
six (6) year prepaid “tail” policy covering those persons covered by the current
policies of directors’ and officers’, employed lawyers’ liability insurance and
fiduciary liability insurance maintained by the Trayport Companies with respect
to claims arising from facts or events that occurred on or before the Closing
(including for acts or omissions occurring in connection with the approval of
this Agreement and the consummation of the transactions contemplated hereby)
(the “D&O Insurance”); provided that the Trayport Companies shall not pay, and
the Trayport Companies shall not be required to pay, for such “tail” policy more
than 300% of the current annual premium paid by the Trayport Companies for such
D&O Insurance. If such D&O Insurance has been obtained by Sellers or the
Trayport Companies prior to the Closing, Purchaser shall cause such D&O
Insurance to be maintained in full force and effect, for its full term, and
cause all obligations thereunder to be honored by the Trayport Companies. If
Sellers or the Trayport Companies shall for any reason fail to obtain such
“tail” policy, the Trayport Companies or Purchaser shall maintain for a period
of six years after the Closing such D&O Insurance (provided that the Trayport
Companies or Purchaser (or any successor) may substitute therefor policies of at
least the same coverage and amounts containing terms and conditions which are,
in the aggregate, no less advantageous to the insured); provided that in no
event shall the Trayport Companies or Purchaser be required to pay in any one
year more than 200% of the current annual premium paid by the Trayport Companies
for such D&O Insurance; provided, further,

 

53



--------------------------------------------------------------------------------

that if the annual premiums of such D&O Insurance exceed such amount, the
Trayport Companies or Purchaser shall be obligated to obtain a policy with the
greatest coverage available for a cost not exceeding such amount.

(c) If Purchaser, the Trayport Companies or any of its or their successors or
assigns (i) shall consolidate with or merge into any other Person and shall not
be the continuing or surviving corporation or other entity of such consolidation
or merger or (ii) shall transfer all or substantially all of its properties and
assets to any Person, then, in each such case, proper provisions shall be made
so that the successors and assigns of Purchaser or the Trayport Companies, as
the case may be, shall assume all of the obligations set forth in this
Section 6.8.

(d) The obligations of Purchaser, the Trayport Companies and any successors
thereto under this Section 6.8 shall not be terminated or modified in such a
manner as to adversely affect any D&O Indemnified Person to whom this
Section 6.8 applies without the consent of such affected D&O Indemnified Person
(it being expressly agreed that the D&O Indemnified Persons to whom this
Section 6.8 applies shall be third party beneficiaries of this Section 6.8).

SECTION 6.9 Guarantees; Commitments.

(a) Purchaser shall use its commercially reasonable efforts to promptly
substitute itself or have one of its Affiliates to be substituted for Sellers
and any of their Affiliates, and for Sellers and any of their Affiliates to be
released, effective as of the Closing, in respect of all obligations of Sellers
and any of their Affiliates under the London Lease and any guarantees,
indemnities and letters of credit entered into by Sellers or their Affiliates in
the Ordinary Course after the date of this Agreement and to the extent such
guarantees, indemnities and letters of credit secure any obligation of the
Trayport Companies (collectively, the “Downstream Guarantees”).

(b) Sellers shall use their commercially reasonable efforts to promptly
substitute themselves or have one of their Affiliates be substituted for the
Trayport Companies, and for the Trayport Companies to be released, effective as
of the Closing, in respect of all obligations of Trayport Companies under any
guarantees, indemnities and letters of credit entered into by a Trayport Company
and securing any obligation of a Seller or one of its Affiliates (other than the
Trayport Companies) (collectively, the “Upstream Guarantees”).

(c) If, as of the Closing, Purchaser or one of its Affiliates shall not have
substituted itself for Sellers and any of their Affiliates under, and caused
Sellers and their Affiliates to be released from, any Downstream Guarantee,
(i) Purchaser shall continue to use commercially reasonable efforts to cause
itself or one of its Affiliates to be substituted for Sellers and any of their
Affiliates, and for Sellers and any of their Affiliates to be released, in
respect of all obligations of Sellers and any of their respective Affiliates
under any Downstream Guarantee and (ii) Purchaser shall indemnify and hold
harmless Sellers and their Affiliates against any Damages that Sellers or any of
their Affiliates suffer, incur or are liable for by reason of or arising out of
or in consequence of such Downstream Guarantee.

 

54



--------------------------------------------------------------------------------

(d) If, as of the Closing, Sellers or one of their respective Affiliates shall
not have substituted themselves for the Trayport Companies under, and caused
Sellers and their Affiliates to be released from, any Upstream Guarantee,
(i) Sellers shall continue to use commercially reasonable efforts to cause
themselves or one of their respective Affiliates to be substituted for the
Trayport Companies, and for the Trayport Companies to be released, in respect of
all obligations of the Trayport Companies under any Upstream Guarantee and
(ii) Sellers shall indemnify and hold harmless the Trayport Companies against
any Damages that the Trayport Companies suffer, incur or are liable for by
reason of or arising out of or in consequence of such Upstream Guarantee.

SECTION 6.10 Preservation of Privilege. Recognizing that Wachtell, Lipton,
Rosen & Katz (“WLRK”) has acted as legal counsel to Sellers and their Affiliates
(including the Trayport Companies) in connection with the negotiation, execution
and delivery of this Agreement and the consummation of the Sale (the
“Pre-Closing Representation”), and that WLRK intends to or may continue to act
as legal counsel to Sellers and their Affiliates after the Closing (which
Affiliates shall not include the Trayport Companies after the Closing), the
Parties hereby agree that after the Closing any attorney-client privilege
attaching to communications between Sellers, Sellers’ Affiliates or the Trayport
Companies, on the one hand, and WLRK, on the other hand, to the extent such
communications relate to the Pre-Closing Representation, shall belong to and be
controlled by the Sellers, and following the Closing, none of Purchaser nor its
Affiliates (which Affiliates shall include the Trayport Companies after the
Closing) shall knowingly access any such privileged communications.

SECTION 6.11 Exclusivity. From the date of this Agreement until the Closing, or
the earlier termination of this Agreement in accordance with its terms, Sellers
shall not, and Sellers shall procure that their representatives, Affiliates
(including the Trayport Companies) and Affiliates’ representatives will not,
directly or indirectly: (a) solicit, initiate, or encourage the submission of
any proposal or offer from any Person relating to, or enter into or consummate
any transaction relating to, the acquisition of any Securities in the Trayport
Companies or any merger, recapitalization, share exchange, sale of all or
substantially all of the Trayport Companies’ assets (other than sales of
inventory in the Ordinary Course) or any similar transaction or any other
alternative to the Sale or (b) participate in any discussions or negotiations
regarding, furnish any information with respect to, assist or participate in, or
facilitate in any other manner, any effort or attempt by any Person to do or
seek any of the foregoing. GFI and Sellers shall, and shall cause their
Affiliates and their and their Affiliates’ representatives, to immediately
discontinue any conduct that would if continued after the date hereof violate
any aspect of the immediately preceding sentence.

SECTION 6.12 No Purchaser Stockholder Approval. Purchaser shall not take any
action that would cause the vote of the holders of any class or series of
capital stock or other equity interests of Purchaser to be necessary to adopt
this Agreement or to consummate any of the transactions contemplated by this
Agreement, including the issuance of the shares of Purchaser Common Stock to be
issued to Sellers.

SECTION 6.13 Listing. Purchaser shall promptly prepare and submit to the New
York Stock Exchange a listing application covering the shares of Purchaser
Common Stock issuable to Sellers pursuant to this Agreement and shall use
reasonable best efforts to obtain, prior to the Closing Date, approval of the
listing of such Purchaser Common Stock, subject to official notice of issuance,
and Sellers shall reasonably cooperate with Purchaser with respect to such
listing.

 

55



--------------------------------------------------------------------------------

SECTION 6.14 U.K. Equity Interests. Effective as of and conditioned upon the
Closing, except as otherwise expressly set forth herein, Sellers hereby waive,
and agree not to exercise or assert, (a) any and all rights such Sellers have
attached or accruing to the U.K. Equity Interests, including the right to
receive all dividends, distributions or any return of capital declared, paid or
made by GFI TP Ltd. on or after the Closing, and (b) any and all rights of
pre-emption over any of the U.K. Equity Interests conferred upon them by the
articles of association of GFI TP Ltd.

ARTICLE VII

CONDITIONS PRECEDENT

SECTION 7.1 Conditions of All Parties to Closing. The respective obligations of
each Party hereunder to consummate the Sale shall be subject to the fulfillment
(or, if legally permissible, mutual waiver by Sellers and Purchaser), prior to
or at the Closing, of the following condition:

(a) No Injunction. No Order that prohibits the consummation of the Sale shall
have been entered and shall continue to be in effect.

(b) Regulatory Approvals. All consents, approvals, non-disapprovals and other
authorizations of any Governmental Authority set forth in Section 7.1(b) of the
Purchaser Disclosure Letter (the “Regulatory Approvals”) shall have been
obtained.

SECTION 7.2 Conditions to Obligations of Purchaser to Close. Purchaser’s
obligation to effect the Sale is subject to the satisfaction (or waiver by
Purchaser in its sole discretion), prior to or at the Closing, of each of the
following conditions:

(a) (i) The representations and warranties of Sellers contained in
Section 4.3(a) shall be true and correct except for any de minimis inaccuracies
as of the date hereof and as of the Closing Date as though made on and as of the
Closing Date, (ii) the representations and warranties of Sellers contained in
Section 4.1(a), Section 4.3(b), Section 4.3(c) and Section 4.4 (without giving
effect to any limitation as to “materiality,” “Material Adverse Effect” or
similar materiality qualifiers set forth therein) shall be true and correct in
all material respects as of the date hereof and as of the Closing Date as though
made on and as of the Closing Date and (iii) the other representations and
warranties of Sellers contained in Article IV shall be true and correct (without
giving effect to any limitation as to “materiality,” “Material Adverse Effect”
or similar materiality qualifiers set forth therein) as of the date hereof and
as of the Closing Date as though made on and as of the Closing Date (except that
those representations and warranties which address matters only as of a
particular date shall be true and correct only as of such particular date),
except in the case of this clause (iii), where the failure to be so true and
correct would not have, and would not reasonably be expected to have, a Business
Material Adverse Effect.

 

56



--------------------------------------------------------------------------------

(b) The covenants and agreements of Sellers and GFI to be complied with on or
prior to the Closing pursuant to the terms of this Agreement shall have been
complied with in all material respects.

(c) Purchaser shall have received at the Closing a certificate dated the Closing
Date and validly executed on behalf of each Seller by an appropriate executive
officer of such Seller certifying that the conditions specified in
Section 7.2(a) and Section 7.2(b) have been satisfied.

(d) Purchaser shall have received at the Closing all of the items listed in
Section 3.4.

(e) Since the date of this Agreement, no events, occurrences, changes, facts,
conditions or effects have occurred or arisen that, individually or in the
aggregate, have resulted in or would reasonably be expected to result in a
Business Material Adverse Effect.

SECTION 7.3 Conditions to Obligations of Sellers to Close. The obligation of
Sellers to effect the Sale is subject to the satisfaction (or waiver by
Sellers), prior to or at the Closing, of each of the following conditions:

(a) (i) The representations and warranties of Purchaser contained in
Section 5.1(a), Section 5.2 and Section 5.8 (without giving effect to any
limitation as to “materiality,” “Material Adverse Effect” or similar materiality
qualifiers set forth therein) shall be true and correct in all material respects
as of the date hereof and as of the Closing Date as though made on and as of the
Closing Date and (ii) the other representations and warranties of Purchaser
contained in this Agreement shall be true and correct (without giving effect to
any limitation as to “materiality,” “Material Adverse Effect” or similar
materiality qualifiers set forth therein) as of the date hereof and as of the
Closing Date as though made on and as of the Closing Date (except that those
representations and warranties which address matters only as of a particular
date shall be true and correct as of such particular date), except where the
failure to be so true and correct would not have, and would not reasonably be
expected to have, a Purchaser Material Adverse Effect.

(b) The covenants and agreements of Purchaser to be complied with on or prior to
Closing pursuant to the terms of this Agreement shall have been complied with in
all material respects.

(c) Sellers shall have received at the Closing a certificate dated the Closing
Date and validly executed on behalf of Purchaser by an appropriate executive
officer of Purchaser certifying that the conditions specified in Section 7.3(a)
and Section 7.3(b) have been satisfied.

(d) Sellers shall have received at the Closing all of the items listed in
Section 3.5.

(e) Since the date of this Agreement, no events, occurrences, changes, facts,
conditions or effects have occurred or arisen that, individually or in the
aggregate, have resulted in or would reasonably be expected to result in a
Purchaser Material Adverse Effect.

 

57



--------------------------------------------------------------------------------

(f) The Purchaser Common Stock issuable to Sellers pursuant to this Agreement
shall have been authorized for listing on the New York Stock Exchange upon
official notice of issuance.

ARTICLE VIII

TAX MATTERS

SECTION 8.1 Tax Indemnification.

(a) Except to the extent specifically reflected as a Tax liability in the
determination of the Closing Working Capital, each Seller jointly and severally
covenants to pay or cause to be paid an amount equal to, or shall be liable for,
and shall indemnify, defend and hold Purchaser and its Affiliates (including the
Trayport Companies after the Closing Date) harmless from and against (i) any
liability for Excluded Taxes, including any reasonable out-of-pocket fees, costs
and expenses of any outside attorneys, accountants or other external tax
advisors with respect to any Excluded Taxes, and (ii) any and all Damages
incurred by Purchaser or any of its Affiliates to the extent arising out of or
resulting from the breach of an agreement or covenant made in this Article VIII
by Sellers.

(b) Purchaser covenants to pay or cause to be paid an amount equal to, or shall
be liable for, and shall indemnify, defend and hold Sellers and their Affiliates
harmless from and against (i) any and all liabilities for Taxes with respect to
the Trayport Companies other than Excluded Taxes that are the responsibility of
Sellers under Section 8.1(a), including any reasonable out-of-pocket fees, costs
and expenses of any outside attorneys, accountants or other external tax
advisors with respect thereto (ii) any and all Damages incurred by Sellers or
any of their Affiliates to the extent arising out of or resulting from the
breach of an agreement or covenant made in this Article VIII by Purchaser and
(iii) Released Tax Claims.

(c) Payment in full of any amount due from Sellers or Purchaser under this
Section 8.1 shall be made to the affected party in immediately available funds
at least five (5) Business Days before the date payment of the Taxes to which
such payment relates is due, or, if no Tax is payable, within fifteen (15) days
after written demand is made for such payment.

SECTION 8.2 Preparation and Filing of Tax Returns.

(a) Sellers shall timely prepare or shall cause to be timely prepared (i) any
combined, consolidated or unitary Tax Return that includes Sellers or any of
their Affiliates and (ii) any Tax Return of any Trayport Company for any taxable
period that ends on or before the Closing Date. Subject to Section 8.5, Sellers
shall deliver to Purchaser for its review, comment and approval (which approval
shall not be unreasonably withheld) a copy of such proposed Tax Return (i) in
the case of Tax Returns prepared no more frequently than on a quarterly basis,
at least ten (10) Business Days prior to the due date (giving effect to any
validly obtained extension thereof) and (ii) in the case of Tax Returns prepared
more frequently than on a quarterly basis, at least five (5) Business Days prior
to the due date thereof (giving effect to any validly obtained extension
thereof). Sellers shall timely file or shall cause to be timely filed any Tax
Return described in clause (i) and shall deliver to Purchaser, and Purchaser
shall timely file or cause to

 

58



--------------------------------------------------------------------------------

be timely filed in the manner prepared by Sellers, any Tax Returns described in
clause (ii). Except to the extent specifically reflected as a Tax liability in
the determination of the Closing Working Capital, Sellers shall pay, or cause to
be paid, to the appropriate Taxing Authority any amounts shown as due on the Tax
Returns described in this Section 8.2(a) that are the responsibility of the
Sellers under Section 8.1.

(b) Purchaser shall, except to the extent that such Tax Returns are the
responsibility of Sellers under Section 8.2(a), timely prepare and file or shall
cause to be timely prepared and filed all Tax Returns with respect to any
Trayport Company,

(c) For any Straddle Period Tax Return of any Trayport Company that is the
responsibility of Purchaser under Section 8.2(a), Purchaser shall deliver to
Sellers for their review, comment and approval (which approval shall not be
unreasonably withheld) a copy of such proposed Tax Return (accompanied by an
allocation between the Pre-Closing Period and the Post-Closing Period of the
Taxes shown to be due on such Tax Return) (i) in the case of Tax Returns
prepared no more frequently than on a quarterly basis, at least twenty
(20) Business Days prior to the due date (giving effect to any validly obtained
extension thereof) and (ii) in the case of Tax Returns prepared more frequently
than on a quarterly basis, at least five (5) Business Days prior to the due date
thereof (giving effect to any validly obtained extension thereof). Sellers shall
pay to Purchaser the amount of Excluded Taxes shown as due on such Tax Returns
within five (5) Business Days of the due date of such Tax Returns.

(d) Except to the extent required by applicable Law, Purchaser shall not amend,
and shall cause its Subsidiaries not to amend, any Tax Return of any Trayport
Company for any Pre-Closing Period or for any Straddle Period without the
consent of Sellers, which consent shall not be unreasonably withheld,
conditioned or delayed.

SECTION 8.3 Refunds, Credits and Carrybacks.

(a) Subject to Section 8.3(c), Sellers shall be entitled to any refunds or
credits of or against any Excluded Taxes actually received by the Purchaser or
the Trayport Companies, net of any Taxes or other reasonable out-of-pocket fees,
costs and expenses of any outside attorneys, accountants or external other tax
advisors with respect to any such refunds or credits, except to the extent such
refund or credit is reflected in the determination of Closing Working Capital.
Any such Tax refunds or credits for a Straddle Period shall be apportioned
between the Pre-Closing Period and the Post-Closing Period pursuant to the
principles described in the definition of Excluded Taxes for allocating Taxes
with respect to a Straddle Period. Purchaser shall be entitled to any refunds or
credits of or against any Taxes other than refunds or credits of or against
Excluded Taxes that are described in the first sentence of this Section 8.3(a).

(b) Purchaser shall, and shall cause the Trayport Companies to, promptly forward
to Sellers or to reimburse Sellers for any refunds or credits due Sellers
(pursuant to the terms of this Article VIII) after receipt thereof, and Sellers
shall promptly forward to Purchaser or reimburse Purchaser for any refunds or
credits due Purchaser (pursuant to the terms of this Article VIII) after receipt
thereof.

 

59



--------------------------------------------------------------------------------

(c) Purchaser agrees that, to the extent permitted by law, none of the Trayport
Companies shall elect to carry back any item of loss, deduction or credit which
arises in any taxable period ending on or after the Closing Date (“Subsequent
Loss”) into any taxable period ending before the Closing Date. If a Subsequent
Loss is carried back into any taxable period ending on or before the Closing
Date, (i) Sellers shall be entitled to any refund of Taxes realized as a result
thereof to the extent such Subsequent Loss relates to or affects any Excluded
Taxes or that is carried back to a Seller Group Tax Return and (ii) Purchaser
shall be entitled to any other refund of Taxes resulting from such Subsequent
Loss.

SECTION 8.4 Tax Contests.

(a) If any Taxing Authority asserts a Tax Claim, then the Party hereto first
receiving notice of such Tax Claim promptly shall provide written notice thereof
to the other Party or Parties hereto; provided, however, that the failure of
such Party to give such prompt notice shall not relieve the other Party of any
of its obligations under this Article VIII, except to the extent that the other
Party is actually prejudiced thereby. Such notice shall specify in reasonable
detail the basis for such Tax Claim and shall include a copy of the relevant
portion of any correspondence received from the Taxing Authority.

(b) Sellers shall have the right to control, at their own expense, any audit,
examination, contest, litigation or other proceeding by or against any Taxing
Authority (a “Tax Proceeding”) in respect of any Trayport Company that relates
solely to a taxable period that ends on or before the Closing Date; provided,
however, that (i) Sellers shall provide Purchaser with a timely and reasonably
detailed account of each stage of such Tax Proceeding, (ii) Sellers shall
consult with Purchaser and offer Purchaser an opportunity to comment before
submitting any written materials prepared or furnished in connection with such
Tax Proceeding, (iii) Sellers shall defend such Tax Proceeding diligently and in
good faith as if they were the only party in interest in connection with such
Tax Proceeding, (iv) Purchaser shall be entitled to participate, at its own
expense, in such Tax Proceeding and receive copies of any written materials
relating to such Tax Proceeding received from the relevant Taxing Authority, and
(v) Sellers shall not settle, compromise or abandon any such Tax Proceeding
without obtaining the prior written consent of Purchaser, which consent shall
not be unreasonably withheld.

(c) In the case of a Tax Proceeding for a Straddle Period of any Trayport
Company, the Controlling Party shall have the right to control, at its own
expense, such Tax Proceeding; provided, however, that (i) the Controlling Party
shall provide the Non-controlling Party with a timely and reasonably detailed
account of each stage of such Tax Proceeding, (ii) the Controlling Party shall
consult with the Non-controlling Party and offer the Non-controlling Party an
opportunity to comment before submitting any written materials prepared or
furnished in connection with such Tax Proceeding, (iii) the Controlling Party
shall defend such Tax Proceeding diligently and in good faith as if it were the
only party in interest in connection with such Tax Proceeding, (iv) the
Non-controlling Party shall be entitled to participate in such Tax Proceeding,
at its own expense, if such Tax Proceeding could have an adverse impact on the
Non-controlling Party or any of its Affiliates, and (v) the Controlling Party
shall not settle, compromise or abandon any such Tax Proceeding without
obtaining the prior written consent, which consent shall not be unreasonably
withheld, of the Non-controlling Party if such settlement, compromise or
abandonment could have an adverse impact on the Non-controlling

 

60



--------------------------------------------------------------------------------

Party or any of its Affiliates. “Controlling Party” shall mean whichever of
Sellers or Purchaser is reasonably expected to bear the greater Tax liability in
connection with a Straddle Period Tax Proceeding, and “Non-controlling Party”
shall mean whichever of Sellers or Purchaser is not the Controlling Party with
respect to such Straddle Period Tax Proceeding.

(d) Purchaser shall have the right to control, at its own expense, any Tax
Proceeding involving any Trayport Company (other than any Tax Proceeding
described in Section 8.4(b) or (c)).

SECTION 8.5 Sellers Consolidated Returns. Notwithstanding any other provision of
this Agreement, (a) Sellers shall, subject to this Section 8.5, be entitled to
control in all respects, and neither Purchaser nor any of its Affiliates shall
be entitled to participate in, any Tax Proceeding with respect to any
consolidated, combined or unitary Tax Return that includes Sellers and
(b) Sellers shall not be required to provide any Person with any consolidated,
combined or unitary Tax Return or copy thereof that includes Sellers; provided,
however, that to the extent that such Tax Returns would be required to be
delivered to Purchaser and would be subject to Purchaser’s review and approval
pursuant to this Agreement but for this Section 8.5, the Person that would be
required to deliver such Tax Returns shall instead deliver pro forma Tax Returns
relating solely to the relevant Trayport Company and allow Purchaser to review
and approve such pro forma Tax Returns (such approval not to be unreasonably
withheld), and Sellers shall reflect Purchaser’s reasonable comments to such pro
forma Tax Returns on the Tax Returns actually filed with Taxing Authorities.

SECTION 8.6 Cooperation. Each Party hereto shall, and shall cause its Affiliates
to, provide to the other Party hereto such cooperation, documentation and
information as either of them reasonably may request in (i) filing any Tax
Return, amended Tax Return or claim for refund, (ii) determining a liability for
Taxes or an indemnity obligation under this Article VIII or a right to refund of
Taxes, (iii) conducting any Tax Proceeding, or (iv) determining an allocation of
Taxes between a Pre-Closing Period and Post-Closing Period. Such cooperation and
information shall include providing copies of all relevant portions of relevant
Tax Returns, together with all relevant portions of relevant accompanying
schedules and relevant work papers, relevant documents relating to rulings or
other determinations by Taxing Authorities and relevant records concerning the
ownership and Tax basis of property and other information, which any such Party
may possess. Each Party will retain all Tax Returns, schedules and work papers,
and all material records and other documents relating to Tax matters, of the
relevant entities for their respective Tax periods ending on or prior to the
Closing Date until the later of (A) the expiration of the statute of limitations
for the Tax periods to which the Tax Returns and other documents relate or
(B) ten years following the due date (without extension) for such Tax Returns.
Thereafter, the Party holding such Tax Returns or other documents may dispose of
them after offering the other Party reasonable notice and opportunity to take
possession of such Tax Returns and other documents at such other Party’s own
expense. Each Party shall make its employees reasonably available on a mutually
convenient basis at its cost to provide explanation of any documents or
information so provided.

SECTION 8.7 Tax Sharing Agreements. Anything in this Agreement or any other
agreement to the contrary notwithstanding, all liabilities and obligations
(i) between Sellers or any of their Affiliates (other than the Trayport
Companies) on the one hand and the Trayport

 

61



--------------------------------------------------------------------------------

Companies on the other hand, or (ii) at the request of Purchaser, between any of
the Trayport Companies under any Tax allocation or Tax sharing agreement in
effect prior to the Closing Date (other than this Agreement) shall cease and
terminate as of the Closing Date as to all past, present and future taxable
periods, and the Trayport Companies shall thereafter not be bound thereby or
have any liability thereunder and all powers of attorney of the Trayport
Companies with respect to Taxes shall be terminated as of the Closing Date and
shall be of no further force of effect.

SECTION 8.8 Timing Differences.

(a) Purchaser agrees that if as the result of any audit adjustment (or
adjustment in any other Tax Proceeding) made with respect to any Tax Item by any
Taxing Authority with respect to Taxes for which Sellers are liable or
responsible (and which liability is actually satisfied by the Sellers),
Purchaser, the Trayport Companies or any of their respective Subsidiaries or
Affiliates receives a Tax Benefit, then Purchaser shall pay to Sellers the
amount of such Tax Benefit within fifteen (15) days of filing the Tax Return in
which such Tax Benefit is actually realized or utilized.

(b) Sellers shall be entitled to any Tax Benefit arising from any deduction
arising in respect of any Trayport Transaction Expenses that are borne or paid
by Sellers, and Purchaser acknowledges and agrees that it will pay Sellers the
amount of any Tax Benefit that results from such deduction on a Tax Return of
Purchaser or any of its Affiliates (including the Trayport Companies) when such
Tax Benefit is actually realized or utilized.

SECTION 8.9 Coordination. Claims for indemnification with respect to Taxes shall
be governed by this Article VIII and Section 10.8 (but not by any other
provision of Article X, unless explicitly provided for in this Article VIII).

SECTION 8.10 Tax Treatment of Payments. Sellers, Purchaser and their respective
Affiliates shall treat any and all payments under this Agreement (including for
breach of warranty or representation) as an adjustment to the Closing Payment
for Tax purposes unless they are required to treat such payments otherwise by
applicable Tax Laws. Accordingly, any reference in this Agreement to an
indemnity in respect of a liability for the Trayport Entities (or their
Subsidiaries) or any obligation of the Parties to make a payment in respect of
the Trayport Entities (or their Subsidiaries) shall be construed as a reference
to a covenant by Seller (for itself and on behalf of its Affiliates) to pay
Purchaser (for itself and on behalf of its Affiliates) an amount equal to such
liability or payment.

SECTION 8.11 Sales and Transfer Taxes. Purchaser shall pay and be responsible
for all sales, use, value-added, business, goods and services, transfer, stamp
duty (including UK stamp duty), documentary, conveyancing or similar taxes or
expenses that may be imposed as a result of the Sale, together with any and all
penalties, interest and additions to tax with respect thereto (“Transfer
Taxes”), and Sellers and Purchaser shall cooperate in timely making all filings,
returns, reports and forms as may be required to comply with the provisions of
such Tax Laws.

 

62



--------------------------------------------------------------------------------

SECTION 8.12 Released Tax Claims.

(a) Purchaser hereby acknowledges that GFI was party to (i) that certain Share
Purchase Agreement, dated as of January 31, 2008, by and among, Alan Deller,
Elliot Piggott, Edmund Hor, Michael Imperato and Richard Fisher (collectively,
the “2008 Sellers”) and GFI for the sale and purchase of shares held in Trayport
Limited (the “2008 SPA”) and (ii) that certain Tax Deed of Covenant, dated as of
January 31, 2008 (the “Tax Deed”) pursuant to which the 2008 Sellers agreed to
pay to amounts equal to certain future tax liabilities payable by Trayport
Limited and its subsidiaries, including the Released Tax Claims.

(b) GFI and Sellers hereby assign and convey to Purchaser, effective as of the
later of (i) Closing and (ii) the execution and delivery of all parties thereto
of the Deed of Substitution, in accordance with the terms of the Deed of
Substitution, any and all claims and rights with respect to the Released Tax
Claims under the 2008 SPA and the Tax Deed.

(c) Purchaser hereby acknowledges and agrees, on behalf of itself and its
Affiliates, from and after the effective time of the assignment pursuant to
Section 8.12(b), that neither Purchaser nor any of its Affiliates shall be
entitled to or receive any indemnity (under this Agreement or otherwise),
recovery or payment from GFI or Sellers in respect of the Released Tax Claims,
and Purchaser and its Affiliates shall only seek recovery from the 2008 Sellers
for such matters. Further, Purchaser, on behalf of itself and its Affiliates,
hereby waives, releases, forever discharges, and agrees not to sue GFI and the
Sellers, or any of their respective equity holders, former equity holders,
Affiliates, related entities, or subsidiaries, and their respective members,
partners, directors, officers, agents, employees, attorneys, and the
predecessors, successors, and assigns of each of them (collectively, the
“Released Parties”) with respect to any claims or causes of action, whether
known or unknown, that Purchaser and its Affiliates now has, ever had, or will
ever have or may allege to have, against the Released Parties for or related in
any way to the Released Tax Claims.

SECTION 8.13 Section 338(h)(10) Election. Seller shall cause the common parent
of the consolidated group that includes Trayport Inc. for U.S. federal income
tax purposes as of the Closing to join with Purchaser and Trayport Inc. in
making an election under Section 338(h)(10) of the Code and any similar election
under any applicable state, local or foreign income Tax law (collectively, the
“Section 338(h)(10) Election”) with respect to Purchaser’s purchase of the
equity of Trayport Inc, contemplated herein. Such common parent shall include
any income, gain, loss, deduction, or other tax item resulting from the
Section 338(h)(10) Elections on its respective Tax Returns to the extent
required by applicable Law.

ARTICLE IX

TERMINATION

SECTION 9.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing:

(a) by the mutual written consent of Purchaser and Sellers;

 

63



--------------------------------------------------------------------------------

(b) (i) by either Purchaser or Sellers, upon written notification of the
non-terminating Party by the terminating Party, if any Order permanently
prohibiting consummation of the Sale shall have been issued and shall have
become final and non-appealable or (ii) by Sellers, upon written notification of
Purchaser by Sellers, if a Governmental Authority issues an Order that prohibits
the consummation of the Sale (other than where such Order is of an interim or
temporary nature), and Purchaser does not seek to overturn such Order within
thirty (30) days of its issuance; provided, however, that a Party shall not have
the right to terminate this Agreement pursuant to this Section 9.1(b) if the
failure by such Party or of any of its Affiliates to perform any of its material
covenants or obligation under this Agreement has been the cause of, or has
resulted in, such Order;

(c) by either Purchaser or Sellers, if the Closing has not occurred by May 15,
2016 or, in the circumstances and as by the date, in each case as detailed in
Section 9.1(c) of the Purchaser Disclosure Letter, if Purchaser elects to extend
such date in writing (the “Extension Election”) (such date, as it may be so
extended, the “Outside Date”); provided, however, that neither Purchaser nor
Sellers shall have the right to terminate this Agreement pursuant to this
Section 9.1(c) if its (or GFI’s, in the case of Sellers) failure to perform or
breach of any of its (or GFI’s, in the case of Sellers) material covenants,
representations, warranties or obligations under this Agreement has been the
cause of, or has resulted in, the failure of the Sale to occur on or before such
date;

(d) by Sellers, if Purchaser shall have breached any of its representations,
warranties, covenants or agreements contained in this Agreement that would give
rise to the failure of a condition set forth in Section 7.3(a) or
Section 7.3(b), which breach cannot be or has not been cured within sixty
(60) Business Days after the giving of written notice by Sellers to Purchaser
specifying such breach (provided that in no event shall such 60 Business Day
period extend beyond the Outside Date and provided that Purchaser is not then in
material breach of any of its representations, warranties, covenants or
agreements contained in this Agreement); or

(e) by Purchaser, if Sellers or GFI shall have breached any of their
representations, warranties, covenants or agreements contained in this Agreement
that would give rise to the failure of a condition set forth in Section 7.2(a)
or Section 7.2(b), which breach cannot be or has not been cured within sixty
(60) Business Days after the giving of written notice by Purchaser to Sellers
specifying such breach (provided that in no event shall such 60 Business Day
period extend beyond the Outside Date and provided that Purchaser is not then in
material breach of any of its representations, warranties, covenants or
agreements contained in this Agreement).

SECTION 9.2 Purchaser Termination Fee. Notwithstanding anything in this
Agreement to the contrary, in the event that this Agreement is terminated
pursuant to (a) Section 9.1(b), if (i) such Order is promulgated or requested to
be promulgated under or with respect to a Regulatory Law (other than the HSR Act
to the extent applicable to Sellers’ acquisition of Purchaser Common Stock) and
(ii) at the time of such termination, the conditions set forth in
Sections 7.2(a), 7.2(b) and 7.2(e) have been satisfied or waived (other than
those conditions which by their nature could not be satisfied until the Closing,
but which conditions at the time of termination are capable of being satisfied)
or (b) Section 9.1(c) if, at the time of such termination, (i) the condition set
forth in Section 7.1(a) (if such Order is promulgated under or

 

64



--------------------------------------------------------------------------------

with respect to a Regulatory Law other than the HSR Act to the extent applicable
to Sellers’ acquisition of Purchaser Common Stock) or Section 7.1(b) has not
been satisfied (except for the lack of HSR Approval to the extent applicable to
Sellers’ acquisition of Purchaser Common Stock) and (ii) the conditions set
forth in Sections 7.2(a), 7.2(b) and 7.2(e) have been satisfied or waived (other
than those conditions which by their nature could not be satisfied until the
Closing, but which conditions at the time of termination were capable of being
satisfied), then, in each case Purchaser shall promptly, but in no event later
than two (2) Business Days after the date of termination of this Agreement,
(A) pay by wire transfer of immediately available funds to accounts designated
by Sellers, an amount in cash equal to twenty five million dollars
($25,000,000), (B) deliver to Sellers evidence of book-entry shares representing
a number of shares of Purchaser Common Stock equal to (I) fifty million dollars
($50,000,000) divided by (II) the arithmetic average of the daily intra-day
volume-weighted average price of one share of Purchaser Common Stock on the New
York Stock Exchange during the regular trading session (and excluding pre-market
and after-hours trading) over the ten (10) consecutive trading days ending the
second (2nd) trading day prior to the day on which this Agreement is terminated
as contemplated in clause (a) or (b) above, which shares of Purchaser Common
Stock shall be free and clear of all Liens, and (C) deliver a counterpart of the
Registration Rights Agreement duly executed by Purchaser, to Sellers (the
“Purchaser Termination Fee”); provided that if the Extension Fee was previously
paid, the Purchaser Termination Fee shall be deemed paid at the time of such
termination and no further payment shall be required in connection with such
termination. Purchaser acknowledges that the agreement contained in this
Section 9.2 is an integral part of the transactions contemplated by this
Agreement and that, without this agreement, the Sellers would not have entered
into this Agreement. Accordingly, if Purchaser fails to promptly pay any amount
due pursuant to this Section 9.2, and in order to obtain such payment, the
Sellers commence a suit that results in a judgment against Purchaser for such
payment, Purchaser shall pay to each of the Sellers their expenses (including
reasonable attorneys’ fees and expenses) in connection with such suit, together
with interest on the amount of the applicable fee at the prime lending rate as
published in The Wall Street Journal, in effect on the date such payment is
required to be made. Subject to Section 9.3 and the right of specific
performance pursuant to Section 11.13, the payment by Purchaser of the Reverse
Termination Fee in the circumstances under which such fee is payable shall be
the sole and exclusive remedy of Sellers and GFI for any damages suffered by
Sellers, GFI and the Trayport Companies as a result of the failure of the
transactions contemplated by this Agreement to be consummated, and upon such
payment pursuant to this Section 9.2 in the circumstances under which such fee
is payable, Purchaser shall not have any further liability or obligation related
to or arising out of this Agreement.

SECTION 9.3 Effect of Termination. If this Agreement is terminated, no Party
hereto (or any of its Affiliates, directors, officers, representatives or
agents) will have any liability to any other Party to this Agreement, except for
any liability arising out of any knowing or willful breach of this Agreement
prior to such termination and except for the obligations set forth in
Section 6.2(c)(i), Section 9.2 and Article XI, which shall survive termination.

 

65



--------------------------------------------------------------------------------

ARTICLE X

INDEMNIFICATION

SECTION 10.1 Survival of Representations and Warranties and Covenants.

(a) The right to commence any claim for indemnification hereunder with respect
to the representations and warranties set forth in Article IV or in any
certificate delivered hereunder by Sellers shall survive until the date that is
twelve (12) months after the Closing Date. The representations and warranties
set forth in Article V shall not survive beyond the Closing and there shall be
no liability in respect thereof, whether such liability has accrued prior to or
after Closing; provided that the Seller Indemnified Parties shall have a right
to commence any claim for indemnification hereunder with respect to the
representations and warranties set forth in Article V, or in any certificate
delivered hereunder by Purchaser with respect to such representations and
warranties, from the Closing Date until the latest of (i) the fifteenth
(15th) trading day after Registrable Securities (as defined in the Registration
Rights Agreement) are first subject to an effective registration statement filed
by Purchaser with the SEC and (ii) if a Blackout Period (as defined in the
Registration Rights Agreement) occurs during such fifteen (15) day period, the
trading day immediately after the last day of such Blackout Period.
Notwithstanding the foregoing sentences, the right to commence any claim with
respect to the representations and warranties contained in Section 4.1
(Organization and Good Standing), Section 4.2(a) and (b) (Trayport Entities and
Subsidiaries), Section 4.3(a) and (b) (Title), Section 4.4 (Authorization),
Section 4.7(a) (Transactions with Affiliates) and Section 4.12 (No Brokers or
Finders) (as the same may be confirmed or repeated in any certificate delivered
hereunder) (the “Seller Fundamental Representations”) and the representations
and warranties contained in Section 5.1 (Organization and Good Standing),
Section 5.2 (Authorization) and Section 5.12 (No Brokers or Finders) (as the
same may be confirmed or repeated in any certificate delivered hereunder) (the
“Purchaser Fundamental Representations”) and any claim based on fraud will
survive indefinitely; provided, further that the right to commence any claim
with respect to the representations and warranties contained in Section 4.18
(Taxes) will survive until the date that is thirty (30) days following the
expiration of the applicable statute of limitations.

(b) The covenants and agreements that contemplate actions (or inaction) to be
taken (or not taken) after the Closing shall survive in accordance with their
terms. The covenants and agreements that contemplate action (or inaction) to be
taken (or not taken) between the date hereof and the Closing shall survive until
the date that is twelve (12) months after the Closing Date.

(c) Notwithstanding Section 10.1(a) and Section 10.1(b), in the event written
notice of any bona fide claim for indemnification under Section 10.2(a),
Section 10.2(b), Section 10.3(a) or Section 10.3(b) shall have been given in
accordance herewith within the applicable survival period setting forth in
reasonable detail the legal and factual basis for such claim (in light of the
facts then known), the indemnification claim shall survive until such time as
such claim is fully and finally resolved. Neither Purchaser nor Sellers shall
have any liability pursuant to this Agreement with respect to any
indemnification claim for a breach of representation, warranty, covenant or
agreement first asserted after the survival period specified for such
representation, warranty, covenant or agreement in Section 10.1(a) or
Section 10.1(b), as applicable.

 

66



--------------------------------------------------------------------------------

SECTION 10.2 Indemnification of Purchaser. Subject to Section10.1 and
Section 10.5, from and after the Closing Date, Sellers shall, jointly and
severally, indemnify, defend, save and hold harmless Purchaser, its Affiliates,
including, following the Closing each Trayport Company, and their respective
officers, directors, employees, agents and representatives in their capacities
as such (collectively, the “Purchaser Indemnified Parties”), from and against
(whether in connection with a Third Party Claim or a direct claim) any and all
Damages to the extent resulting from, arising out of or relating to:

(a) any breach by Sellers of any representation or warranty under this Agreement
or any certificate delivered pursuant to this Agreement (provided that, in each
case, assuming that all qualifications contained in such representation or
warranty, and the underlying representations and warranties in this Agreement
referred to in any such certificate delivered at Closing, as to materiality,
including each qualifying reference to the phrases “Business Material Adverse
Effect,” the words “material” and “materially” and all similar materiality
qualifiers, shall be disregarded, other than with respect to (i) Section 4.9,
Section 4.14(c), Section 4.15(a), and Section 4.20(c) and (ii) representations
and warranties requiring lists of material items); and

(b) the failure by Sellers to perform any of their covenants or agreements
contained in this Agreement.

SECTION 10.3 Indemnification of Sellers. Subject to Section 10.1 and
Section 10.5 hereof, from and after the Closing, Purchaser hereby agrees to
indemnify, defend, save and hold harmless Sellers, their Affiliates, officers,
directors, employees, agents and representatives in their capacities as such
(collectively, the “Seller Indemnified Parties” and together with the Purchaser
Indemnified Parties, the “Indemnified Parties”) from and against (whether in
connection with a Third Party Claim or a direct claim) any and all Damages to
the extent resulting from, arising out of or relating to:

(a) any breach by Purchaser of any representation or warranty under this
Agreement (provided that, in each case, assuming that all qualifications
contained in such representation or warranty, and the underlying representations
and warranties in this Agreement referred to in any such certificate delivered
at Closing, as to materiality, including each qualifying reference to the
phrases “Purchaser Material Adverse Effect,” the words “material” and
“materially” and all similar materiality qualifiers, shall be disregarded other
than with respect to (i) Section 5.6 and (ii) representations and warranties
requiring lists of material items); and

(b) the failure by Purchaser to perform any of its covenants or agreements
contained in this Agreement.

SECTION 10.4 Claims.

(a) Third Party Claims. Upon receipt by an Indemnified Party of notice of any
action, suit, proceeding, audit, claim, demand, investigation or assessment made
or brought by an unaffiliated third party (a “Third Party Claim”) with respect
to a matter for which such Indemnified Party is indemnified under this Article X
which has or is expected to give rise to a claim for Damages, the Indemnified
Party shall promptly (but in any event within ten (10)

 

67



--------------------------------------------------------------------------------

Business Days of receipt of such Third Party Claim), in the case of a Purchaser
Indemnified Party, notify Sellers, and in the case of a Seller Indemnified
Party, notify Purchaser (Sellers or Purchaser, as the case may be, the
“Indemnifying Party”), in writing, indicating the nature of such Third Party
Claim and, to the extent known, the basis therefor; provided, however, that any
delay or failure by the Indemnified Party to give notice to the Indemnifying
Party shall relieve the Indemnifying Party of its obligations hereunder only to
the extent, if at all, that it is prejudiced by reason of such delay or failure.
Such written notice (a “Claim Notice”) shall set forth (i) the facts and
circumstances giving rise to such claim for indemnification, to the extent then
known by the Indemnified Party, including copies of all material written
evidence thereof, (ii) the nature of the Damages suffered or incurred or
expected to be suffered or incurred, to the extent then known by the Indemnified
Party, (iii) a reference to the provisions of this Agreement in respect of which
such Damages have been suffered or incurred or are expected to be suffered or
incurred, and (iv) the amount of Damages actually suffered or incurred, to the
extent then known by the Indemnified Party, and, to the extent the Damages have
not yet been suffered or incurred, a good-faith estimate, to the extent then
reasonably estimable, of the amount of Damages that could reasonably be expected
to be suffered or incurred. The Indemnifying Party shall have thirty (30) days
after receipt of the Claim Notice to elect, at its option, to assume and control
the defense of, at its own expense and by its own counsel (which counsel shall
be reasonably acceptable to the Indemnified Party), any such Third Party Claim
and shall be entitled to assert any and all defenses available to the
Indemnified Party to the fullest extent permitted by applicable Law so long as
(A) the Indemnifying Party’s written notice of its election to assume the
defense of such Third Party Claim states that the Indemnifying Party will, and
thereby covenants to, indemnify pursuant to, and subject to the limitations
contained in, this Article X and, (B) the Indemnified Party has not been advised
by counsel that an actual or potential conflict exists between the Indemnified
Party and the Indemnifying Party in connection with the defense of such Third
Party Claim and (C) the Third Party Claim does not relate to any criminal or
regulatory enforcement Proceeding; provided, that, if the Indemnifying Party
assumes the defense of a Third Party Claim and (x) the Indemnified Party
subsequently discovers that the facts presented at the time the Indemnifying
Party assumed control of the defense were not accurate or incomplete, and
(y) the Indemnifying Party reasonably determines that the new information is
reasonably likely to mean that the Indemnifying Party does not have an
indemnification obligation in respect of such Third Party Claim, then the
Indemnifying Party shall provide the Indemnified Party written notice of the
same and shall cooperate with the Indemnified Party to transfer control back to
the Indemnified Party and the acknowledgement referred to in clause (A) of this
sentence shall be null and void and have no further force or effect. If the
Indemnifying Party shall undertake to compromise or defend any such Third Party
Claim, it shall promptly notify the Indemnified Party of its intention to do so,
and the Indemnified Party agrees to, and to cause its Affiliates to, cooperate
with the Indemnifying Party and its counsel in the compromise of, or defense
against, any such Third Party Claim, including by furnishing non-privileged
books and records, personnel and witnesses, as appropriate for any defense of
such Third Party Claim ; provided, however, that the Indemnifying Party shall
not settle, compromise or discharge, or admit any liability with respect to, any
such Third Party Claim without the prior written consent of the Indemnified
Party (which consent will not be unreasonably withheld) unless the relief
(I) consists solely of money damages, (II) results in the full and general
release of all Indemnified Parties named in such Third Party Claim from all
liabilities arising or relating to, or in connection with, such Third Party
Claim and (III) involves no finding or admission of

 

68



--------------------------------------------------------------------------------

any fault or violation of applicable Law. Notwithstanding an election to assume
the defense of such action or proceeding, the Indemnified Party shall have the
right to employ separate counsel and to participate in the defense of such
action or proceeding, and the Indemnifying Party shall bear the reasonable fees,
costs and expenses of such separate counsel if (x) the Indemnified Party shall
have been advised by counsel that a conflict of interest makes representation by
the same counsel or the counsel selected by the Indemnifying Party inappropriate
or (y) the Indemnifying Party shall have authorized in writing the Indemnified
Party to employ separate counsel at the Indemnifying Party’s expense. In any
event, the Indemnified Party and Indemnifying Party and their counsel shall
cooperate in the defense of any Third Party Claim subject to this Article X and
keep such Persons informed of all developments relating to any such Third Party
Claims, and provide copies of all relevant correspondence and documentation
relating thereto. The Indemnified Party shall have the right at its own expense
to participate in the defense of such asserted liability. If the Indemnifying
Party receiving such notice of Third Party Claim does not timely elect to defend
such Third Party Claim, the Indemnified Party shall have the right, at the
Indemnifying Party’s expense, to defend such Third Party Claim; provided,
however, that the Indemnified Party shall not settle, compromise or discharge,
or admit any liability with respect to, any such Third Party Claim without the
prior written consent of the Indemnifying Party (such consent not to be
unreasonably withheld).

(b) Direct Claims. As promptly as is reasonably practicable after becoming aware
of a claim for indemnification under this Agreement not involving a Third Party
Claim, the Indemnified Party shall provide a Claim Notice to the Indemnifying
Party of such claim; provided, that any delay or failure by the Indemnified
Party to provide such Claim Notice shall not relieve the Indemnifying Party of
its obligations hereunder except to the extent, if at all, that it is prejudiced
by reason of such delay or failure. Each Party hereto also agrees that any
direct claim which such Party may bring against any other Party hereto under the
provisions of this Agreement shall be governed exclusively by the provisions of
this Article X, other than Section 10.4(a).

SECTION 10.5 Limitations.

(a) To avoid any duplicative recovery, in no event shall Sellers or Purchaser be
required to provide indemnification to any Purchaser Indemnified Party or Seller
Indemnified Party, respectively, pursuant to Section 10.2 or 10.3 for any amount
that is included in the final Adjustment Amount, final Closing Cash or final
Closing Indebtedness.

(b) In no event shall (i) Sellers be required to provide indemnification to any
Purchaser Indemnified Party for any claim (with all claims arising out of
substantially the same events or circumstances being aggregated for such
purposes) under Section 10.2 or (ii) Purchaser be required to provide
indemnification to any Seller Indemnified Party for any claim (with all claims
arising out of substantially the same events or circumstances being aggregated
for such purposes) under Section 10.3, in each of cases (i) and (ii), if the
amount of such claim or aggregated claims is equal to or less than seventy-five
thousand dollars ($75,000) (“De Minimis Claims”); provided, however, that the
limitation set forth in this Section 10.5(b) shall not apply to any breach of
the covenants or obligations set forth in Section 3.3 (Closing Payment) or
Section 3.7 (Post-Closing Adjustment).

 

69



--------------------------------------------------------------------------------

(c) Sellers shall not be liable for any amounts for which Purchaser Indemnified
Parties are otherwise entitled to indemnification pursuant to Section 10.2(a)
until the aggregate amount of all Damages exceeds, on a cumulative basis, nine
million seven hundred fifty thousand dollars ($9,750,000) (the “Threshold”), and
then the Purchaser Indemnified Parties shall be entitled to indemnification
pursuant to Section 10.2(a) for all of their Damages (excluding any Damages with
respect to De Minimis Claims) in excess of such Threshold, subject to the other
limitations set forth in this Article X; provided, however, that the limitation
set forth in this Section 10.5(c) shall not apply to any breach of any of the
Seller Fundamental Representations or claims based upon fraud. Purchaser shall
not be liable for any amounts for which Seller Indemnified Parties are otherwise
entitled to indemnification pursuant to Section 10.3(a) until the aggregate
amount of all Damages exceeds, on a cumulative basis, the Threshold, and then
the Seller Indemnified Parties shall be entitled to indemnification pursuant to
Section 10.3(a) for all of their Damages (excluding any Damages with respect to
De Minimis Claims) in excess of such Threshold, subject to the other limitations
set forth in this Article X; provided, however, that the limitation set forth in
this Section 10.5(c) shall not apply to any breach of any of the Purchaser
Fundamental Representations or claims based upon fraud.

(d) In no event shall Sellers’ aggregate liability pursuant to Section 10.2(a)
exceed an amount equal to sixty five million dollars ($65,000,000) (the “Cap”);
provided, however, that the limitation set forth in this Section 10.5(d) shall
not apply to a breach of any of the Seller Fundamental Representations or claims
based upon fraud. In no event shall Purchaser’s aggregate liability pursuant to
Section 10.3(a) exceed an amount equal to the Cap; provided, however, that the
limitation set forth in this Section 10.5(d) shall not apply to any breach of
any of the Purchaser Fundamental Representations or claims based upon fraud.
Claims for indemnification pursuant to any other provision of Section 10.2 or
Section 10.3 are not subject to the limitations set forth in Section 10.5(c) and
(d). Notwithstanding anything in this Agreement to the contrary, in no event
shall Sellers’ or Purchaser’s aggregate liability under this Article X exceed
the Closing Purchase Price, subject to any final adjustments to the components
therein in accordance with Section 3.7.

(e) Purchaser and Sellers acknowledge and agree that, following the Closing,
except in the case of fraud, the indemnification provisions of Section 8.1,
Section 10.2 and Section 10.3 shall be the sole and exclusive monetary remedies
of Sellers and Purchaser, respectively, for any Damages (including any Damages
from claims for breach of contract, warranty, tortious conduct (including
negligence) or otherwise and whether predicated on common law, statute, strict
liability, or otherwise) that each Party may at any time suffer or incur, or
become subject to, as a result of or in connection with this Agreement, or the
transaction contemplated by this Agreement, including any breach of any
representation or warranty in this Agreement by any Party, or any failure by any
Party to perform or comply with any covenant or agreement that, by its terms,
was to have been performed, or complied with, under this Agreement. Without
limiting the generality of the foregoing, from and after the Closing, the
Parties hereto hereby irrevocably waive any right of rescission they may
otherwise have or to which they may become entitled other than in the case of
fraud.

SECTION 10.6 Tax Benefit and Insurance. Notwithstanding anything herein to the
contrary, Damages shall be (a) net of any Tax Benefit and (b) net of any
insurance or other recoveries actually received by the Indemnified Party or its
Affiliates in connection with the facts

 

70



--------------------------------------------------------------------------------

giving rise to the right of indemnification. The Indemnified Party shall use,
and cause its Affiliates to use, commercially reasonable efforts to seek full
recovery under all insurance and indemnity provisions covering such Damages to
the same extent as it would if such Damages were not subject to indemnification
hereunder.

SECTION 10.7 Additional Limitations on Damages. In no event shall any
Indemnifying Party have any liability for punitive, exemplary, special or
speculative damages or any consequential damages that are not reasonably
foreseeable (in each case other than damages payable to third parties that may
be imposed or otherwise incurred).

SECTION 10.8 Tax Indemnification. Other than Section 10.1(a), Section 10.6 and
this Section 10.8, the foregoing provisions of this Article X shall not apply to
indemnification with respect to matters relating to Taxes, which shall be
governed exclusively by Article VIII.

SECTION 10.9 Mitigation. Each of the Parties agrees to use its commercially
reasonable efforts to mitigate its respective Damages upon and after becoming
aware of any event or condition that would reasonably be expected to give rise
to any Damages that are indemnifiable hereunder. Subject to all applicable legal
and contractual restrictions, upon making any payment to the Indemnified Party
for any indemnification claim pursuant to this Article X, the Indemnifying Party
shall be subrogated, to the extent of such payment, to any rights which the
Indemnified Party may have against any third parties with respect to the subject
matter underlying such indemnification claim, and the Indemnified Party shall
assign any such rights to the Indemnifying Party to the extent such rights are
assignable.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1 Payments.

(a) Any payments to be made under this Agreement shall be made by wire transfer
in dollars (with amounts denominated in currencies other than dollars being
converted to dollars in accordance with Section 1.2(d)) on the relevant due date
with value on that date in immediately available funds and without deducting
costs. Payments to Sellers shall be made to such bank account in the United
States hereafter designated by Sellers to Purchaser (such account, the “Sellers’
Bank Account”) and payments to Purchaser shall be made to such bank account in
the United States hereafter designated by Purchaser to Sellers (such account,
the “Purchaser’s Bank Account”).

(b) If this Agreement provides that Purchaser shall make a payment or part of a
payment in Purchaser Common Stock (a “Stock Payment”), then Purchaser may at its
option make such Stock Payment in whole or in part in cash. If Purchaser elects
to pay such Stock Payment or a part thereof in cash, then Purchaser shall pay in
accordance with Section 11.1(a) to Sellers’ Bank Account an amount equal to
(A) the aggregate arithmetic average of the daily intra-day volume-weighted
average price of one share of Purchaser Common Stock on the New York Stock
Exchange during the regular trading session (and excluding pre-market and
after-hours trading)

 

71



--------------------------------------------------------------------------------

over the ten (10) consecutive trading days ending on the second (2nd) trading
day prior to the day on which such Stock Payment would be due multiplied by
(B) by the number of shares of Purchaser Common Stock Purchaser would otherwise
have to be delivered to Sellers.

SECTION 11.2 Notices. All notices, demands, and other communications required or
permitted to be given to any Party under this Agreement shall be in writing and
any such notice, demand or other communication shall be deemed to have been duly
given when delivered by hand, courier or overnight delivery service or, if
mailed, two (2) Business Days after deposit in the mail, certified or registered
mail, return receipt requested and with first-class postage prepaid, or, if sent
by electronic mail, when sent if confirmed by reply electronic mail that is not
automated, or, in the case of facsimile notice, when sent and transmission is
confirmed, and, regardless of method, addressed to the Party at its address or
facsimile number set forth below (or at such other address or facsimile number
as the Party shall furnish the other Parties in accordance with this
Section 11.1):

 

(a)      If to Sellers or GFI:      GFI Group Inc.      55 Water Street      New
York, New York 10041      Attn:    Stephen M. Merkel, Esq.      Facsimile:   
(212) 829-4708      Email:    s.merkel@cantor.com      With a copy (which shall
not constitute notice) to:      Wachtell, Lipton, Rosen & Katz      51 West 52nd
Street      New York, New York 10019      Attn:    David K. Lam, Esq.     
Email:    DKLam@wlrk.com      Facsimile:    (212) 403-2000 (b)      If to
Purchaser:      Intercontinental Exchange, Inc.      5560 New Northside Drive
     Atlanta, GA 30328      Attn:    Johnathan Short      Email:   
Johnathan.Short@theice.com      Facsimile:    (770) 937-0020      With a copy
(which shall not constitute notice) to:      Shearman & Sterling LLP      599
Lexington Avenue      New York, New York 10022      Attn:    David Connolly     
Email:    David.Connolly@shearman.com      Facsimile:    (212) 848-7179

 

72



--------------------------------------------------------------------------------

SECTION 11.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such State, without regard to the conflict
of laws principles of such State (other than §§ 5-1401 and 5-1402 of the New
York General Obligations Law).

SECTION 11.4 Jurisdiction; Venue; Consent to Service of Process.

(a) Each Party hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of courts of the State of New York,
County of New York, including the Federal courts located therein, should Federal
jurisdiction requirements exist for any action arising out of or relating to
this Agreement. Each of the Parties consents to the jurisdiction of such courts
(and of the appropriate appellate courts) in any such action or proceeding and
waives any objection to venue laid therein. In addition, each of the Parties
hereto irrevocably and unconditionally waives and agrees not to assert by way of
motion, as a defense or otherwise (i) any claim that it is not subject to the
jurisdiction of the above courts, (ii) that its property is exempt or immune
from attachment or execution in any such action or proceeding in the above-named
courts, (iii) that such action or proceeding is brought in an inconvenient
forum, and (iv) that such action or proceeding should be transferred or removed
to any court other than one of the above-named courts, or should be stayed by
reason of the pendency of some other proceeding in any other court other than
one of the above-named courts, or that this Agreement or the subject matter
hereof may not be enforced in or by such courts. Each of the Parties hereto
hereby agrees not to commence any such action or proceeding other than before
one of the above-named courts. Each of the Parties hereto also hereby agrees
that any final and unappealable judgment against a Party in connection with any
such action or proceeding shall be conclusive and binding on such Party and that
such judgment may be enforced in any court of competent jurisdiction, either
within or outside of the United States. A certified or exemplified copy of such
award or judgment shall be conclusive evidence of the fact and amount of such
award or judgment. The foregoing consent to jurisdiction shall not
(A) constitute submission to jurisdiction or general consent to service of
process in the State of New York, County of New York, for any purpose except
with respect to any action or proceeding resulting from, relating to or arising
out of this Agreement or (B) be deemed to confer rights on any Person other than
the respective Parties to this Agreement.

(b) To the extent that any Party has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, each of such Seller or
Purchaser hereby irrevocably waives such immunity in respect of its obligations
with respect to this Agreement.

(c) Each Party irrevocably consents to service of process in the manner provided
for the giving of notices pursuant to Section 11.1 of this Agreement. Nothing in
this Section 11.4 shall affect the right of any Party to serve process in any
other manner permitted by Law.

 

73



--------------------------------------------------------------------------------

SECTION 11.5 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument, and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered (by telecopy, electronic delivery or otherwise) to the other
Parties. Signatures to this Agreement transmitted by facsimile transmission, by
electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing the original signature.

SECTION 11.6 Entire Agreement. This Agreement, together with the Related
Agreements, the Disclosure Letters and the Non-Disclosure Agreement and all
annexes and exhibits hereto and thereto, embody the entire agreement of the
Parties hereto with respect to the subject matter hereof and supersede all prior
agreements with respect thereto.

SECTION 11.7 Amendment, Modification and Waiver. No amendment to this Agreement
shall be effective unless it shall be in writing and signed by each Party
hereto. Any failure of a Party to comply with any obligation, covenant,
agreement or condition contained in this Agreement may be waived by the Party
entitled to the benefits thereof only by a written instrument duly executed and
delivered by the Party granting such waiver, but such waiver or failure to
insist upon strict compliance with such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
prior, subsequent or other failure of compliance.

SECTION 11.8 Severability. If any provision of this Agreement or the application
of any such provision is invalid, illegal or unenforceable in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement or invalidate or render unenforceable such provision
in any other jurisdiction. In the event that any provision hereof would be
invalid, illegal or unenforceable, to the extent permitted by applicable Law,
the Parties intend that such provision will be construed by modifying or
limiting it so as to be valid and enforceable to the maximum extent compatible
with, and possible under, applicable Law, and the Parties agree, to the extent
lawful and practicable, use their reasonable efforts to enter into arrangements
to reinstate the intended benefits, net of the intended burdens, of any such
provision held invalid, illegal or unenforceable.

SECTION 11.9 Successors and Assigns; No Third-Party Beneficiaries. This
Agreement and all its provisions shall be binding solely upon and inure solely
to the benefit of the Parties and their respective permitted successors and
assigns, each of which such successors and permitted assigns will be deemed to
be a party hereto for all purposes hereof. Nothing in this Agreement, whether
expressed or implied, will confer on any Person, other than the Parties hereto
or their respective permitted successors and assigns, any rights, remedies or
Liabilities; provided, that (a) the provisions of Article X will inure to the
benefit of the Indemnified Parties, (b) the provisions of Section 6.8 will inure
to the benefit of the D&O Indemnified Parties and (c) the provisions of
Section 6.9 will inure to the benefit of Sellers’ Affiliates. No Party may
assign its rights or obligations under this Agreement without the prior written
consent of the other Parties hereto and any purported assignment without such
consent shall be void; provided, that Purchaser may, without the consent of
Sellers, assign any or all of its rights or obligations hereunder to any of its
Subsidiaries that is wholly owned by the Purchaser (although no such assignment
shall relieve Purchaser of its obligations to Sellers or any Seller Indemnified
Party hereunder).

 

74



--------------------------------------------------------------------------------

SECTION 11.10 Publicity. With respect to any information in respect of the
transactions contemplated hereby which shall not have been previously issued or
disclosed, except as required by Law (including the rules and regulations of any
applicable stock exchange), each of Sellers and Purchaser agrees that neither it
nor any of its Affiliates will issue a press release or make any other public
statement or release any public communication with respect thereto without the
prior consultation with the other Party. Purchaser and Sellers agree, to the
extent possible and legally permissible, to notify, cooperate and consult with,
the other Party prior to issuing or making any such public statement (and be
provided a reasonable opportunity to comment on such public statement).

SECTION 11.11 WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
OF THE PARTIES HERETO IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT, PROCEEDING OR COUNTERCLAIM ARISING OUT OF, IN WHOLE OR IN PART, OR
RELATING TO THIS AGREEMENT OR ANY OF THE SALE.

SECTION 11.12 Expenses. Except as otherwise expressly stated in this Agreement,
any costs, expenses, or charges incurred by any of the Parties hereto shall be
borne by the Party incurring such cost, expense or charge, in each case, whether
or not the transactions contemplated hereby shall be consummated. Except as
otherwise provided herein, if the Sale is consummated, all costs, expenses and
charges incurred and payable by any of the Trayport Companies in connection with
the negotiation, preparation, execution and delivery of this Agreement and the
Related Agreements and the consummation of the Sale will be Trayport Transaction
Expenses.

SECTION 11.13 Specific Performance and Other Equitable Relief. The Parties
hereby expressly recognize and acknowledge that immediate, extensive and
irreparable damage would result, no adequate remedy at law would exist and
damages would be difficult to determine if any provision of this Agreement is
not performed in accordance with its specific terms or is otherwise breached.
Each Party further acknowledges that a breach or violation of this Agreement
cannot be sufficiently remedied by money damages alone and, accordingly, each
Party shall be entitled, without the need to post a bond or other security, in
addition to damages and any other remedies provided at law or in equity, to
specific performance, injunctive and other equitable relief to enforce or
prevent any violation. Each Party agrees not to oppose the granting of such
equitable relief, and to waive, and to cause its representatives to waive, any
requirement for the securing or posting of any bond in connection with such
remedy.

SECTION 11.14 Guarantee. As a material inducement to Purchaser to enter into
this Agreement and in recognition of substantial direct and indirect benefits to
GFI and BGCP therefrom, GFI and BGCP, jointly and severally, hereby absolutely,
irrevocably and unconditionally guarantee to Purchaser and the Purchaser
Indemnified Parties the due and punctual performance by Sellers of all of
Sellers’ obligations and liabilities under or in respect of this Agreement
including all of Sellers’ payment obligations hereunder and any obligations or

 

75



--------------------------------------------------------------------------------

liabilities of Sellers arising from any breach of this Agreement. GFI’s and
BGCP’s liabilities hereunder are absolute, unconditional, irrevocable and
continuing irrespective of any modification, amendment or waiver of or any
consent to departure from the terms and conditions of this Agreement that may be
agreed to by Sellers hereto in accordance with the terms of this Agreement. GFI
and BGCP agree that their obligations hereunder shall not be released or
discharged, in whole or in part, or otherwise affected by (a) the failure or
delay on the part of Purchaser to assert any claim or demand or to enforce any
right or remedy against Sellers or (b) any insolvency, bankruptcy,
reorganization or other similar proceeding instituted by or against Sellers.
Notwithstanding anything to the contrary contained in this Section 11.14 or
otherwise, Purchaser hereby agrees that GFI and BGCP shall have all defenses to
their obligations under this guarantee that would be available to Sellers in
respect of this Agreement whether pursuant to the terms of this Agreement or
pursuant to any applicable Law in connection therewith.

[Signature Pages Follow]

 

76



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party hereto has caused this Stock Purchase Agreement
to be duly executed on its behalf as of the day and year first above written.

 

GFINET, INC. By:  

/s/ Howard W. Lutnick

Name:   Howard W. Lutnick Title:   Chairman and Chief Executive Officer GFI TP
HOLDINGS PTE LTD. By:  

/s/ John Darby

Name:   John Darby Title:   Director INTERCONTINENTAL EXCHANGE, INC. By:  

/s/ Scott A. Hill

Name:   Scott A. Hill Title:   Chief Financial Officer Solely for purposes of
set forth in the preamble: GFI GROUP INC. By:  

/s/ Howard W. Lutnick

Name:   Howard W. Lutnick Title:   Chairman and Chief Executive Officer BGC
PARTNERS, INC. By:  

/s/ Howard W. Lutnick

Name:   Howard W. Lutnick Title:   Chairman and Chief Executive Officer